--------------------------------------------------------------------------------

Exhibit 10.15
 
RETIREMENT  PLAN FOR EMPLOYEES OF
 
CAPITAL SOUTHWEST CORPORATION AND ITS AFFILIATES
 
As Amended and Restated Effective April 1, 2011
 




Capital Southwest Corporation
Dallas, Texas
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

Section
  Page        
DEFINITIONS:  PARTICIPATION
 
1.1  -
Definitions
1-1
1.2  -
Participation
1-22
1.3  -
Leave of Absence  and Termination of Service
1-24
1.4  -
Reemployment
1-29
1.5  -
Transfer to or From Status as an Eligible Employee
1-37
1.6  -
Participation and Benefits for Former Leased Employees
1-41
1.7  -
Rights of Other Employers to Participate
1-41
1.8  -
Service  and Tem1ination  of Service
1-44
       
NORMAL AMOUNT AND PAYMENT OF RETIREMENT INCOME
 
2.1 -
Normal  Retirement and Retirement Income
2-1
2.2  -
Early Retirement and Retirement Income
2-5
2.3  -
Disability  Retirement and Retirement Income
2-7
2.4  -
Benefits Other Than on Retirement
2-11
       
SPECIAL PROVISIONS REGARDING PAYMENT OF BENEFITS
 
3.1  -
Optional Forms of Retirement Income
3-1
3.2  -
Lump-Sum Payment of Small  Retirement Income
3-7
3.3  -
Benefits Applicable to Participant Who Has Been  or Is Employed by Two or More
Employers
3-8
3.4  -
No Duplication ofBenefits
3-9
3.5  -
Funding of Benefits Through Purchase  of Life Insurance Contract  or Contracts
3-9        
GOVERNMENTAL REOUlREMENTS AFFECTING BENEFITS
 
4.1  -
Special  Provisions Regarding  Amount  and Payment  of Retirement Income
4-1
4.2  -
Limitations on Benefits Required by the Internal  Revenue  Service
4-30
4.3  -
Benefits  Nonforfeitable if Plan fs Terminated
4-31
4.4  -
Merger of Plan
4-32
4.5  -
Termination of Plan and Distribution of Trust  Fund
4-32
4.6  -
Special  Provisions that Apply if Plan is Top-Heavy
4-38
4.7  -
Transfers
4-46
4.8  -
Minimum Distribution Requirements
4-47
4.9  -
Funding  Based Limitations
4-54

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE  OF CONTENTS
(continued)
 
Section
  Page        
MISCELLANEOUS PROVISIONS REGARDING PARTICIPANTS
 
5.1  -
Participants to Furnish  Required  Information
5-1
5.2  -
Beneficiaries
5-2
5.3  -
Contingent Beneficiaries
5-3
5.4  -
Participants' Rights  in Trust Fund
5-4
5.5  -
Benefits  Not Assignable
5-4
5.6  -
Benefits Payable to Minors  and Incompetents
5-5
5.7  -
Conditions of Employment Not Affected  by Plan
5-6
5.8  -
Notification of Mailing  Address
5-6
5.9  -
Written  Communications Required
5-7
5.10-
Benefits Payable  at Office of Trustee
5-7
5.11 -
Appeal  to Committee
5-8
       
MISCELLANEOUS PROVISIONS REGARDING THE EMPLOYER
 
6.1  -
Contributions
6-1
6.2  -
Employer's Contributions Irrevocable
6-1
6.3  -
Forfeitures
6-2
6.4  -
Amendment of Plan
6-2
6.5 -
Termination of Plan
6-4
6.6  -
Expenses of Administration
6-6
6.7  -
Formal  Action  by Employer
6-6
       
ADMINISTRATION
 
7.1  -
Administration by Committee
7-1
7.2  -
Officers  of Committee; Service  Providers
7-2
7.3  -
Action  by Committee
7-2
7.4  -
Rules and Regulations of Committee
7-3
7.5  -
Powers  of Committee
7-3
7.6  -
Duties  ofCommittee
7-4
7.7 -
Indemnification of Certain
7-5
7.8  -
Actuary
7-5
7.9  -
Fiduciaries
7-6
7.10-
Applicable Law
7-8
       
TRUST FUND
 
8. 1  -
Purpose of Trust Fund
8-1
8.2  -
Benefits Supported Only by Trust Fund
8-1
8.3  -
Trust  Fund Applicable Only to Payment of Benefits
8-1
       
First Supplement
 

 
 
 

--------------------------------------------------------------------------------

 
 
RETIREMENT PLAN FOR EMPLOYEES OF


CAPITAL SOUTHWEST CORPORATION  AND ITS AFFILIATES
 
As Amended and Restated Effective April 1, 2011
 
INTRODUCTION
 
Capital Southwest Corporation adopted and established a retirement plan, called
the Capital Southwest Corporation Retirement Plan, for the benefit of its
eligible employees effective as of April 1, 1966.  Effective as of April 1,
1972, the Comprehensively Amended Retirement Plan for Employees of Capital
Southwest Corporation was adopted by Capital Southwest Corporation as an
amendment and restatement of the aforementioned retirement plan and, in
conjunction therewith, the Retirement Trust for Employees of Capital Southwest
Corporation was adopted as an amendment and restatement of the original trust
agreement. Effective as of January 1, 1974, Capital Southwest Corporation
amended and restated the aforementioned Comprehensively Amended Retirement Plan
for Employees of Capital Southwest Corporation in its entirety as set forth in
an instrument known as the Retirement Plan for Employees of Capital Southwest
Corporation and, in conjunction therewith, the aforementioned  Retirement Trust
for Employees of Capital Southwest Corporation was amended and restated in its
entirety as set forth in a trust agreement of the same title. The said
Retirement Plan for Employees of Capital Southwest Corporation and Retirement
Trust for Employees of Capital Southwest Corporation were subsequently amended
and restated in their entirety effective as of April I , 1976, as set forth in
instruments of the same titles. Capital Southwest Management Corporation  was
formed as a subsidiary of Capital Southwest Corporation in December of 1986, and
effective as of January 1, 1987, the employees of Capital Southwest Corporation
were transferred to, and became employees of, Capital Southwest Management
Corporation which, as the successor employer of such employees, continued the
aforementioned retirement plan on their behalf.
 
 
 

--------------------------------------------------------------------------------

 
 
The Whitmore Manufacturing Company under date of July 14, 1961 entered into a
trust agreement whereby it established a retirement plan and trust for certain
of its employees, and under date of April 14, 1965 entered into another trust
agreement whereby it established a different retirement plan and trust for
certain of its other employees.  The retirement plans set forth in such trust
agreements were known as The Whitmore Manufacturing Company Retirement Plan and
The Whitmore Manufacturing Company Hourly Rate Pension Plan,
respectively.  Effective as of March 1, 1976, the trust agreements setting forth
the provisions of the aforementioned retirement plans were amended and restated,
and such amended and restated retirement plans were subsequently known as The
Whitmore Manufacturing Company Revised Retirement Plan and The Whitmore
Manufacturing Company Revised Hourly Rate Pension Plan, respectively.  Effective
as of March 1, 1980, the said The Whitmore Manufacturing Company Revised
Retirement  Plan and The Whitmore Manufacturing Company Revised Hourly Rate
Pension Plan were again amended and restated, and were consolidated into a
single plan and trust, known as the Retirement Plan for Employees ofThe Whitmore
Manufacturing Company and the Retirement Trust for Employees of The Whitmore
Manufacturing Company.
 
The Retirement Plan for Employees ofThe Rectorseal Corporation was adopted by
The RectorSeal Corporation effective as of April1, 1976, as an amendment and
restatement of the retirement plan and trust which it had originally established
for the benefit of its eligible employees effective as of January 1 , 1972.  The
said Retirement Plan for Employees of The Rectorseal Corporation was
subsequently amended and restated in its entirety effective as of April 1 ,
1984, as set forth in an instrument of the same title.
 
The Retirement Plan for Employees of Jet-Lube, Inc. was adopted by Jet-Lube,
Inc. effective as of April I , 1976 as an amendment and restatement of the
retirement plan and trust which it had originally established for the benefit of
its eligible employees effective as of June 13, 1973.  The said Retirement Plan
for Employees of Jet-Lube, Inc. was subsequently amended and restated in its
entirety effective as of April 1, 1984, as set forth in an instrument of the
same title.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
The aforementioned Retirement Plan for Employees of Capital Southwest
Corporation and Retirement Trust for Employees of Capital Southwest Corporation,
Retirement Plan for Employees of The Whitmore Manufacturing Company and
Retirement Trust for Employees of The Whitmore Manufacturing Company, Retirement
Plan for Employees of The Rectorseal Corporation and  Retirement Plan for
Employees of Jet-Lube, Inc. have subsequently been amended from time to time,
and said retirement plans and trust agreements were further amended and restated
in their entirety effective as of April 1, 1989 as set forth in an instrument
known as the Retirement Plan for Employees of Capital Southwest Corporation and
Its Affiliates, and in a trust agreement, titled Retirement Trust for Employees
of Capital Southwest Corporation and Its Affiliates.  In conjunction with such
amendment and restatement, said retirement plans were consolidated and merged,
effective as of April1, 1989, into a "single plan" within the meaning of Section
414(1) ofthe Internal Revenue Code and regulations issued pursuant
thereto.  Said retirement plan, as amended and restated effective as of April l,
1989, contained special provisions for certain employees whose service commenced
prior to such date as set forth in a supplement thereto which was identified as
the "First Supplement to Retirement Plan for Employees of Capital Southwest
Corporation and Its Affiliates as Amended and Restated Effective April 1, 1989."
 
The said Retirement Plan for Employees of Capital Southwest Corporation and Its
Affiliates was amended and restated in its entirety effective as of April 1,
2006, with the aforementioned  First Supplement  attached to and made a part of
the plan as restated thereof.
 
The said Retirement Plan for Employees of Capital Southwest Corporation and Its
Affiliates has subsequently been amended from time to time, and said retirement
plan is being further amended and is being restated in its entirety effective as
of April 1, 20IIset forth in this instrument.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
The aforementioned  First Supplement to Retirement Plan for Employees of Capital
Southwest Corporation and Its Affiliates as in effect on April 1, 1989 shall be
attached to and made a part of the plan as amended and restated effective April
1, 20011, and all references to the "plan" in said supplement shall on and after
April 1 , 20011 refer to the plan as amended and restated effective April 1,
20011 set forth herein and references in said supplement to specified sections
in the plan shall refer to the corresponding sections in the amended and
restated plan even though the corresponding section in the amended and restated
plan may not have the same section number that is specified in said supplement.
 
Subject to receipt by the aforementioned Employers of a favorable ruling that
the qualified status of the Retirement Plan for Employees of Capital Southwest
Corporation and Its Affiliates and the Retirement Trust for Employees of Capital
Southwest Corporation and Its Affiliates under Sections 401(a) and 501(a) of the
Internal Revenue Code is not adversely affected by such amendment and
restatement, each person who becomes a participant hereunder shall be entitled
upon his retirement or termination of service to such benefits as are specified
in the provisions which follow.


 
- 4 -

--------------------------------------------------------------------------------

 
 
SECTION 1
 
DEFINITIONS:  PARTICIPATION

 
1.1  -   DEFINITIONS
 
(A)           The following terms as used herein shall have the meanings stated
below unless a different meaning is plainly required by the context:
 

 
(1)
"Accrued Deferred Monthly Retirement Income Commencing at Normal Retirement
Date" shall mean the monthly retirement income, payable in the manner described
in Section 2.1(C) hereof commencing at the Participant's Normal Retirement Date,
which he has accrued as of a given date and, with respect to any given date on
or after April 1, 1998 and prior to April 1 , 2007, shall be equal to the sum
of:

 

 
(a)
1.25% of his Final Average Monthly Compensation at such given date multiplied by
his number ofyears of Credited Service at such given date that are not in excess
of 35 years;

 
 
plus

 

 
(b)
0.65% of that portion, if any, of his Final Average Monthly Compensation at such
given date that is in excess of the Monthly Covered Compensation  that applies
to him at such given date multiplied by his number ofyears of Credited Service
at such given date that are not in excess of 35 years;

 
provided, however, that the Accrued Deferred Monthly Retirement Income
Commencing at Normal Retirement Date which a Participant has accrued as of a
given date shall not exceed an amount that is actuarially equivalent as of such
given date to the maximum amount of retirement income permitted under Section
415 of the Internal Revenue Code; and provided further, however, that the
provisions of Section 4.6 hereof shall apply in determining the Accrued Deferred
Monthly Retirement Income Commencing at Normal Retirement Date of a Participant
who has accrued Vesting Service during any Plan Year that the Plan is top-heavy.
 
Notwithstanding the foregoing provisions of this Section 1.1 (A)(1), the Accrued
Deferred Monthly Retirement Income Commencing at Normal Retirement Date of a
Participant at any given date shall not be less than the Accrued Deferred
Monthly Retirement Income Commencing at Normal Retirement Date which the
Participant has accrued as of March 31, 1998, based upon the Participant's
Credited Service, Final Average Monthly  Compensation, and Monthly Covered
Compensation (or, if applicable, the corresponding terms used to compute  his
accrued  benefit under the Superseded  Plan) determined as of the earlier  of
March 31, 1998, or the date of the Participant's termination of service,
under  the provisions of the Plan and the First Supplement then in effect.
 
 
1 - 1

--------------------------------------------------------------------------------

 
 
Effective  April 1, 2007, the Accrued Deferred Monthly  Retirement Income
Commencing at Normal  Retirement  Date which a Participant has accrued  as of a
given date on or after April 1, 2007, shall be equal to the sum of:
 

 
(a)
1 .20% of his Final Average Monthly Compensation at such given date multiplied
by his number of years of Credited Service  at such given date that are not in
excess of35 years;

 
 
plus

 

 
(b)
0.65% of that portion,  if any, of his Final Average Monthly Compensation at
such given date that is in excess of the Monthly  Covered  Compensation that
applies to him at such given date multiplied by his number ofyears of Credited
Service  at such given  date that are not in excess of 35 years.

 
Notwithstanding the foregoing provisions of this Section  1.1(A)(l), the
Accrued  Deferred  Monthly Retirement Income Commencing at Normal Retirement
Date of a Participant at any given date on or after April 1, 2007, shall not be
less than the Accrued Deferred Monthly Retirement Income Conunencing at Normal
Retirement Date which the Participant has accrued  as of March 31, 2007, based
upon the Participant's Credited  Service,  Final Average Monthly  Compensation,
and Monthly Covered  Compensation determined as of the earlier of March 31 ,
2007, or the date of the Participant's termination of service, under the
provisions of the Plan and the Supplements then in effect.
 
Effective  April  1 , 2009, the Accrued  Deferred Monthly  Retirement Income
Commencing at Normal  Retirement Date which a Participant has accrued  as of a
given  date on or after April 1, 2009, shall be equal to the sum of:
 

 
(a)
1.20%  of his Final Average  Monthly Compensation at such given date multiplied
by his number of years of Credited Service at such given  date that are not in
excess of 40 years;

 
 
plus

 

 
(b)
0.65% ofthat portion, if any, ofhis Final Average Monthly Compensation at such
given date that is in excess of the Monthly Covered Compensation that applies to
him at such given date multiplied by his nwnber of years of Credited Service at
such given date that are not in excess of 35 years.

 
 
1 - 2

--------------------------------------------------------------------------------

 
 

 
(2) 
"Alllluity Starting Date" shall have the meaning assigned in Section417(f) ofthe
Internal Revenue Code and regulations issued with respect thereto and shall be
the first day of the first petiod for which an amount is payable (not the actual
date of payment) as an annuity or any other form.  Any auxiliary disability
benefits shall be disregarded in determining the Annuity Starting Date.

 
Unless otherwise qualified by the context, the regularly scheduled Alllluity
Starting Date of a Participant shall be:
 

 
(a) 
in the case ofthe benefit payable under Section 2.1 in the event of his normal
retirement, the first day of the month coincident with or next following the
date of his retirement or hisRequired Beginning Date, whichever is earlier;

 

 
(b) 
in the case of the benefit payable under Section 2.2 in the event of his early
retirement, the first day of the month coincident with or next following the
date of his retirement;


 

 
(c) 
in the case of the benefit payable under Section 2.3 in the event of his
disability retirement, the date as of which his disability retirement income
payments are scheduled to start under Section 2.3(F);

 

 
(d) 
in the case of the benefit payable under Section 2.4(A) in the event of
termination of service with a vested benefit, the Participant's Normal
Retirement Date or, if applicable, the first day of the month prior to his
Normal Retirement Date that the Participant has elected in accordance with the
provisions of Section 2.4(A) to start receiving the benefits to which he is
entitled under such section; and

 

 
(e) 
in the case of the benefit payable under Section 3.2 hereof, the first day of
the month coincident with or next following the date of termination of the
Participant's service; provided, however, if payment is not made under Section
3.2 as of the first day of the month coincident with or next following the date
of termination of his service but the Committee establishes, in accordance with
a uniform policy applied without discrimination, a subsequent date as of
whichcalculations shall be made to determine if voluntary or involuntary
cashouts shall be permitted or required as of such subsequent date under the
provisions of Section 3.2, the Annuity Starting Date shall be such subsequent
date established by the Committee if payment is made under such section as of
such subsequent date;

 
 
1 - 3

--------------------------------------------------------------------------------

 
 
provided, however, ifthe Participant elects pursuant to the provisions of
Section 3.1 hereof to defer the commencement of the benefit to which he is
entitled to a date beyond the regularly scheduled Annuity Starting Date
described above, his Annuity Starting Date shall be such later date of
commencement specified in his election.
 

 
(3)
"Beneficiary" shall mean the person or persons or other entity on whose behalf
benefits may be payable under the Plan after a Participant's death in accordance
with the provisions hereof.

 

 
(4)
"Break in Service" shall mean a period of severance of 12 consecutive months or
longer that immediately follows an employee's date of termination of service and
immediately precedes the date, if any, on which he next performs an Hour of
Service.

 

 
(5)
''Committee" shall mean the Retirement Committee appointed from time to time to
administer the Plan pursuant to the provisions of Section 7.1 hereof.

 

 
(6)
"Compensation" shall mean the sum of:

 

 
(a) 
the amounts actually paid to an employee by the Employer for services rendered,
as reported on the employee's Federalincome tax withholding statement (Form W-2
or its subsequent equivalent) for the applicable calendar year, exclusive,
however, of reimbursements  and other expense allowances, fringe benefits (cash
and noncash), including but not limited to automobile allowances, taxable group
life insurance and amounts that are paid to the employee in cash in lieu of
being contributed on his behalf to a qualified defined contribution plan
maintained by the Employer, moving expenses, welfare benefits, and all other
extraordinary compensation; and

 

 
(b) 
the amounts, if any, that would have been includable in the employee's
Compensation  under (a) above for such calendar year if they had not been
contributed on his behalf by the Employer pursuant to a salary reduction
agreement and had not been excluded from his gross income under the provisions
of Section 125 (cafeteria plans), Section 132(t)(4) (qualifiedtransportation
fringes), or Section 402(e)(3) (cash or deferred arrangements) of the Internal
Revenue Code.  Amounts under Section 125 include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that he has other health coverage; provided that such an
amount shall be treated as an amount under Section 125 only ifthe Employer does
not request or collect information regarding such Participant's other health
coverage as part of the enrollment process for the health plan.

 
 
1 - 4

--------------------------------------------------------------------------------

 
 
Any provisions above to the contrary notwithstanding, the annual
Compensation  of a Participant for any given calendar year or other specified
12-consecutive-month  period, which is taken into account with respect to
contributions  to the Plan and to benefits accruing under the Plan shall not
exceed the maximum annual compensation that may be taken into account under
Section 401(a)(17) of the Internal Revenue Code and regulations issued with
respect thereto (the "IRC Section 401(a)(17) Annual Compensation Limit").
 
The IRC Section 401(a)(17) Annual Compensation Limit with respect to any given
calendar year or other specified 12-consecutive-month period shall be equal to
$200,000 or such increased or decreased amount, as the case may be, that applies
as of the January 1 coincident with or immediately preceding the beginning of
such given calendar year or other specified 12-consecutive-month  period,
pursuant to the provisions of Section 401(a)(17) of the Internal Revenue Code,
as amended and mles and regulations issued with respect thereto. The
$200,000  limit on annual Compensation shall be adjusted for cost-of­ living
increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code.

 
Notwithstanding the foregoing, for purposes of determining benefit accmals in a
Plan Year beginning after December 31, 2001, Compensation  for any given
calendar year or other specified 12- consecutive-month period beginning before
January 1, 2002 shall be limited to $200,000.
 
In the event that Compensation under the Plan is determined based on a period of
time that contains fewer than 12 calendar months, the IRC Section 401 (a)(17)
Annual Compensation Limit for that period of time shall be equal to the IRC
Section 401(a)(17) Annual Compensation Limit for the calendar year during which
such period of time begins multiplied by the fraction in which the numerator is
the number of full months in such period of time and the denominator is 12.
 
Any provisions herein to the contrary notwithstanding, a Participant's
accmed  benefit as of March 31, 1989 shall not be reduced due to theIRC Section
40 I (a)(17) Annual Compensation Limit which was imposed under the Superseded
Plan effective as of April l , 1989 on the amount of his Compensation.  In the
event that the IRC Section 401(a)(17) Annual Compensation Limit is reduced
effective as of any date subsequent to January 1, 1989, a Participant's accrued
benefit immediately prior to the date that such reduction becomes effective
shall not be reduced due to the reduction in such limit.
 
 
1 - 5

--------------------------------------------------------------------------------

 
 

 
(7) 
"Controlled Group Member" shall mean:

 

 
(a) 
the Employer;

 

 
(b) 
any corporation or association that is a member of a controlled group of
corporations (within the meaning of Section l563(a) of the Internal Revenue
Code, determined without regard to Section 1563(a)(4) and Section 1563(e)(3)(C)
of said Code, except that, for the purposes of applying the limitations on
benefits and contributions that are required under Section 415 ofthe Internal
Revenue Code and are described in Section4.1(A) hereof, such meaning shall be
determined by substituting the phrase "more than 50%" for the phrase "at least
80%" each place that it appears in Section 1563(a)(l) of said Code) with respect
to which the Employer is a member;

 

 
(c) 
any trade or business (whether or not incorporated) that is under common control
with the Employer as determined in accordance with Section 414(c) of the
Internal Revenue Code and regulations issued thereunder;

 

 
(d) 
any service or other organization that is a member of an affiliated service
group (within the meaning of Section 414(m) ofthe Internal Revenue Code) with
respect to which the Employer is a member; and

 

 
(e) 
any other entity required to be aggregated with the Employer pursuant to
regulations under Section 414(o) of the Internal Revenue Code.



 
1 - 6

--------------------------------------------------------------------------------

 
 

 
(8) 
"Credited Service" shall mean the total period of an employee's service with the
Employer, computed in completed months, during the period beginning on his Last
Date of Commencement of Service and ending on the date of his retirement or
termination of service or, where applicable, ending on such other date as is
specified hereunder;provided, however, that the following provisions shall apply
with respect to any period of such an employee's service that would be included
in his Credited Service in accordance with the provisions above:

 

 
(a) 
any complete calendar month that the employee is absent from the service of the
Employer will be excluded from his Credited Service unless he receives regular
Compensation from the Employer for all or any portion of such calendar month and
except as otherwise  provided below; and

 

 
(b) 
any absence due to the employee's engagement in military service will, except as
provided below, be included in his Credited Service if such absence is covered
by a leave of absence granted by the Employer or is by reason of compulsory
military service and provided that such employee returns from such absence
within the period oftime prescribed in Section1.3 hereof; and

 

 
(c) 
any service that the employee accrued prior to April 1, 1976 while he was
employed on a part-time basis or for a temporary job will be excluded from his
Credited Service;

 
andprovided further, however, that the provisions of Section 1.4hereof shall
apply in the case of an employee who is reemployed with a reinstatement of
Credited Service accrued prior to his Last Date of Commencement of Service and
the provisions of Section 1.5 hereof shall apply in the case of an employee who
is transferred to or from his status as an eligible Employee.
 
Anyperiod of an employee's service prior to the Effective Date of the Plan that
was either included with or excluded from the service used to determine his
accrued retirement income under the Superseded Planfor any reason specified
under the terms of the Superseded Plan as in effect on the day
immediately  preceding the Effective Date of the Plan shall be included with or
excluded from, as the case may be, his Credited Service under the provisions of
the Plan, except that any such period of service shall not be excluded on or
after April 1, 1988 from a Participant's Credited Service solely because of the
fact that it was accrued after his Normal Retirement Date.


 
1 - 7

--------------------------------------------------------------------------------

 
 

 
(9)
"Designated Nonparticipating  Employer" shall mean:

 

 
(a) 
any Controlled Group Member that is not an Employer as defined herein; or

 

 
(b) 
any other corporation, association, proprietorship, partnership or other
business organization that (i) is not an Employer as defined herein and (ii) the
Sponsoring Employer, by fom1al action on its part in the manner described in
Section 6.7 hereof, designates on the basis of a uniform policy applied without
discrimination  as a "Designated Nonparticipating  Employer" for the purposes of
the Plan.

 

 
(10) 
"Earliest Annuity Commencement  Date" shall mean:

 

 
(a) 
the first day of the month coincident with or next following the date of
termination ofthe Participant's service ifhe has satisfied the age and service
requirements to be eligible for a normal or early retirement benefit under the
provisions hereof as of such termination date; or

 

 
(b) 
the earliest date as of which the Participant could elect to start receiving
retirement income payments under the provisions of Section 2.4(A) hereofifhis
service were terminated and he had not satisfied the age and service
requirements to be eligible fora normal or early retirement benefit under the
provisions hereof as of such termination date.

 

 
(11) 
"Effective Date ofthe Plan.. shall mean April 1, 2011 (or such later date as of
which the Plan first became effective with respect to the particular Employer
concerned), except as otherwise stated herein.

 

 
(12) 
"Eligibility Computation  Period" shall mean the 12-consecutive-month period
that is used for the purpose of determining a year of service for eligibility to
participate in the Plan.  Initially, the Eligibility Computation Period shall be
the 12-consecutive-month period beginning on the Employee's Last Date of
Commencement  of Service and ending with the first anniversary of his Last Date
of Commencement of Service; provided, however, if the Employee failsto complete
1,000 Hours of Service during such initial Eligibility Computation Period, the
Eligibility Computation  Period shall mean the Plan Year, and the first of such
Plan Year Eligibility Computation Periods shall be the Plan Year that overlaps
the first anniversary of the Employee's Last Date of Commencement of Service.



 
1 - 8

--------------------------------------------------------------------------------

 
 

 
(13) 
"Employee" shall mean any person on the payroll of the Employer whose wages from
the Employer are subject to withholding for the purposes of Federal income taxes
and for the purposes of the Federal Insurance Contributions Act; provided,
however, that such term shall not include:

 

 
(a) 
any such person who is employed at any division or branch of any Employer that
is formed or acquired by or merged into the Employer after the Effective Date of
the Plan unless the Employer, by formal action on its part in the maimer
described in Section 6.7 hereof, provides that such persons who are employed at
such division or branch shall, subject to the provisions of (b), (c) and (d)
below, be eligible for participation in the Plan in accordance with the
provisions hereof;

 

 
(b) 
any such person who is a participant and is accruing benefits (or who, upon his
satisfaction of any age and service requirements specified thereunder as a
condition of participation, will be eligible to become a participant and accrue
benefits) under any other qualified defined benefit pension plan maintained by
the Employer or to which the Employer makes contributions on his behalf based
upon his employment with the Employer;

 

 
(c) 
any such person who is included in a unit of persons employed by the Employer
who are covered by an agreement which the Secretary of Labor finds to be a
collective bargainingagreement between employee representatives and the Employer
if retirement benefits were the subject of good faith bargaining between such
employee representatives and the Employer and such persons are not required by
that agreement to be covered in the Plan;

 

 
(d) 
any individual who by contract is not classified by the Employer as a common law
employee of the Employer, even if such individual is included on the Employer's
payroll for Federal income tax withholding purposes or whether such person is
later classified as an employee by the Internal Revenue Service, the Department
of Labor, a court, an administrative agency, or an Employer;

 

 
(e) 
the Director of Business Development of Cargo ChemicalCorporation;



 
1 - 9

--------------------------------------------------------------------------------

 
 

 
(f) 
any such person who is a nonresident alien and who receives no earned income
(within the meaning of Section 9ll(b) of the Internal Revenue Code) from the
Employer which constitutes income from sources within the United States (within
the meaning of Section 861(a)(3) of the Internal Revenue Code); or

 

 
(g) 
any such person who is treated by an Employer at the time of his performance of
services for such Employer as either a leased employee (within the meaning of
Section 414(n) ofthe Internal Revenue Code) or an independent contractor for
Federal income tax purposes.

 
A person in the employment of the Employer shall be deemed for the purposes of
the Plan to be included in a unit of persons employed by the Employer who are
covered by an agreement which the Secretary of Labor finds to be a collective
bargaining agreement between employeerepresentatives and the Employer as long as
he is permanently assigned to a job or job classification  covered by the terms
of such a collective bargaining agreement.  In the event any such collective
bargaining agreement expires or is terminated, it shall be deemed that such
collective bargaining agreement continues to cover all persons in the employment
of the Employer who are permanently assigned to jobs or job classifications
covered thereby, in accordance with the provisions thereof, during the period of
time subsequent to the expiration or termination thereof, but in no case to
exceed 12 months, provided that negotiations commence and ensue between the
parties to such expired or terminated agreement for the purpose of entering into
a new or modified collective bargaining agreement to replace the expired or
terminated agreement.  In the event of the complete cessation of negotiations
without the adoption of a new or modified collective bargaining agreement prior
to the lapse of a 12-month period of time from the date of the expiration or
termination of such collective bargaining agreement, then such expired or
terminated agreement shall for the purposes of the Plan be deemed to cease
covering the persons in the employment of the Employer who are permanently
assigned to jobs or job classifications covered thereby as ofthe date of such
cessation and not before.
 

 
(14) 
"Employer" shall mean, collectively or distributively as the context may
indicate, the Sponsoring Employer and any other corporations, associations,
joint ventures, proprietorships, partnerships or other business organizations
that have adopted and are participating in the Plan in accordance with the
provisions of Section 1.7 hereof.



 
1 - 10

--------------------------------------------------------------------------------

 
 

 
(15) 
"Final Average Monthly Compensation" shall mean the Participant's average
monthly rate of Compensation  from the Employer for the five successive calendar
years, out of the l 0 completed calendar years immediately preceding the first
day of the month coincident with or next following the date on which his service
terminates for any reason (or, where applicable, immediately preceding such
other date as is specified hereunder), that give the highest average monthly
rate of Compensation for the Participant.  If a Participant completes fewer than
five successive calendar years of employment with the Employer preceding such
date, his actual number of calendar years of employment shall be substituted for
such five-calendar-year  period for the purpose of determining his Final Average
Monthly Compensation.

 
TheParticipant's average monthly rate of Compensation  will be determined by
dividing the total Compensation received by him during such five-calendar-year
period (or such lesser period described above) by the number of months for which
he received Compensation fromthe Employer in such five-calendar-year  period (or
such lesser period described above). The number of months for which he received
Compensation from the Employer may be computed, to the extent he was paid on
other than a monthly basis, by determining the number of pay periods ending
within such five-calendar-year  period (or such lesser period described above)
for which he received Compensation from the Employer and converting such pay
periods into months by dividing the number thereof, if weekly, by 4-1/3, if
biweekly, by 2-116, and, if semi-monthly,  by 2.
 
Incomputing Final Average Monthly Compensation for a Participant who has
returned to the active service ofthe Employer following a full calendar year or
calendar years during which he did not receive any regular Compensation from the
Employer because of a leave of absence granted by the Employer or because of his
reemployment with a reinstatement of his prior Vesting Service and Credited
Service as described in Section 1.4 hereof, such full calendar year or calendar
years during which he did not receive any regular Compensation  from the
Employer shall be ignored or excluded in determining the 10 completed calendar
years and the five successive calendar years (or such lesser period described
above) to be used in determining the Participant's Final Average Monthly
Compensation at a subsequent date.
 
Anythingabove to the contrary notwithstanding,  if a Participant's service is
terminated for any reason and he has not received any Compensation during any
preceding calendar years, his "Final Average Monthly Compensation" shall mean
his average monthly rate ofCompensation  received from the Employer during the
calendar year in which his service was terminated.  Such average monthly rate of
Compensation  will be determined in accordance with the procedure described
above, based upon the total Compensation that he received and the number of
months for which he received Compensation from the Employer during such calendar
year.
 
 
1 - 11

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision of this Section l.l(A)(l5) to the contrary, for
purposes of determining a Participant's average monthly rate of Compensation on
or after April 1, 1998 and prior to April 1, 2007, the Participant's
Compensation  for a calendar year shall not include the portion of any bonus or
aggregated bonuses paid in such calendar year which exceeds (a) 40% ofthe
Participant's total base pay in the calendar year, for years prior to 2003, and
(b) 25% of the Participant's total base pay in the calendar year, for years
after 2002. Provided, however, that the Participant's retirement benefits under
the Plan on and after January 1, 2003 shall not be less than the Accrued
Deferred Monthly Retirement Income Commencing at Normal Retirement  Date that
the Participant has accrued as ofDecember 31, 2002 using 'Final Average Monthly
Compensation' determined as of such date without regard to clause (b) of the
preceding sentence.
 
Notwithstanding any provision of this Section 1.1(A)(15) to the contrary, for
purposes of determining a Participant's average monthly rate of Compensation  on
or after April 1, 2007, the Participant's Compensation  for a calendar year
shall not include the portion of any bonus, aggregated bonuses, or sales
commissions paid in such calendar year which exceeds 25% of the Participant's
total base pay in the calendar year, for years after 2006.  Provided, however,
that the Participant's benefits under the Plan on and after April 1, 2007 shall
not be less than the Accrued Deferred Monthly Retirement Income Commencing at
Normal Retirement Date that the Participant has accrued as of March 31, 2007
using "Final Average Monthly Compensation" determined as of such date.
 

 
(16)
"Highly Compensated Employee" shall mean any "highly compensated active
employee" or "highly compensated former employee."

 

 
(a) 
A "highly compensated active employee" includes any employee who performs
service for an Employer or Controlled Group Member during the determination year
and who, during the look-back year, received compensation from the Employer or
Controlled Group Member in excess of$80,000 (as adjusted pursuant to Section
415(d) of the Internal Revenue Code) and was a member of the top-paid group for
such year. The term"highly compensated active employee" also includes an
employee who is a "5-percent owner" (within the meaning of Section 414(q) of the
Internal Revenue Code) any time during the look-back year or the determi nation
year.  An employee is in the "top-paid group" for a year if such employee is in
the group consisting of the top 20% of the employees of all Controlled Group
Members when ranked on the basis of compensation  paid during such year.



 
1 - 12

--------------------------------------------------------------------------------

 
 
The "determination year" shall be the Plan Year and the "look­ back year" shall
be the twelve-month period immediately preceding the determination year. The
calendar year which begins with or within the look-back year shall be treated as
the look-back year for purposes of determining whether an employee is a highly
compensated employee on account of the employee's compensation for a look-back
year under Section 414(q)(1)(B) of the Internal Revenue Code.
 

 
(b) 
A "highly compensated  former employee" includes any employee who separated from
service (or was deemed to have separated) prior to the determination year,
performs no service for the Employer or a Controlled Group Member during the
determination year, and was a highly compensated active employee for either the
separation year or any determination year ending on or after the employee's 55th
birthday.

 

 
(c) 
The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of em­ ployees in the top-paid group
and the compensation that is considered, shall be made in accordance with
Section 414(q) of the Internal Revenue Code and regulations thereunder.  The
method of determination set forth above in this Section shall apply to all plans
(both retirement and nonretirement) of the Employer for which the definition of
"highly compensated employee" is applicable.


 

 
(17) 
"Hour of Service" shall mean each hour for which an employee is directly or
indirectly paid, or is entitled to payment, by the Employer (including any
predecessor  business of an Employer conducted as a corporation, partnership or
proprietorship) for (a) the performance of duties or (b) reasons other than the
perforn1ance of duties, including but not limited to vacation, holidays,
sickness, disability, paid layoff and similar paid periods of nonworking time. 
Such Hours of Service shall be credited to the employee for the period in which
such duties were performed or in which occurred the period during which no
duties were performed.  An Hour of Service also includes each hour,not credited
above, for which backpay, irrespective of mitigation of damages, has been either
awarded or agreed to by the Employer. These Hours of Service shall be credited
to the employee for the period to which the award or agreement pertains.  The
number of Hours of Service to be credited to an employee for any period shall be
governed by Sections 2530.200b-2(b) and 2530.200b-2(c)  of Part 2530 of
Subchapter C of Chapter XXV of Title 29 of the Code of Federal Regulations
(Department of Labor regulations relating to minimum standards for employee
pension benefit plans).

 
 
1 - 13

--------------------------------------------------------------------------------

 
 

 
(18) 
"Initial Vesting Date" shall mean the earlier to occur of the following dates:

 

 
(a) 
the date on which the Participant has completed five years ofVesting Service;

 
or
 

 
(b) 
the date on which the Participant attains his Nonnal  RetirementAge;

 
provided,however, that the provisions of Section 4.6 hereof shall apply in
determining the Initial Vesting Date of a Participant who has accrued Vesting
Service during any Plan Year that the Plan istop-heavy.
 

 
(19) 
"Internal Revenue Code" or "Code" shall mean the Internal RevenueCode of 1986,
as amended from time to time.

 

 
(20) 
"IRC 414(1) Single Plan" shall mean a "single plan" within the meaning of
Section 414(1) of the Internal Revenue Code and regulations issued pursuant
thereto.

 

 
(21) 
"Last Date of Commencement of Service" shall mean:

 

 
(a) 
if the employee's service has not been previously terminated in accordance with
the provisions hereof, the date on which he first performs an Hour of Service;
or

 

 
(b) 
if the employee's service has been previously terminated in accordance with the
provisions hereof, the first day following his last termination of service on
which he performs an Hour of Service;



 
1 - 14

--------------------------------------------------------------------------------

 
 
provided, however, that the provisions of Section 1.4(A) hereof shall apply in
determining the Last Date of Commencement of Service of any employee whose
service is terminated and who is reemployed on or after the Effective Date of
the Plan and prior to his incurring a Break in Service.
 
An Employer may at the time of its initial adoption of the Plan provide, with
respect to all or any specified classification of its employees, that the Last
Date of Commencement of Service for purposes of determining the Credited Service
and Vesting Service of such employees shall not be earlier than a specified
date, which is later than the otherwise applicable date described above but is
not later than the date as of which the Plan first became effective with respect
to such Employer, and may provide that such specified date will be different for
the purposes of determining the eligibility to participate in the Plan, the
Credited Service and the Vesting Service of such employees; provided, however,
that the date established to determine the Vesting Service of such employees
shall not be later than the date as of which such Employer became a Controlled
Group Member of any other Employer maintaining the Plan or Superseded Plan or,
if later, the date as of which the Plan or Superseded Plan first became
effective with respect to such other Employer.
 
The Last Date of Commencement  of Service of an employee by a predecessor or
acquired business shall not be earlier than the date of such merger or
acquisition unless the Employer provides that a uniformly applied earlier date
or dates will be used for the purposes of the Plan.
 

 
(22) 
"Monthly Covered Compensation"  shall be equal to one-twelfth of the "covered
compensation," within the meaning of Section 401(1)(5)(E) of the Internal
Revenue Code and regulations and rulings issued pursuant thereto, that applies
to the Participant during any specified Plan Year based upon his year of birth. 
The amount of Monthly Covered Compensation shall be automatically  adjusted each
Plan Year; provided, however, that any changes in the amount of "covered
compensation" that become effective after the first day of the PlanYear during
which the date of the Participant's retirement or termination of service occurs
shall be ignored.

 

 
(23) 
"Normal Retirement Age" shall mean the older of:

 

 
(a) 
age 65 years; or

 
 
1 - 15

--------------------------------------------------------------------------------

 
 

 
(b) 
the Participant's age on the fifth anniversary of the date of commencement of
his Vesting Service.

 

 
(24) 
"Normal Retirement Date" shall have the meaning assigned in Section2.1 hereof.

 

 
(25) 
"Participant" shall mean:

 

 
(a) 
any active Employee who has satisfied the requirements ofSection 1.2 hereof;

 

 
(b) 
any former Employee who has satisfied the requirements of Section 1.2 hereof,
whose service has not been terminated but who has subsequently been transferred
from his status as an eligible Employee as described in Section 1.5 hereof; and

 

 
(c) 
any retired or terminated Employee who has vested rights to benefits under the
provisions of the Plan.

 

 
(26) 
"Plan" shall mean the Retirement Plan for Employees of Capital Southwest
Corporation and Its Affiliates, as amended and restated effective as of April1,
2011, as set forth in this document and as it may hereafter be amended from time
to time.

 

 
(27) 
"Plan Year" shall mean the calendar, policy or fiscal year on which the records
of the Plan are kept as reported from time to time by the plan administrator to
the Internal Revenue Service.  The Plan Year, unless subsequently changed in
accordance with rules or regulations issued by the Internal Revenue Service or
Department of Labor, shall be the12-month period beginning April 1 of each
calendar year.

 

 
(28) 
"Post Payment Recalculation Date" shall have the meaning assigned inSection
2.1(D) hereof.

 

 
(29) 
"Qualified Joint and Survivor Annuity" means an mmuity that (a) is payable for
the life of the Participant with a survivor annuity payable for the life of his
spouse which is not less than 50% and is not greater than 100% of the amount of
the annuity which is payable during the joint lives of the Participant and his
spouse and (b) is the actuarial equivalent ofthe monthly retirement income
payable to the Participant for life under the provisions of the Plan.

 

 
(30) 
"Qualified Joint and 50% Survivor Annuity Option" shall have the meaning
assigned in Section 3.1 hereof.



 
1 - 16

--------------------------------------------------------------------------------

 
 

 
(31) 
"Qualified Preretirement Survivor Annuity" shall mean the minimum death benefit,
if any, described in Section 4.1 (D) hereof that may be payable to the spouse of
a Participant who dies prior to his Annuity Starting Date.

 

 
(32) 
"Required Beginning Date" shall have the meaning assigned in Section401(a)(9)
ofthe Internal Revenue Code and shall mean the later of:

 

 
(a) 
April 1 of the calendar year that next follows the calendar year in which the
Participant attains or will attain the age of70 years; or

 

 
(b) 
April 1 of the calendar year that next follows the calendar year in which he
retires or his service is terminated;

 
provided, however, that the Required Beginning Date of any Participant who is a
5-percent owner (within the meaning of Section 416 ofthe Internal Revenue Code)
with respect to the Plan Year ending in the calendar year in which the
Participant attains age 70 shall not be later than April 1 of the calendar year
that next follows the calendar year in which he attains or will attain the age
of 70years.
 
For purposes of this Section 1.1(A)(32), a Participant is treated as a 5-
percent owner after December 31, 1996, if such Participant is a 5- percent
owner, as defined in Section 416 of the Internal Revenue Code, with respect to
the Plan Year ending in the calendar year in which the Participant attains age
70K
 

 
(33) 
"Sponsoring Employer" shall mean Capital Southwest Corporation, aTexas
corporation, and its successor or successors.

 

 
(34) 
"Superseded Plan'' shall mean, collectively or distributively, as the context
may indicate, the qualified retirement plan, if any, that was maintained by an
Employer for its eligible employees prior to the Effective Date of the Plan and
that the Plan represents an amendment and restatement thereof.  References to
the Superseded Plan as of any given date shall refer to the provisions as set
forth under the terms of the applicable document describing such qualified
retirement plan as amended and in effect on such given date prior to the
Effective Date of the Plan.

 

 
(35) 
"Supplement" shall mean any supplement  that is attached to and made a part of
the Plan and that describes provisions of the Plan that apply only to employees
of an Employer or Employers specified in such Supplement.   The term
"Supplement" shall specifically include, but not be limited to, the First
Supplement  to Retirement Plan for Employeesof Capital Southwest Corporation and
Its Affiliates, as amended and restated effective Aprill, 1989, which was
attached to the Superseded Plan and shall be attached to the Plan as of April 1,
2011.

 
 
1 - 17

--------------------------------------------------------------------------------

 
 

 
(36) 
"Trust" and "Trust Fund" shall mean the trust fund established pursuant to the
terms of the Trust Agreement.

 

 
(37) 
"Trust Agreement" shall mean the Retirement Trust for Employees of Capital
Southwest Corporation and Its Affiliates, as amended and restated effective as
of April 1, 1989, as set forth in the trust agreement of that title, and as such
trust agreement may be amended from time to time.

 

 
(38) 
"Trustee" shall mean the corporate trustee or trustees or the individual trustee
or trustees, as the case may be, appointed from time to time pursuant to the
provisions of the Trust Agreement to administer the Trust Fund maintained for
the purposes of the Plan.

 

 
(39) 
"Vested Percentage" shall mean the percentage specified in Section2.4(A)( 1)
hereof in which the Participant has a nonforfeitable right to his accrued
benefit attributable to Employer contributions, based upon his number of years
of Vesting Service and his age as ofthe date that such percentage is being
determined; provided, however, that the Vested Percentage of a Participant who
has accrued Vesting Service during any Plan Year that the Plan is top-heavy
shall be subject to the provisions of Section 4.6 hereof.

 

 
(40) 
"Vesting Service" shall mean the total period of elapsed time, computed in years
and days, during the period beginning on the employee's Last Date of
Commencement  of Service, and ending on his date of retirement or termination of
service, or, where applicable, ending on such other date as is specified
hereunder; provided, however, that:

 

 
(a) 
the first 12 months of any continuous absence during such period will be
included in the employee's Vesting Service but the portion, if any, of such
absence that is in excess of 12 months will be excluded from his Vesting
Service, except that any period of such absence that is included in his Credited
Service will also be included in his Vesting Service;



 
1 - 18

--------------------------------------------------------------------------------

 
 

 
(b) 
the provisions of Section 1.3 hereof shall apply in the case of an employee who
has a maternity or paternity absence or who has a qualified military service
absence, the provisions of Section 1.4 hereof shall apply in the case of an
employee who is reemployed with a reinstatement of Vesting Service accrued prior
to his Last Date of Commencement of Service, the provisions of Section 1.5
hereof shall apply in the case of an employee who is transferred to or from his
status as an eligible Employee and the provisions of Section 1.6 hereof shall
apply in the case of an employee who has previously been employed as a leased
employee;

 
and
 

 
(c) 
with respect to any Participant in the Plan whose Last Date of Commencement  of
Service is prior to the Effective Date of the Plan and who was a participant in
the Superseded Plan as in effect on the day immediately preceding the Effective
Date of the Plan, the Vesting Service that he has accrued under the Plan as
ofthe Effective Date ofthe Plan shall not be less than the service that he had
accrued for the purposes of determining his nonforfeitable right as of such date
to the portion of his accrued benefit attributable  to employer contributions
under the termsof the Superseded Plan as in effect on the day immediately
preceding the Effective Date of the Plan.

 
(B)  The terms "actuarially equivalent," "equivalent actuarial value,"
"actuarial equivalent''  and similar terms as used herein mean equality in value
of the aggregate amounts expected to be received under different forms of
payment based upon the same mortality and interest rate assumptions, which shall
be determined as follows.
 

 
(1) 
Unless specifically provided otherwise under the provisions hereof, the
mortality and interest rate assumptions used in computing benefits payable on
behalf of a Participant upon his retirement or termination of employment and
upon the exercise of optional forms of retirement income under the Plan shall be
as follows:

 

 
(a) 
the mortality assumptions shall be based upon the "UnisexPension Mortality Table
Projected to 1984" (UP-1984 Mortality Table); and

 

 
(b) 
the interest rate assumption shall be 6%;



 
1 - 19

--------------------------------------------------------------------------------

 
 
provided, however, that for the purposes of determining the maximum retirement
income permitted under the provisions of Section 415 of the Internal Revenue
Code, the mortality and interest rate assumptions used to determine actuarial
equivalence for early retirement shall be the assumptions that would produce the
early retirement adjustment factors that apply under the provisions hereof in
the event of early retirement.
 

 
(2) 
Any provisions of Subsection (1) above to the contrary notwithstanding, if
payment is in a form of distribution which is subject to Section 417(e)(3) of
the Internal Revenue Code, which shall include lump-sum distributions and other
forms of distribution that provide payments in the form of a decreasing annuity
or that providepayments that may be for a period less than the life of the
recipient, (an "IRC Section 417(e)(3) form of distribution") the amount of any
such IRC Section 417(e)(3) form of distribution to a Participant shall be equal
to the actuarial equivalent ofthe Participant's "accrued benefit" (within the
meaning of Section 411(a)(?)  of the Internal Revenue Code and regulations
issued with respect thereto) commencing at his Normal Retirement Age or the date
of termination ofhis service, whichever is later, determined using:

 

 
(a) 
the "Applicable Mortality Table" which means:

 

 
(i) 
for any Annuity Starting Date that is on or afterDecember 31, 2002 and prior to
January 1, 2008, the mortality table prescribed in Revenue Ruling 2001-62 (based
upon a fixed blend of 50% of the unloaded male mortality rates and 50% of the
unloaded female mortality rates underlying the mortality rates in the 1994 Group
Annuity Reserving Table, projected to 2002); and

 

 
(ii) 
for any Annuity Starting Date that is on or after January 1, 2008, the mortality
table as defined in Code Section 417(e)(3)(B), as modified from time to time by
the Secretary of the Treasury.

 

 
(b) 
the "Applicable Interest Rate" which means:

 

 
(i) 
for any Annuity Starting Date that is on or afterDecember 31,2002, and prior to
January 1, 2008, the annual rate of interest on 30-year Treasury securities for
the second full calendar month immediately preceding the first day of the Plan
Year during  which the Annuity Starting Date occurs; and

 
 
1 - 20

--------------------------------------------------------------------------------

 
 

 
(ii) 
for any Annuity  Starting Date that is on or after January  1, 2008, the
"applicable interest  rate" defined in Code Section 417(e)(3)(C) as the adjusted
first, second, and third segment  rates applied under  rules similar  to the
minimum funding rules of Code Section 430(h)(2)(C) for the second  full calendar
month immediately preceding the first day of the Plan Year during which the
Annuity Starting Date occurs.

 

 
(c) 
Applicable Segment Rates.   For purposes of subparagraph (b) above, the
adjusted  first, second, and third segment  rates are the first, second, and
third segment rates which would  be determined under Code Section  430(h)(2)(C)
if-

 

 
(i) 
Code Section  430(h)(2)(D) were applied  by substituting the average yields for
the month described in subparagraph (b)(ii) above for the average yields for the
24-month period described in such  section;

 

 
(ii) 
Code Section 430(h)(2)(G)(i)(II) were applied by substituting "section
417(e)(3)(A)(ii)(II)" for "section  412(b)(5)(B)(ii)(Il)"; and

 

 
(iii) 
the applicable percentage under Code Section430(h)(2)(G) were determined in
accordance with the following table:

 

For Plan Year   Applicable Percentage 2008   20% 2009   40% 2010   60% 2011  
80%

 
The amount of any such IRC Section 417(e)(3) form of distribution that is
payable  to a Beneficiary whose Annuity Starting  Date is prior to the Annuity
Starting  Date of the Participant shall  be equal to the actuarial  equivalent,
determined using the mortality  and interest assumptions specified  in the
preceding sentence, of the benefit  payable to such Beneficiary as a monthly
income  payable for life commencing at the Annuity Starting  Date ofthe
Beneficiary.


 
1 - 21

--------------------------------------------------------------------------------

 
 

 
(3) 
For the purposes of Subsection (2) above, a joint and survivor annuity form of
payment which may decrease upon the death of the Participant or his joint
pensioner shall be deemed to be a non-decreasing annuity.

 
(C)              The term "single-sum value" as used herein shall mean the
actuarially computed  present value, as of a given date, of the retirement
income payments for which it is determined  based upon the interest and
mortality assumptions specified in the provisions of the Plan.  Unless
specifically provided otherwise  under the provisions hereof, the single-sum
value as of a given date of a Participant's accrued benefit that is scheduled to
commence at a later date shall be discounted for both interest and mortality
from such scheduled commencement date to such given date.
 
(D)              The terms "herein", "hereof', "hereunder" and similar terms
refer to this document,  including the Trust Agreement of which this document is
a part, unless otherwise qualified  by the context.
 
(E)               The pronouns "he'\  "him" and "his" used in the Plan shall
also refer to similar pronouns  of the feminine gender unless otherwise
qualified by the context.
  
1.2  -       PARTICIPATION
 
(A)           Continuation of Participation  of Superseded Plan
Participants:  Each person who was a participant in the Superseded Plan, if any,
of the Employer as of the day immediately  preceding the Effective Date of the
Plan will continue as a Participant in the Plan on the Effective Date of the
Plan; provided, however, that any such Participant who had retired or whose
service had been terminated prior to the Effective Date of the Plan and who is
not an active employee of an Employer or in the employment of a Designated
Nonparticipating Employer or on a leave of absence granted by an Employer or
Designated Nonparticipating Employer as of the Effective Date of the Plan shall
be entitled on and after the Effective  Date of the Plan to only those benefits,
if any, to which he is entitled on and after the Effective Date of the Plan
under the provisions of the Superseded Plan, and he and his Beneficiaries shall
not be entitled to any additional benefits under the Plan as set forlh herein
unless he reenters the service of an Employer and becomes an Employee after the
Effective Date of the Plan or unless the Plan is amended on or after the
Effective Date of the Plan specifically to provide otherwise; provided, however,
that if the benefits that are payable on behalf of any such Participant under
the provisions of the Superseded Plan require modification to permit benefits to
be paid to specified individuals other than the Participant in order to comply
with any qualified domestic relations order under Section 414(p) of the Internal
Revenue Code, or to comply with any other provisions of said Code, the terms and
benefits ofthe Superseded  Plan will be considered to have been modified with
respect to the Participant affected to the extent necessary to comply with such
provisions of said Code.
 
 
1 - 22

--------------------------------------------------------------------------------

 
 
(B)           Participation  of Other Employees:  Each Employee who does not
become a Participant in accordance with the provisions of Section 1.2(A) above
and who is in the service of the Employer on or after the Effective Date of the
Plan will become a Participant in the Plan on the latest to occur of the
following dates:
 

 
(1) 
the date on which he attains the age of21 years;




 
(2) 
the date that immediately follows the first Eligibility ComputationPeriod during
which he completes at least 1,000 Hours of Service;

 
or
 

 
(3) 
the Effective Date of the Plan;

 
provided, however, that any such Employee whose service has not been terminated
but who is absent from the active service of the Employer on such date that he
is first eligible to become a Participant in the Plan as described above will
become a Participant hereunder as of the date of his return to active service
with the Employer.
 
(C)           Participation Following Reemployment:  The above provisions of
this Section I .2 describe the date on which an eligible Employee will initially
become a Participant in the Plan.  In the event that an Employee's service is
terminated and he subsequently reenters the service of the Employer, the date on
or after the date of his reentry as of which he will become a Participant in the
Plan is subject to the provisions of Section 1.4 hereof.

 
1 - 23

--------------------------------------------------------------------------------

 
 
1.3  -   LEAVE OF ABSENCE AND TERMINATION OF SERVICE
 
Any absence from the active service of the Employer by reason of an approved
absence granted by the Employer because of accident, illness, layoff with the
right of recall, or for any other reason on the basis of a uniform policy
applied by the Employer without discrimination, will be considered a leave of
absence for the purposes of the Plan and will not terminate an employee's
service provided he returns to the active service of the Employer at or prior to
the expiration of his leave or, if not specified therein, within the period of
time which accords with the Employer's policy with respect to permitted
absences.
 
In the event that an employee's service with the Employer is interrupted because
of any absence from the active service of the Employer which is not deemed a
leave of absence as defined above, his service will be considered terminated as
of the date of his retirement, quit, discharge, resignation or death or the date
of such interruption for any other reason.
 
Transfers of an employee's service among the Employers and Designated
Nonparticipating Employers shall not be deemed interruptions of his service and
shall not constitute a termination of service for the purposes of the Plan.
 
If the employee does not return to the active service of the Employer at or
prior to the expiration of his leave of absence as above defined, his service
will be considered terminated as of the earliest to occur of (i) the date on
which his leave of absence expired, (ii) the first anniversary ofthe date on
which his leave of absence began or (iii) the date ofhis resignation, quit,
discharge or death; provided, however, that if any such employee, who was a
participant in the Plan or Superseded Plan on the date on which his leave began,
is prevented from his timely return to the active service ofthe Employer because
of his total and permanent disability or because of his death, he shall,
nevertheless, be treated as though he returned to active service immediately
preceding the date of his total and permanent disability or his death, whichever
is applicable.


 
1 - 24

--------------------------------------------------------------------------------

 
 
(A)         Maternity or Paternity Absence.  If an employee has an absence from
the service of the Employer which begins on or after April 1, 1985 and is due to
the pregnancy of the employee, the birth of a child of the employee or the
placement of a child with the employee in connection with the adoption of such
child by such employee or is for the purpose of caring for such child for a
period beginning immediately following such birth or placement (hereinafter
referred to in this paragraph as a "maternity or paternity absence"), the rights
of such employee under the Plan shall not be less favorable to the employee than
those rights that he would have had if he had been granted a one-year leave of
absence beginning on the date on which his maternity or paternity absence
began.  If the length of such maternity or paternity absence extends beyond the
first anniversary of the date on which such absence began and the service of
such employee is terminated during such maternity or paternity absence, the date
of termination of service of such employee for purposes of determining his
accrued Vesting Service shall be deemed to be the first anniversary of the date
on which such absence began and the rights of such employee under Section 1.4
hereof to resume participation in the Plan and to a reinstatement  of his
previous Credited Service and Vesting Service upon his reemployment shall not be
less favorable to the employee than those corresponding  rights that he would
have under such section if the date of termination of his service had been the
second anniversary of the date on which his maternity or paternity absence began
and if the length of such employee's Break in Service were based on that
termination date.  The preceding provisions of this paragraph shall apply only
if, within 90 days after requested by the Committee, the Participant furnishes
to the Committee such information as the Committee may reasonably require in
order to establish (a) that the absence from work is for a reason described in
the first sentence of this paragraph and (b) the number of days (or the period)
for which there was an absence for such a reason.


 
1 - 25

--------------------------------------------------------------------------------

 
 
(B)           Military Service Absence.
 
(1)           USERRA.  Absence from the active service of the Employer because
of engagement in military service will not terminate the service of an employee
and will be treated under the Plan as an approved leave of absence granted by
the Employer if (1) he is entitled under the Uniformed Services Employment and
Reemployment Rights Act of 1994 ("USERRA") to reemployment by the Employer upon
his discharge from active duty, and (2) he returns to the active service of the
Employer within the period of time during which he has reemployment rights under
USERRA.  Except as provided in Section 1.3(B)(2)(b) and (c), if such employee
does not return to the active service of the Employer as described above, his
service will be considered terminated as of the earliest to occur of (i) the
date on which his leave of absence expired, (ii) the first anniversary ofthe
date on which his leave of absence began or (iii) the date of his resignation,
quit, discharge or death. The following special provisions, which are intended
to comply with Section 414(u) of the Internal Revenue Code, shall apply to an
employee of an Employer who returns to active service in accordance with the
reemployment provisions ofUSERRA following a period of qualifying military
service (as determined  under USERRA):
 
 
(a)
Each period of qualifying military service served by an employee shall, upon
such reemployment, be counted toward determining the employee's service with the
Employer for all purposes of the Plan, including determining the amount of a
Participant's Accrued Deferred Monthly Retirement Income Commencing at Normal
Retirement Date and the Vested Percentage in his Accrued Deferred Monthly
Retirement Income Commencing at Normal Retirement Date.

 
 
(b)
For all purposes under the Plan, a Participant shall be treated as having
received Compensation from the Employer based on the rate of Compensation the
Participant would have received during the period of qualifying military
service, or if that rate is not reasonably certain, on the basis of the
Participant's average rate of Compensation during the 12-month period
immediately preceding such period.

 
 
 
1 - 26

--------------------------------------------------------------------------------

 
 
 
(c)
With respect to any Employer contribution made in accordance with the foregoing
provisions of this paragraph:

 

 
(i)
such contribution shall not be subject to any otherwise applicable limitation
under Sections 404(a) or 415 of the Internal Revenue Code, and shall not be
taken in account in applying such limitations to other Participant or Employer
contributions under the Plan or any other plan, with respect to the year in
which such contribution is made, and such contribution shall be subject to these
limitations only with respect to the year to which such contribution relates and
only in accordance with regulations prescribed by the Internal Revenue Service;
and

 
 
(ii)
the Plan shall not be treated as failing to meet the requirements of Sections
40I(a)(4), 40I(a)(26), 410(b), or 416 of the Internal Revenue Code by reason of
such contribution.

 
(2)           HEART Act.  The following special provisions, which are intended
to comply with the provisions ofthe Heroes Earnings Assistance and Relief Tax
Act (the "HEART Act") shall apply to an Employee of the Employer who is on an
approved leave of absence due to qualified military service as defined in Code
Section 414(u):
 
 
(a)
Differential Wage Payments.  Notwithstanding any provision of this Plan to the
contrary, beginning January 1, 2009, any Participant who receives differential
wage payments as defined in section 340l(h)(2) of the Code that are paid by the
Employer during a period of qualified military service shall, for purposes of
this Plan, be considered as an Employee ofthe Employer, and effective for Plan
Years beginning on or after that date, the wage differential payment shall be
treated as Compensation, as defined in Section 1.1(A)(6) of the Plan, and the
Plan shall not be treated as failing to meet the requirements of any provisions
described in section 414(u)(l)(C) of the Code by reason of any contribution to
the Plan or benefit that is based on the differential wage payment; provided,
however, this exception applies only if all Employees of the Employer performing
service in the uniformed services described in section 340l(h)(2)(A) of the Code
are entitled to receive differential wage payments on reasonably equivalent
terms and, if eligible to participate in the Plan or any other retirement plan
of the Employer, to make contributions based on the differential wage payments
on reasonably equivalent terms; provided, however, this provision shall not
result in double credit for Compensation and related benefits under the Plan for
any Participant returning or treated as returning to active service with the
Employer following qualified military service.

 
 
1 - 27

--------------------------------------------------------------------------------

 



 
(b)
Survivor Benefits.  For purposes of any benefit payable to a Participant's
surviving spouse or Beneficiary as a result of the Participant's death on or
after January 1, 2007 while such Participant was performing qualified military
service (as defined in section 414(u) of the Code), the surviving spouse or
Beneficiary, as the case may be, of the deceased Participant shall be entitled
to any death benefit (other than benefits that may have accrued during the
period of qualified military service) provided under the Plan as if the
Participant had returned to employment with the Employer and then terminated
employment on account of his death.

 

 
(c) 
Death or Disability During Qualified Military Service. Effective as of January
1, 2007, if any employee, who is on a leave of absence because of qualified
military service as defined in Code Section 414(u) and who was a Participant  in
the Plan on the date on which his leave began, is prevented from his timely
return to active employment with the Employer as a result of his total and
permanent disability or his death during such service, he shall be treated, for
purposes of any disability benefit or any death benefit, whichever is
applicable, as though he had returned to active employment with the Employer in
accordance with his reemployment rights under Code Section 414(u) on the day
before his date of death or disability and then terminated employment on his
date of death or disability.  Any such Participant who is unable to return to
active employment due to his death shall be entitled to a death benefit as
provided in Section 2.4(B) hereof or due to his disability shall be entitled to
a disability benefit as provided in Section 2.3 hereof, except that Section
2.4(A) hereof shall be used, in lieu of Section 2.3, to determine the benefit
(which shall be determined as though his Initial Vesting Date has occurred prior
to the date of termination of his service and assuming that his Vested
Percentage is 100%), if any, that is payable on his behalf, but such benefit
will be payable only if a benefit would have been payable on his behalf under
the provisions of Section 2.3 hereof if he had been in the service of the
Employer on the date of his total and permanent disability.  This provision
shall apply only if all individuals performing qualified military service with
respect to the Employer maintaining the Plan are treated for benefit accrual
purposes on reasonably equivalent terms.



 
1 - 28

--------------------------------------------------------------------------------

 
 
1.4  -         REEMPLOYMENT
 
(A)           Reemployment Prior to Incurring a Break in Service:  If any
employee, whose service is terminated on or after the Effective Date of the
Plan, reenters the active service of the Employer and performs an Hour of
Service within the 12-month period immediately following the date of
termination  of his service, he shall not incur a Break in Service, and his Last
Date of Commencement of Service shall be determined as though his service had
not previously been terminated.   On and after such reentry, any such employee
shall be treated under the Plan as though he had been on an unpaid leave of
absence granted by the Employer during the period between such date that his
service was previously terminated and such date of reentry.  However, if any
such employee was entitled to a benefit under Section 2.1, 2.2, 2.3 or 2.4(A)
hereof prior to his reentry, his rights under the Plan on and after his date of
reentry shall be determined  under Section 1.4(B), 1.4(C), 1.4(D) or 1.4(E)
below, whichever is applicable, except that his reinstated Vesting Service shall
not be less than that determined under the above provisions of this Section
1.4(A).
 
(B)           Reemployment ofVested Terminated Participant Prior to Commencement
of Payments:  If a Participant's service is terminated on or after his Initial
Vesting Date for a reason other than his normal retirement, early retirement or
disability retirement as described in Sections 2.1, 2.2 and 2.3 hereof,
respectively, and he subsequently reenters the active service of the Employer
prior to his Annuity Starting Date, he will become a Participant upon the date
of such reentry and will be entitled to a reinstatement of the Vesting Service
and Credited Service that he had accrued on the date of termination ofhis
service in lieu of the benefits to which he was entitled  under the Plan prior
to his reentry; provided, however, that such Participant's Accrued Deferred
Monthly Retirement Income Commencing at Normal Retirement Date (or his accrued
monthly normal retirement income, if applicable) determined as of any given date
after the date of his reentry shall be reduced on an actuarially equivalent
basis, if applicable, to take into account any death benefit coverage that was
in effect under Section 2.4(A) hereof after the date of termi nation of his
service and prior to the date of his reentry; and provided further, however,
that the benefit payable to such Participant upon his subsequent retirement or
termination of service shall not be less than the benefit that he would have
been entitled to receive under the provisions of Section 2.4(A) hereof if he had
not reentered the service of the Employer.
 
 
1 - 29

--------------------------------------------------------------------------------

 
 
(C)           Reemployment of Retired or Vested Terminated Participant After Commence­ment
of Payments:
 
(1)           If a Participant, whose service is terminated on or after the
Effective Date of the Plan and who has received a portion but not all of the
retirement income to which he is entitled under the provisions of Section 2.1,
2.2 or 2.4(A)(1) hereof, subsequently reenters the active service of the
Employer on or after his Annuity Starting Date, he shall become a Participant
upon the date of such reentry and the following provisions shall apply.
 
 
(a)
If the date of his reentry is prior to his Required Beginning Date, subject to
the provisions of Sections 1.4(C)(2) and 2.1(D) hereof, no retirement income
payments shall be made during the period of such reemployment.   Upon the
subsequent retirement or termination of service of such a Participant, his
benefit under the Plan shall be determined in the same manner as that of a
vested terminated Participant whose retirement income payments have not
commenced and who subsequently reenters the service of the Employer as described
in Section 1.4(8) above, except that the benefit payable under the Plan to or on
behalf of such Participant upon his subsequent retirement or termination of
service shall be reduced on an actuarially equivalent basis by an amount equal
to the sum ofthe retirement income and other benefit payments that he received
under the provisions of Section 2.1, 2.2, 2.4(A) or 3.1 hereof, whichever is
applicable, prior to such reentry into the service of the Employer; provided,
however, that the amount of such monthly retirement income that is payable to
him upon his subsequent retirement or termination of service shall not be less
than the actuarial equivalent of a monthly retirement income payable to him at
that time as a straight life annuity in an amount equal to the amount of the
monthly retirement income that was payable to him as a straight life annuity
immediately prior to his reentry.  (If the retirement income payable to the
Participant immediately prior to his reently was not payable as a straight life
annuity, the amount that was payable to him as a straight life annuity
immediately prior to his reentry shall be determined  by converting the income
that was payable to him immediately prior to his reentry to its actuarial
equivalent payable as a straight life annuity).  If any such Participant
reenters the active service of the Employer on or after his Normal Retirement
Date, the monthly retirement income payable on behalf of such Participant in
accordance with the provisions of Section 2.1 upon his subsequent retirement
shall not be less than the amount that can be provided on an actuarially
equivalent basis by the single-sum value required, as of such date of reentry,
to provide the retirement income that otherwise would have been payable on his
behalf after such date of reentry, accumulated with interest from such date of
reentry to the date of his subsequent retirement or termination of service.

 
 
1 - 30

--------------------------------------------------------------------------------

 
 
 
(b)
If the date of his reentry is on or after his Required Beginning Date, he shall
continue to receive the benefits to which he is entitled on and after such date,
and any future benefits that he accrues after his Required Beginning Date shall
be determined in accordance with the provisions of Section 411(b)(1)(H) of the
Internal Revenue Code and regulations issued with respect thereto in a manner
similar to that described in Section 2.1(D) hereof.

 
(2)           In lieu of having his retirement income payments discontinued and
his benefit payable upon his subsequent  retirement or termination determined in
accordance with the provisions of Section 1.4(C)(1) above, any such Participant,
whose Vested Percentage at the date of his retirement or termination of service
was 100%, who is receiving retirement income payments under the Plan and who
reenters the active service of the Employer on less than a full-time basis, may
upon such reentry elect in writing filed with the Committee to continue to
receive his retirement income payments after his reemployment in the same manner
as though he had not reentered the service of the Employer.  Any such
Participant whose retirement income payments are continued in accordance with
the provisions above shall be treated as if he then first entered the service of
the Employer except that:


 
1 - 31

--------------------------------------------------------------------------------

 
 

 
(a) 
upon the date after his reentry that he satisfies the requirements to become a
Participant in the Plan, he shall become a Participant, retroactively, as of the
date of his reentry; provided, however, if either (i) the date of his reentry is
during the Plan Year in which the date of his retirement or termination of
service occurred and he is credited with at least 501 Hours of Service during
such Plan Year or (ii) the date of his reentry is during the Plan Year next
following the Plan Year in which the date of his retirement or termination of
service occurred and he is credited with at least 501 Hours of Service during
both the Plan Year in which the date of his retirement or termination of service
occurred and the next following Plan Year, he shall, upon the date of his
reentry or upon such later date that such Hours of Service requirement has been
satisfied, become a Participant, retroactively if applicable, as of the date of
his reentry;




 
(b) 
upon his becoming a Participant, he shall be entitled to a reinstatement of the
Vesting Service that he had accrued as of the date of his previous retirement or
termination of service; and




 
(c) 
he shall not accrue any additional Credited Service during any "reemployment
benefit accrual computation period" that he is credited with less than 1,000
Hours of Service.  The "reemployment benefit accrual computation period" of any
such Participant shall mean the 12-month period beginning on the date of his
reentry and on each anniversary of such date.

 
The benefit which any such Participant accrues after the date of his reentry
(including any disability retirement or death benefit payable on his behalf),
which is payable to such Participant or his Beneficiary upon his subsequent
retirement or termination of service, shall be limited to the amount that can be
provided by the actuarial equivalent of the monthly retirement income, if any,
that he accrues subsequent to such date of reentry based upon his Credited
Service and Final Average Monthly Compensation determined in the same manner as
though he then first entered the service of the Employer on the date on or after
his reentry that he commences to accrue additional Credited Service; provided,
however, that such income that such a Participant accrues subsequent to his date
of reentry shall not cause the actuarial equivalent of the total income payable
on behalf of the Participant under the Plan to exceed the amount that would have
been payable if he had not elected to continue to receive his retirement income
after his reemployment and if the Credited Service that he accrues after his
reentry were restricted as provided under (c) above.  The retirement income that
is continued during the period of reemployment of any such Participant who is
reemployed on less than a full-time basis shall be discontinued  if the
Participant is employed on a full-time basis at any time after his reentry.  If
the retirement income of any such Participant is subsequently discontinued, his
benetit under the Plan shall be determined under this Section l.4(C) (and not
under Section 1.4(A) above) as though his service had been terminated on the
date that his retirement income was discontinued  and as though he had reentered
the service of the Employer immediately thereafter.
 
 
1 - 32

--------------------------------------------------------------------------------

 
 
(D)           Reemployment After Disability Retirement:  If a Participant, who
has retired on or after the Effective Date of the Plan under the provisions of
Section 2.3 and who has not prior to his reentry received the full actuarially
equivalent value of the disability retirement income to which he was entitled
under Section 2.3 hereof, recovers from disability and reenters the active
service of the Employer within one year after the date of his recovery from
disability by accepting reemployment offered by the Employer within 30 days
after such offer, his service will be deemed to have been continuous and he will
be treated under the Plan in the same manner as though he had received
Compensation, at the rate he was receiving at the time of his disability, during
the period that he was considered totally and permanently disabled as provided
herein.

 
 
1 - 33

--------------------------------------------------------------------------------

 
 
(E)           Reemployment After Full Settlement:  If a Participant's service
has been terminated on or after the Effective Date of the Plan for any reason
and he was entitled, upon such tennination, to a monthly retirement income under
the provisions of Section 2.1, 2.2, 2.3 or 2.4(A)(1) hereof and he reenters the
active service of the Employer after the full actuarially equivalent value of
such retirement income has been paid on his behalf, he shall become a
Participant on the date of his reentry and shall be entitled to a reinstatement
of the Vesting Service and Credited Service that he had accrued as of such
previous date of termination, but the benefit payable under the Plan to or on
behalf of such Participant upon his subsequent retirement or termination of
service shall be reduced by the actuarial equivalent of such retirement income
that has been previously paid on his behalf (where the amount of such
actuarially equivalent reduction shall be determined using the same mortality
and interest assumptions that were used to calculate such benefit previously
paid on his behalf).
 
(F)           Reemployment of Other Employees:  Any other former employee who is
not included under the provisions of Section 1.4(A), 1.4(B), 1.4(C), 1.4(D) or
1.4(E) above and who subsequently reenters the active service of the Employer
following his termination of service will be treated as though he then first
entered the service of the Employer; provided, however, that:
 

 
(1) 
with respect to any such employee in the service of the Employer on or after the
Effective Date of the Plan whose service is or was terminated on or after April
1, 1976 and who incurred a Break in Service prior to the date of his reentry,
the following special provisions shall apply:




 
(a) 
if such employee had completed five or more years of Vesting Service as of the
date oftermination ofhis service or if the number of years and days included in
his Break in Service is less than either five years or the number of years and
days of his Vesting Service that he had accrued as of the date of termination of
his service, such employee shall be entitled,upon the date as of which he
becomes a Participant in the Plan, to a reinstatement ofthe Credited Service and
Vesting Service that he had accrued as of such previous date of termination of
service;



 
1 - 34

--------------------------------------------------------------------------------

 
 
 
(b)
if such employee was a Participant in the Plan or Superseded Plan as of the date
of termination of his service and he is entitled to a reinstatement of his
previous Credited Service and Vesting Service under (a) above, he shall become a
Participant in the Plan as of the date of his reentry or the Effective Date of
the Plan, whichever is later; and

 
 
(c)
if such employee was not a Participant in the Plan as of the date of termination
of his service but he is entitled to a reinstatement of his previous Credited
Service and Vesting Service under (a) above or if such employee (regardless of
whether or not he was a Participant in the Plan as of the date of termination of
his service) reenters the service of the Employer prior to the elapse of five
full Plan Years following the date of termination of his service, the date on
which he will be eligible to become a Participant in the Plan following his date
of reentry shall not be later than the date on which he would have been eligible
to become a Participant if he had been on a leave of absence during the period
between the date of his previous termination of service and the date of his
reentry; and

 

 
(2) 
with respect to any such employee whose service was terminated prior to the
Effective Date of the Plan (while the Superseded Plan was in effect with respect
to the Employer by which he was employed at the date oftermination of his
service) and who had reentered the active service of the Employer prior to the
Effective Date of the Plan or who reenters the active service of the Employer on
or after the Effective Date of the Plan, his rights under the Plan with respect
to the period of his service prior to such date of reentry into the service of
the Employer shall be determined under the applicable provisions of the
Superseded  Plan as in effect on the date of his prior termination of service;
provided, however, if any such employee, whose service was terminated  prior to
April 1, 1985 and whose next succeeding date of reentry into the service of the
Employer is on or after the Effective Date of the Plan, would have been entitled
under the provisions of theSuperseded  Plan to a reinstatement of the service
used to detem1ine his nonforfeitable  right to benefits if he had reentered the
service of the Employer on April 1, 1985, the rights upon such reentry of any
such employee shall not be less favorable to the employee than the
corresponding  rights of an employee whose service is terminated on or after the
Effective Date of the Plan as described above.

 
 
1 - 35

--------------------------------------------------------------------------------

 
 
    (G)           Reemployment  of Employee Who Does Not Qualify as an
"Employee":  The rights of any terminated employee of the Employer who was not
an Employee as defined herein on the date of termination of his service and who
is reemployed in a status in which he qualifies as an Employee as defined herein
shall be determined in accordance with the provisions of the Plan as though he
had been an Employee as defined herein on the date of termination of his
service.  The rights of any terminated employee of an Employer who is reemployed
by the Employer in a status in which he does not qualify as an Employee as
defined herein shall be determined in accordance with the provisions of the Plan
as though he had been reemployed by the Employer as an Employee as defined
herein and had immediately thereafter been transferred from his status as an
Employee as defined herein.  A Participant shall not accrue any benefits under
the Plan or Superseded Plan solely because of the assumption that he was an
Employee as defined herein on the date of termination ofhis service or the date
of his reemployment, as the case may be.
 
(H)           Employment ofTerminated Employee of Designated Nonparticipating
Employer by an Employer and Employment of Terminated Employee of Employer by
Designated Nonparticipating  Employer:  The rights of any terminated employee of
a Designated Nonparticipating  Employer who was not an Employee as defined
herein on the date of termination  of his service and who is subsequently
employed by an Employer in a status in which he qualifies as an Employee as
defined herein shall be determined in accordance with the provisions of the Plan
as though he had been an Employee as defined herein on the date of termination
of his service.  The rights of any terminated Employee of an Employer who is
subsequently employed by a Designated Nonparticipating Employer shall be
determined in accordance with the provisions of the Plan as though he had been
reemployed by the Employer as an Employee as defined herein and had immediately
thereafter been transferred to such Designated Nonparticipating Employer.  A
Participant shall not accrue any benefits under the Plan or Superseded Plan
solely because of the assumption that he was an Employee as defined herein on
the date of termination of his service or the date of his employment, as the
case may be, with a Designated Nonparticipating Employer.
 
 
1 - 36

--------------------------------------------------------------------------------

 
 
(I)           Employment with Former Employer or Former Designated
Nonparticipating Employer:  In determining the rights under the Plan of any
employee who was previously employed (either before, on or &fter the Effective
Date of the Plan) by an employer, which was formerly an Employer participating
in the Plan or Superseded Plan or was formerly a Designated Nonparticipating
Employer but which is not currently an Employer or Designated Nonparticipating
Employer, the period of such employee's employment with such employer while it
was an Employer or Designated Nonparticipating Employer, as the case may be,
shall be recognized in determining the Vesting Service of such employee in the
same manner as though such employment during such period had been with a current
Employer or Designated Nonparticipating Employer, but any period of employment
with such employer after the date that it ceased to be an Employer or Designated
Nonparticipating  Employer shall not be recognized and his service shall be
deemed to have been terminated during such period that such employer is not an
Employer or Designated Nonparticipating  Employer.
 
1.5  -      TRANSFER TO ORFROMSTATUS AS AN ELIGIBLE EMPLOYEE


An employee will be deemed to be transferred from his status as an eligible
Employee in the event that he remains in the service of the Employer but has a
change in his employee status so that he no longer qualifies as an Employee as
defined herein or in the event that he is transferred to and becomes an employee
of a Designated Nonparticipating  Employer. Conversely, an employee of an
Employer who is not an Employee as defined herein will be deemed to be
transferred to the status of an eligible Employee in the event that he remains
in the service of the Employers but has a change in his employee status so that
he becomes an Employee as defined herein, and an employee of a Designated
Nonparticipating Employer will be deemed to be transferred to the status of an
eligible Employee in the event that he is transferred to an Employer from such
Designated Nonparticipating  Employer and becomes an Employee as defined
herein.  The service of such a person described above shall not be considered to
be interrupted by reason of any such transfer, and service with the Designated
Nonparticipating Employer or with the Employer while not qualified as an
Employee as defined herein shall be terminated in the same manner as service
with the Employer while qualified as an Employee as defined herein is
terminated.  Any provisions of Section 2.1, 2.2, 2.3 or 2.4 hereof to the
contrary notwithstanding, the benefits of any such Participant who has been
transferred to or from the status as an eligible Employee on or after the date
that the Plan or Superseded Plan first became effective with respect to his
Employer shall be determined in accordance with the following provisions of this
Section 1.5.
 
 
1 - 37

--------------------------------------------------------------------------------

 
 

 
(A) 
Eligibility for Benefits:  In determining the eligibility of such an employee to
whom the provisions of this Section 1.5 are applicable for participation in the
Plan and in determining his eligibility for the benefits provided under the
Plan, his Vesting Service and Hours of Service shall be determined in the same
manner as though his service with the Designated Nonparticipating Employers and
with the Employers while not qualified as an Employee as defined herein had been
accrued with the Employers while qualified as an Employee as defined
herein.  Any such employee who is transferred to the status of an Employee as
defined herein shall become a Participant in the Plan on the date that he
becomes an Employee as defined herein if he has otherwise satisfied the
requirements to become a Participant in the Plan as described in Section 1.2
hereof prior to such date that he becomes an Employee as defined herein.




 
(B) 
Computation  of Benefits:  A Participant to whom the provisions of this Section
1.5 are applicable shall be entitled upon his retirement or termination of
service (or his Beneficiary shall be entitled in the event his service is
terminated by reason of his death), if he meets all requirements necessary to
qualify for a benefit under the provisions of Section 2.1, 2.2, 2.3 or 2.4
hereof or under the provisions of any applicable section of any Supplement
hereto that specifically applies to the Participant, as the case may be, to a
benefitpayable in accordance with the provisions of Section 2.1, 2.2, 2.3 or 2.4
hereof or in accordance with the provisions of any applicable section of any
Supplement hereto that specifically applies to the Participant, whichever
section is applicable, but the amount of the monthly retirement income that is
payable on his behalf under the Plan shall, subject to the provisions of Section
1.5(C) below, be computed using only the Credited Service that he accrued with
the Employers while qualified as an Employee as defined herein.

 

 
(C) 
Special Provisions Applicable to Benefits:  The monthly income computed under
this Section  I .5 shall be subject to the following:



 
1 - 38

--------------------------------------------------------------------------------

 
 

 
(1) 
there shall be no duplication of service in computing benefits under the Plan
and under any other qualified defined benefit pension or annuity plan to which
any Employer or Designated Nonparticipating Employer makes contributions on
behalf of its employees who are not Employees as defined herein, and, if service
accrued while qualified as an Employee as defined herein is used in determining
the accrued benefit of the Participant under any such other qualified defined
benefit pension or annuity plan, then the portion of the benefit payable under
the Plan based on such duplicated service shall be reduced (but not so as to
produce a negative amount) by the actuarially equivalent amount of the benefit
payable under such other qualified defined benefit pension or annuity plan based
on such duplicated service;

 

 
(2) 
all compensation that a Participant, who is an Employee as defined herein on the
date of his retirement or termination of service, received from the Designated
Nonparticipating Employers and from the Employers while not qualified as an
Employee as defined herein shall be treated in determining his Final Average
Monthly Compensation in the same manner as though such compensation had been
received from the Employer while qualified as an Employee as defined herein;

 

 
(3) 
all compensation that a Participant, who is not an Employee as defined herein on
the date of his retirement or termination of service, received after the date on
which he last qualified as an Employee as defined herein from the Designated
Nonparticipating Employers and from the Employers while not qualified as an
Employee as defined herein shall be ignored or excluded in determining his Final
Average Monthly Compensation and the period during which he received such
compensation shall be ignored or excluded in determining the 10 completed
calendar years and the five successive calendar years that are used in
determining his Final Average Monthly Compensation;


 
(4) 
in the case of a Participant who has been transferred to the status of an
Employee as defined herein, who has a nonforfeitable right to an accrued benefit
under any other pension or annuity plan to which an Employer or Designated
Nonparticipating Employer has made contributions on his behalf and whose
combined service used in the computation of his accrued benefits under the Plan
and such other pension or annuity plan or plans exceeds 35 years, the amount of
the monthly retirement income that is payable under the Plan on his behalf shall
not be greater than an amount equal to the excess, if any, of:

 
 
1 - 39

--------------------------------------------------------------------------------

 
 

 
(a) 
the monthly retirement income that would have been payable on behalf of such
Participant under the provisions of the Applicable Section of the Plan or
Supplement if the service used to compute his accrued benefit under such
qualified pension or annuity plan or plans were included with the Credited
Service that he accrued with the Employers while qualified as an Employee as
defined herein;



over
 

 
(b) 
the actuarial equivalent of the accrued benefit to which such Participant has a
nonforfeitable  right under such qualified pension or annuity plan or plans;




 
(5) 
the Participant's employee status at the date of termination of his service due
to disability shall be deemed to have continued without change in determining
the monthly retirement income that may become payable on his behalf under the
provisions of Section 2.3 hereof; and




 
(6) 
the benefit determined under Section 2.4(8)(1 )(b) hereof shall apply only if
the Participant is an Employee as defined herein on the date of his death and in
that event:




 
(a) 
the benefit under Section 2.4(B){l)(b)(i) shall be reduced by the actuarial
equivalent of the benefit payable on behalf of such Participant under each other
qualified pension or annuity plan, if any, to which an Employer or Designated
Nonparticipating Employer has made contributions on his behalf; and

 

 
(b) 
the limitation equal to 100 times the Participant's monthly normal retirement
income, described in Section 2.4(B)(l)(b)(ii),shall include the anticipated
monthly retirement income based on his service accrued prior to his death to
which such Participant would be entitled at his Normal Retirement Date or the
date of his death, whichever is later, under each other qualified pension or
annuity plan, if any, to which an Employer or Designated Nonparticipating 
Employer has made contributions on his behalf.

 

 
(D) 
Payments From One Trust Fund:  In lieu of the payment ofretirement income or
other benefits to such a Participant from the trust fund of more than one
qualified defined benefit pension plan of the Designated Nonparticipating
Employers and the Employers, the administrators of the pension plans may, by
mutual agreement, provide for payment of the entire monthly income or
otherbenefit from one trust fund with appropriate reimbursement to the trustee
of the trust fund from which the benefits are to be paid by transfer of funds
equal to the single-sum value of the benefits payable under the other plan (or
plans) to the trust fund from which benefits actually will be paid.

 
 
1 - 40

--------------------------------------------------------------------------------

 
 
1.6  -        PARTICIPATION AND BENEFITS FOR FORMER LEASED EMPLOYEES
 
A Leased Employee of an Employer or Designated Nonparticipating Employer shall
not be deemed for any purposes of the Plan to be an employee of such Employer or
Designated Nonparticipating  Employer.  However, in the event that any former
Leased Employee qualifies as an Employee as defined herein on or after the
Effective Date of the Plan, unless the Plan is otherwise excluded by applicable
regulations from the requirements of Section 414(n) of the Internal Revenue
Code, the total period that he provided services to the Employer or Designated
Nonparticipating Employer as a Leased Employee shall be treated under the Plan
in determining his nonforfeitable right to his accrued benefits and his
eligibility to become a Participant in the Plan in the manner described in
Section 1.5(A) hereof as though he had been an employee of a Designated
Nonparticipating. Employer during such period of service (but such service shall
not be included in the service that is used to calculate any benefits that he
accrues under the Plan).  A "Leased Employee" as defined under Section 414(n) of
the Internal Revenue Code is any person (other than an employee of the
recipient) who pursuant to an agreement between the recipient and any other
person ("leasing organization") has performed services for the recipient (or for
the recipient and related persons determined  in accordance with Internal
Revenue Code Section 414(n)(6)) on a substantially full-time basis for a period
of at least 1 year, and such services are performed under the recipient's
primary direction or control.
 
1.7  -        RIGHTS OF OTHER EMPLOYERS TO PARTICIPATE


Capital Southwest Corporation, Capital Southwest Management Corporation, Jet-
Lube, Inc., The RectorSeal Corporation, The Whitmore Manufacturing Company,
Smoke Guard, Inc. and Blue Magic, Inc. are participating Employers in the
Plan.  Any other corporation, association, joint venture, proprietorship,
partnership or other business organization may, in the future, adopt the Plan on
behalf of all or certain of its Employees by formal action on its part in the
manner described in Section 6.7 hereof provided that the Sponsoring  Employer,
by formal action on its part in the manner described in Section 6.7 hereof, and
the Committee both approve such participation.
 
 
1 - 41

--------------------------------------------------------------------------------

 
 
The administrative powers and control of the Sponsoring Employer, as provided in
the Plan, shall not be deemed diminished  under the Plan by reason of the
participation of any other Employers in the Plan, and such administrative powers
and control specifically granted herein to the Sponsoring Employer with respect
to the appointment of the Committee, amendment of the Plan and other matters
shall apply only with respect to the Sponsoring Employer.
 
The Plan is an IRC 414(1) Single Plan with respect to all Employers unless the
Sponsoring Employer, by formal action on its part in the manner described in
Section 6.7 hereof, specifically provides that the Plan shall be a separate TRC
414(1) Single Plan with respect to any Employer or to any division of any
Employer or with respect to any group of Employers and/or divisions.  In the
event that the Plan does not represent one IRC 414(1) Single Plan with respect
to all divisions of any Employer, the division or divisions with respect to
which the Plan represents a separate IRC 414(1) Single Plan shall be considered
for the purposes of this section and treated under the Plan as one Employer and
its other division or divisions shall be considered for the purposes of this
section and treated under the Plan as a separate Employer or, if applicable, as
separate Employers.


The contributions of any Employer that is a member of a group of Employers with
respect to which the Plan represents an IRC 414(1) Single Plan shall be
available to provide benefits on behalf of any Participants who are employees of
any other Employers that are members of such group but shall not be available to
provide benefits on behalf of any Participants  who are employees  of any
Employers that are not members of such group.  The contributions of any Employer
with respect to which the Plan represents an IRC 414(1) Single Plan for only
that Employer shall be available to provide benefits on behalf of Participants
who are its employees but shall not be available to provide benefits on behalf
of Participants who are employees of any other Employers.
 
 
1 - 42

--------------------------------------------------------------------------------

 
 
Any Employer may withdraw from the Plan at any time by formal action on its
part, in the manner described in Section 6.7 hereof, specifying its
determination to withdraw.  Any such withdrawing Employer shall furnish the
Committee and the Trustee with evidence ofthe formal action of its
determination  to withdraw.  Any such withdrawal may be accompanied by such
modifications to the Plan as such Employer shall deem proper to continue a
retirement plan for its Employees separate and distinct from the retirement plan
herein set forth.  Withdrawal from the Plan by any Employer shall not affect the
continued operation of the Plan with respect to the other Employers; provided,
however, in the event of the withdrawal of an Employer that is a member of a
group of Employers with respect to which the Plan represents an IRC 414(1)
Single Plan and in the event that provision is made for the continuation of a
retirement plan for its Employees separate and distinct from the retirement plan
herein set forth, the share, if any, of the assets of the Trust Fund allocable
to such group of Employers that is transferred on behalf of such withdrawing
Employer to such other retirement plan shall, subject to the provisions of
Section 414(1) of the Internal Revenue Code and regulations issued pursuant
thereto, be equal to the assets, if any, that would have been allocated on
behalf of the employees of such withdrawing Employer under the provisions of
Section 4.5 hereof if such withdrawing Employer had terminated its participation
in the Plan on the date of such withdrawal; provided, however, that the
Sponsoring Employer, by formal action on its part in the manner described in
Section 6.7 hereof, may, in its absolute discretion, direct that an additional
amount of assets be transferred on behalf of such withdrawing Employer to such
other retirement plan provided that the transfer of such additional amount of
assets would not lower the amount of the distributions that would be made on
behalf of the Participants who are employees of the other Employers that are
members of such group of Employers with respect to which the Plan represents an
IRC 414(1) Single Plan if the Plan were tenninated as of the effective  date of
such transfer  with respect to all of the Employers  that are members  of such
group of Employers.
 
 
1 - 43

--------------------------------------------------------------------------------

 
 
The Sponsoring Employer, by formal action  on its part in the manner described
in Section  6.7 hereof, may in its absolute discretion terminate any Employer's
participation in the Plan at any time, and the provisions  of the Plan shall  be
applied  with respect to such Employer  in the same manner  as though  it had
voluntarily withdrawn as a participating Employer.
 
1.8  -       SERVICE AND TERMINATION OF SERVICE


For purposes of the Plan, an Employee  or Participant shall be considered to be
in the service of the Employer and shall  not be considered to have incurred a
termination ofhis service  until the date of his early, normal or disability
retirement, death, resignation, discharge or other termination of his employment
with an Employer, notwithstanding any payment  or agreement to pay severance pay
in connection with the termination of his employment.
 
 
1 - 44

--------------------------------------------------------------------------------

 
 
SECTION 2



NORMAL AMOUNT AND PAYMENT OF RETIREMENT INCOME
 
2.1  -       NORMAL RETIREMENT AND RETIREMENT INCOME
 
Normal retirement under the Plan is retirement from the service of the Employer
on or after the date that the Participant attains his Normal Retirement Age.  No
provision of this section or the Plan shall require the retirement of a
Participant upon his attainment of his Normal Retirement Age.  In the event of
normal retirement, payment of retirement income will be governed, subject to the
provisions of Section 4 hereof, by the following provisions of this Section 2.1.
 
(A)          Normal Retirement Date:  The Normal Retirement Date of each
Participant will be the first day of the month coincident with or next following
the date on which he attains his Normal Retirement Age. Any Participant who
retires after attaining his Normal Retirement Age but prior to his Normal
Retirement Date and who is surviving on his Normal Retirement Date shall be
considered for the purposes of the Plan to have retired on his Normal Retirement
Date
 
(B)           Amount of Retirement Income:  The monthly retirement income
payable in the manner described in Section 2.1(C) hereof to a Participant who
retires on and after April I, 1998, bur prior to April 1, 2007, and on or after
his Normal Retirement Date shall be an amount equal to the sum of:
 

 
(1) 
1.25% of his Final Average Monthly Compensation multiplied by hisnumber of years
of Credited Service that are not in excess of 35 years;

 
plus



 
(2)
0.65% ofthat portion, if any, ofhis Final Average Monthly Compensation that is
in excess of the Monthly Covered Compensation that applies to him multiplied by
his number of years of Credited Service that are not in excess of 35 years.

 
 
2 - 1

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing provisions ofthis Section 2.l(B), the monthly
retirement income of a Participant who retires on or after April 1, 1998, and on
or after his Nonnal Retirement Date shall not be less than the
monthly  retirement  income which the Participant has accrued  as of March 31,
1998, based upon the Participant's  Credited  Service, Final Average  Monthly
Compensation, and Monthly Covered  Compensation (or, if applicable, the
corresponding terms used to compute his accrued  benefit under the Superseded
Plan) determined as of March 31, 1998, under the provisions  of the Plan and the
First Supplement then in effect, adjusted  on an actuarially equivalent basis,
if applicable, to his Annuity Starting  Date in accordance with the above
provisions of this Section  2.1(B).
 
Effective  as of April 1, 2007, the monthly  retirement  income payable in the
manner prescribed  in Section  2.1 (C) to a Participant who retires on and after
April 1, 2007, but prior to April  I, 2009, and on or after his Nom1al
Retirement Date shall be an amount equal to the sum of:
 

 
(1) 
1.20%  of his Final Average Monthly  Compensation multiplied  by his numberof
years of Credited Service  that are not in excess of 35 years;

 
plus
 

 
(2) 
0.65% of that portion, if any, of his Final Average  Monthly Compensation that
is in excess of the Monthly  Covered  Compensation that applies to him
multiplied by his number of years of Credited  Service that are not in excess of
35 years.

 
Notwithstanding the foregoing provisions of this Section 2.1(B), the monthly
retirement income of a Participant who retires on or after April 1 , 2007, and
on or after his Nonnal Retirement Date shall not be less than the
monthly  retirement  income  which the Participant has accrued  as of March 31,
2007, based upon the Participant's Credited Service, Final
Average  Monthly  Compensation and Monthly  Covered  Compensation determined as
of March 31, 2007, under the provisions of the Plan and Supplements then in
effect, adjusted  on an actuarially equivalent basis, if applicable, to his
Annuity Starting Date in accordance with the provisions of this Section  2.1
(B).
 
Effective as of April  1, 2009, the monthly retirement income payable to a
Participant who retires on and after April  1, 2009, and on or after his
Normal  Retirement Date shall be an amount equal to the sum of:
 
 
2 - 2

--------------------------------------------------------------------------------

 
 

 
(3) 
1.20% of his Final Average Monthly Compensation multiplied by his number of
years of Credited Service that are not in excess of 40 years;



plus



 
(4) 
0.65% of that portion, if any, of his Final Average Monthly Compensation that is
in excess of the Monthly Covered Compensation that applies to him multiplied by
his number of years of Credited Service that are not in excess of 35 years.

 
The monthly amount of retirement income payable to a Participant who retires
after his Normal Retirement Date, however, shall not be less than that amount
that can be provided on an actuarially equivalent basis by the sum of (i) the
single-sum value as of his Normal Retirement Date of the normal monthly
retirement income that would have been payable to him under the provisions of
the Plan or Superseded Plan, whichever is applicable, as in effect on his Normal
Retirement Date if he had retired on his Normal Retirement Date, based upon his
Credited Service, Final Average Monthly Compensation and Monthly Covered
Compensation (or, if applicable, the corresponding terms used to compute his
accrued benefit under the Superseded Plan) determined as though he had actually
retired on his Normal Retirement Date, and (ii) the amount of interest on such
single-sum value in (i) above, where the interest shall be compounded annually
from the Participant's Normal Retirement Date to his Annuity Starting Date.  All
computations to determine such minimum monthly retirement income payable to or
on behalf of such a Participant shall be on the basis of the interest and
mortality assumptions that were being used as of his Normal Retirement Date to
detennine actuarially equivalent non-decreasing annuities.
 
(C)          Payment of Retirement Income:  The monthly retirement income
payable in the event of normal retirement will be payable on the first day of
each month.  The first payment will be made on the Participant's Normal
Retirement Date, or, if the Participant retires atler his Normal Retirement
Date, the first payment will be made on the first day of the month coincident
with or next following the date of his actual retirement.  The last payment will
be the payment due immediately preceding the retired Participant's death.
 
 
2 - 3

--------------------------------------------------------------------------------

 
 
Where a Participant's monthly retirement income commences after April 1
following the calendar year in which such Participant attains age 70Y2, the
accrued benefit of such Participant shall be actuarially increased in accordance
with regulations or other official pronouncements of the Internal Revenue
Service to take into account the period beginning on April 1 following the
calendar year in which the Participant attains age 70Y2 and ending on the date
on which benefits under the Plan commence after retirement in an amount
sufficient to satisfy Section 401(a)(9) of the Internal Revenue Code.
 
(D)           Special Provisions Applicable to Participants Who Receive
Retirement Income Payments While Continuing in Employment of Employer After
Required Beginning Date:  Any of the above provisions of this Section 2.1 to the
contrary notwithstanding, but subject to the provisions of Sections 4.1 and 4.8
hereof, a Participant who continues in the employment of the Employer beyond his
Required Beginning Date shall begin receiving monthly retirement income payments
commencing as of his Required Beginning Date.
 
The monthly retirement income payments of a Participant who continues in the
employment of the Employer beyond his Required Beginning Date and begins
receiving monthly retirement income payments commencing as ofhis Required
Beginning Date shall be determined in the same manner as though the Participant
had actually retired on his Required Beginning Date and shall be paid in the
form specified in Section 2.1(C) above. The retirement income payable to such a
Participant shall thereafter be subject to adjustment as of the first day of
each calendar year which begins after his Required Beginning Date and prior to
the date of his actual retirement and shall be subject to adjustment as of the
first day of the month coincident with or next following the date of his actual
retirement (each such adjustment day is herein referred to as a "Post Payment
Recalculation Date") to reflect the additional accruals, if any, that such
Participant is entitled to receive because of his employment  after his Required
Beginning Date.  The additional retirement income, if any, payable to any such
Participant on and after an applicable Post Payment Recalculation Date shall be
determined in accordance with the provisions of Section 411 (b)(1)(H) of the
Internal Revenue Code and regulations issued with respect thereto, and the
actuarial equivalent of the retirement income payments that the Participant has
received under the provisions of this Section 2.1 on and after his Required
Beginning Date and prior to the applicable Post Payment Recalculation Date shall
be used as an offset in the determination of such additional income, but such
offset shall not result in the retirement income payable to the Participant
being reduced below the amount that was payable on his behalf immediately prior
to such Post Payment Recalculation  Date. The additional amount of monthly
retirement income, if any, that a Participant accrues after his Required
Beginning Date shall be converted to an actuarially equivalent an10unt of
monthly retirement income that is payable in the same manner and form as the
monthly retirement income that is payable on his behalf immediately prior to the
applicable Post Payment Recalculation Date, and such additional actuarially
equivalent income shall be payable to the Participant commencing as of the
applicable Post Payment Recalculation Date.  Upon the actual retirement of such
a Participant, the Participant's remaining retirement income shall continue to
be paid, commencing as of the first day of the month coincident  with or next
following the date of his actual retirement, in the manner specified in Section
2.1 (C) above, except that the Participant shall be entitled to elect another
form of payment in accordance with Section 3.1.
 
 
2 - 4

--------------------------------------------------------------------------------

 
 
2.2  -       EARLY RETIREMENT AND RETIREMENT INCOME
 
Early retirement under the Plan is retirement from the service of the Employer
prior to the Participant's Normal Retirement Date and on or after the date as of
which he has both attained the age of 55 years and completed 10 years of Vesting
Service.  In order to retire under the provisions of this section, the written
consent of the Participant to the commencement of his retirement income payments
in accordance with the provisions of this Section 2.2 must be filed with the
Committee within 90 days of the date as of which his retirement income payments
are to commence.  In the event of early retirement, payment of retirement income
will be governed, subject to the provisions of Section 4 hereof, by the
following provisions of this Section 2.2.

 
2 - 5

--------------------------------------------------------------------------------

 
 
(A)         Early Retirement Date: The Early Retirement Date will be the first
day of the month coincident with or next following the date a Participant
retires from the service of the Employer under the provisions of this Section
2.2 prior to his Normal Retirement Date.
 
(B)           Amount of Retirement Income:  The monthly amount of retirement
income payable in the manner described in Section 2.2(C) hereof to a Pmticipant
who retires prior to his Normal Retirement Date under the provisions of this
Section 2.2 shall be equal to the product of:
 
 
(1)
the Accrued Deferred Monthly Retirement Income Commencing at Normal Retirement
Date which the Participant has accrued as of his Early Retirement Date;

 
multiplied by
 
 
(2)
the early retirement reduction factor specified in the schedule below, based
upon the number of years and full months by which the Participant's Early
Retirement Date precedes his Normal Retirement Date:

 
Early Retirement Reduction Factors By Years and Months
By Which Early Retirement Date Precedes Normal Retirement  Date
 

   
Months
Years
 
0
 
1
 
2
 
3
 
4
 
5
 
6
 
7
 
8
 
9
 
10
 
11
                                                 
0
 
1.000
 
0.994
 
0.989
 
0.983
 
0.978
 
0.972
 
0.967
 
0.96\
 
0.956
 
0.950
 
0.944
 
0.939
I
 
0.933
 
0.928
 
0.922
 
0.917
 
0.911
 
0.906
 
0.900
 
0.894
 
0.889
 
0.883
 
0.878
 
0.872
2
 
0.867
 
0.861
 
0.856
 
0.850
 
0.844
 
0.839
 
0.833
 
0.828
 
0.822
 
0.817
 
0.811
 
0.806
3
 
0.800
 
0.794
 
0.789
 
0.783
 
0.778
 
0.772
 
0.767
 
0.761
 
0.756
 
0.750
 
0.744
 
0.739
4
 
0.733
 
0.728
 
0.722
 
0.717
 
0.711
 
0.706
 
0.700
 
0.694
 
0.689
 
0.683
 
0.678
 
0.672
                                                 
5
 
0.667
 
0.664
 
0.661
 
0.658
 
0.656
 
0.653
 
0.650
 
0.647
 
0.644
 
0.642
 
0.639
 
0.636
6
 
0.633
 
0.631
 
0.628
 
0.625
 
0.622
 
0.619
 
0.617
 
0.614
 
0.611
 
0.608
 
0.606
 
0.603
7
 
0.600
 
0.597
 
0.594
 
0.592
 
0.589
 
0.586
 
0.583
 
0.581
 
0.578
 
0.575
 
0.572
 
0.569
8
 
0.567
 
0.564
 
0.561
 
0.558
 
0.556
 
0.553
 
0.550
 
0.547
 
0.544
 
0.542
 
0.539
 
0.536
9
 
0.533
 
0.531
 
0.528
 
0.525
 
0.522
 
0.519
 
0.517
 
0.514
 
0.511
 
0.508
 
0.506
 
0.503
                                                 
10
 
0.500
                                           

 
(C)           Payment of Retirement Income:  The retirement income payable in
the event of early retirement will be payable on the first day of the
month.  The first payment will be made on the Participant's Early Retirement
Date and the last payment will be the payment due immediately preceding the
retired Participant's death.


 
2 - 6

--------------------------------------------------------------------------------

 
 
2.3  -        DISABILITY RETIREMENT AND RETIREMENT INCOME
 
A Participant may retire from the service of the Employer under the Plan if:
 

 
(1) 
his service is terminated prior to his Normal Retirement Date and on or after
the Effective Date of the Plan by reason of his becoming totally and permanently
disabled as defined in Section 2.3(A) below;  and

 

 
(2) 
he applies for a disability retirement benefit under the Plan, or under any
other formal plan of the Employer which provides specific disability benefits,
within six months after the date of termination of his service due to
disability; provided, however, that such six-month period for application may be
extendedby the Committee when, in its sole discretion, reasonable cause exists
for so doing.

 
Such retirement from the service ofthe Employer shall herein be referred to as
disability retirement.  In the event of disability retirement, uniformly and
consistently applied rules shall be used with respect to all Participants in
similar circumstances and payment of retirement income will be governed, subject
to the provisions of Section 4 hereof, by the following provisions ofthis
Section 2.3.
 
(A)           Total and Permanent Disability:  A Participant shall be considered
totally and permanently disabled for the purposes of the Plan if, in the opinion
of the Committee, he is disabled, due to sickness or injury, from a cause other
than specified in Section 2.3(B) hereof, and, as a result of such disability, he
is eligible for and is receiving (after any specifiedwaiting period) either (a)
disability benefits under the Social Security Act or (b) payments (other than
workers' compensation  payments or medical or hospitalization payments) payable
directly or indirectly by the Employer or its insurer as a result of the
Participant's sickness or injury under any long-term disability program
maintained by the Employer.
 
(B)           Nonadmissible Causes of Disability:  A Participant will not be
entitled to receive any disability retirement income if, in the opinion of the
Committee, the disability is a result of:
 

 
(1) 
excessive and habitual use by the Participant of drugs, intoxicants ornarcotics;

 
 
2 - 7

--------------------------------------------------------------------------------

 
 

 
(2)
injury or disease sustained by the Participant while willfully and illegally
participating in fights, riots, civil insurrections or while committing a
felony;

 
 
(3)
injury or disease sustained by the Participant while serving in any
armed forces, except as provided by USERRA;

 
 
(4)
injury or disease sustained by the Participant which was diagnosed or discovered
subsequent to the date his employment was terminated;

 
 
(5)
injury or disease sustained by the Participant while working for anyone
other than the Employer and arising out of such employment; or

 
 
(6)
injury or disease sustained by the Participant as a result of an act of war,
whether or not such act arises from a formally declared state of war, other than
while in qualified military service as defined in Code Section 414 (u).

 
(C)          Proof of Disability:  The Participant, in order to be eligible for
the benefits provided under this Section 2.3, shall furnish satisfactory proof
(which may be in the form of evidence satisfactory to the Committee that the
Participant is receiving disability benefits under the Social Security Act or
under any long-term disability program maintained by the Employer) that he has
become totally and permanently disabled as provided herein.  Every six months
after the date of termination of the Participant's service due to disability, or
more frequently, the Committee may similarly require proof of the continued
disability of the Participant.
 
(D)          Disability Retirement Income Commencement  Date:  The Disability
Retirement Income Commencement Date of a Participant who retires under the
provisions of this Section 2.3 will be his Normal Retirement Date; provided,
however, if the Participant receives payments (other than workers' compensation
payments or medical or hospitalization payments) after his Normal Retirement
Date that are payable directly or indirectly by the Employer or its insurer as a
result of the Participant's sickness or injury under any long-term disability
program maintained  by the Employer, the Disability Retirement Income
Commencement Date of such Participant will be the first day of the month
coincident with or next following (a) the date as of which such payments under
such long-term disability program maintained by the Employer arc discontinued or
(b) his Required Beginning Date, whichever is earlier
program maintained by the Employer arc discontinued or (b) his Required Beginning Date,
whichever is earlier.
 
 
2 - 8

--------------------------------------------------------------------------------

 
 
(E)          Disability Retirement Income:  The monthly amount of retirement
income payable in the manner described in Section 2.3(F) hereof to a Participant
who retires from the service of the Employer under the provisions of this
Section 2.3 due to total and permanent disability and who attains his Normal
Retirement Date without recovering from his total and permanent disability shall
be equal to the anticipated monthly retirement income to which the Participant
would have been entitled on his Disability Retirement Income Commencement Date
in accordance with the provisions of Section 2.1(B) hereof if:
 
 
(1)
his employment had not been terminated but had continued uninterrupted from the
date of termination of his service due to disability to his Disability
Retirement Income Commencement Date;

 

 
(2)
his last regular rate of monthly Compensation prior to the date of termination
of his service due to disability had continued without change to his Disability
Retirement Income Commencement Date;

 

 
(3)
the amount of the Monthly Covered Compensation that applies at his Disability
Retirement Income Commencement Date were the same as the corresponding amount
determined as of the date of termination of his service due to disability; and

 
 
(4)
the provisions of the Plan as in effect on the date of termination of his
service due to disability had continued without change until his
Disability Retirement Income Commencement Date.

 
(F)           Payment of Disability Retirement Income: The monthly retirement
income to which a Participant is entitled in the event of his disability
retirement will be payable on the first day of each month.  The first payment
will be made on the Participant's Disability Retirement Income Commencement
Date, provided that he attains his Normal Retirement Date without recovering
from his total and permanent disability and provided that application has been
made in writing by the Participant or his authorized representative for
disability retirement under the provisions of this Section 2.3.  The last
payment will be the payment due immediately preceding the date of his death.
 
 
2 - 9

--------------------------------------------------------------------------------

 
 
(G)          Benefit Payable in the Event of Death of Disabled Participant Prior
to Disability Retirement Income Commencement Date:  In the event that a
Participant dies after he has been determined to be totally and permanently
disabled by the Committee and prior to his Disability Retirement Income
Commencement Date, and prior to his recovery from his total and permanent
disability if he has not attained his Normal Retirement Age as of the date of
his death, his Beneficiary will receive, in lieu of all other benefits payable
on behalf of the Participant under the Plan, the death benefit, determined and
payable in the £tlanner described in Section 2.4(B) hereof, which would have
been payable on behalf of the Participant under the provisions of Section 2.4(B)
if:
 
 
(1)
his employment had not been terminated but had continued uninterrupted from the
date of termination ofhis service due to disability until the date ofhis death;

 

 
(2)
his last regular monthly rate of Compensation prior to the date of termination
of his service due to disability had continued without change to the date of his
death;

 
 
(3)
the amount of the Monthly Covered Compensation that applies at the date of his
death were the same as the amount determined as of the date of termination of
his service due to disability; and

 
 
(4)
the provisions of the Plan as in effect on the date of termination of his
service due to disability had continued without change to the date of his death.

 
(H)          Recovery from Disability:  If the Committee finds that any
Participant who is entitled to receive a disability retirement income under the
provisions of this Section 2.3 commencing at his Disability Retirement Income
Commencement Date has, at any time prior to his Normal Retirement Date,
recovered from his total and permanent disability, such Participant and his
Beneficiary shall not be entitled to any benefits under this Section 2.3 unless
he reenters the service of the Employer and his service is subsequently
terminated by reason of his total and permanent disability in accordance with
the provisions hereof.  A Participant shall be deemed to have recovered from his
total and permanent disability for the purposes of the Plan if the disability
benefits, if any, which he is receiving under the Social Security Act and the
payments, if any, which he is receiving under the Employer's long-term
disability program are discontinued.  However, any such Participant who recovers
from his total and permanent disability shall accrue Vesting Service during the
period that he is considered by the Committee to have been totally and
permanently disabled as provided herein, and, if the date of his recovery from
his total and permanent disability is on or after his Initial Vesting Date and
he does not reenter the service of the Employer, he shall be entitled to the
vested retirement income determined and payable in accordance with the
provisions of Section 2.4(A) hereof, computed as though his service had been
terminated on the date of his recovery from his total and permanent disability
but based upon his Credited Service, Final Average Monthly Compensation and
Monthly Covered Compensation determined as of the date of termination of his
service due to disability.
 
 
2 - 10

--------------------------------------------------------------------------------

 
 
(I)           Election of Vested Benefit on Termination of Service in Lieu of
Disability Retirement:  A Participant whose service is terminated on or after
his Initial Vesting Date by reason of his total and pem1anent disability may
elect, in writing filed with the Committee prior to his Normal Retirement Date,
to receive the benefits provided under Section 2.4(A) hereof in lieu of the
disability retirement benefits provided under this Section 2.3.  The benefits
payable hereunder to or on behalf of any such Participant who makes such an
election shall be determined as though the Participant's service had not been
terminated by reason of total and permanent disability.  The Committee shall
require the consent of the Participant's spouse, if any, before any election
under this Section 2.3(1) will become effective.
 
2.4  -       BENEFITS OTHER THAN ON RETIREMENT
 
(A)          Benefit on Termination of Service and on Death After Termination of
Service:
 
(1)           In the event that a Participant's service is terminated prior to
his Normal Retirement Date and on or after his Initial Vesting Date for any
reason other than his death, early retirement as described in Section 2.2 hereof
or disability retirement as describedin Section 2.3 hereof, he will be entitled
to a monthly retirement income, payable in the manner described in Section
2.4{A)(2) hereof, equal to:
 
 
2 - 11

--------------------------------------------------------------------------------

 
 
(a)           an amount equal to either:
 

 
(i)
if the Participant has not both attained the age of 55 years and completed
10 years of Vesting Service as of the date of termination of his service, the
Accrued Deferred Monthly Retirement Income Commencing at Normal Retirement Date
that he has accrued to the date of tem1ination of his service;



or
 

 
(ii)
if the Participant has both attained the age of 55 years and completed  10 years
ofVesting Service as ofthe date of termination of his service, the monthly
retirement income, payable in the manner described in Section 2.4(A)(2) hereof
commencing at his Normal Retirement Date, if he shall then be living, which is
the actuarial equivalent (ignoring the actuarial cost of any death benefit
coverage provided between the date of termination  of his service and his Normal
Retirement Date) of the monthly early retirement income that would have been
payable on his behalf in accordance with the provisions of Section 2.2 hereof if
he had retired under the provisions of that section on the date of termination 
ofhis service;

 
multiplied by
 
 
(b)
his Vested Percentage, which shall be equal to the percentage specified in the
schedule below, based upon his number of years (ignoring fractions) of Vesting
Service as ofthe date of termination of his service:

 
Years of
Vesting Service
 
Vested
Percentage
          Less than 5     0 % 5 or more     100 %;

 
provided, however, that the Vested Percentage of any Participant who has
attained his Normal Retirement Age as of the date of termination of his service
shall be 100%;
 
with the resulting product multiplied by


 
2 - 12

--------------------------------------------------------------------------------

 
 
 
(c)
a factor, which is based upon the period, if any, that the death benefit
coverage described in Section 2.4(A)(3) below has been in effect after the date
of termination of his service and prior to his Annuity Starting Date, that will
reduce the product of (a) and (b), if applicable, to reflect the cost,
determined on an actuarially equivalent basis, of providing such death benefit
coverage during such period;

 
with the resulting product multiplied by
 
 
(d)
a factor that will convert, if applicable, the amount of monthly retirement
income that is payable to the Participant in the manner described in Section
2.4(A)(2) hereof commencing at his Normal Retirement Date to an actuarially
equivalent amount of monthly retirement income that is payable to the
Participant in the manner described in Section 2.4(A)(2) hereof commencing on
his Annuity Starting Date.

 
All actuarial computations to determine the monthly retirement income payable to
or on behalf of such a terminated Participant (including any computations to
determine the monthly retirement income payable on his behalf under Section
2.4(A)(3) or 3.1 hereof) shall be on the basis of the interest and mortality
assumptions that are being used as of the date of termination of his service to
determine actuarially equivalent non-decreasing annuities.
 
(2)           The retirement income payable under Section 2.4(A)(l) above will be
payable on the first day of each month.
 The first payment will be made, if the Participant shall then be living, as of:
 
 
(a)
if he does not elect an earlier commencement date pursuant to the provisions of
(b) below, his Normal Retirement Date;

 
or
 
 
(b)
if he had completed at least 10 years ofVesting Service as of the date of
termination of his service and he so elects in writing filed with the Committee
at least 30 but not more than 90 days prior to the effective date thereof (or if
the Participant waives the 30-day notice period with any required spousal
consent, then more than 7 days but not more than 90 days prior to the effective
date thereof), the first day of any month, which is prior to his Normal
Retirement Date and is on or after the date on which he attained the age of 55
years, that he specifies in his written election filed with the Committee.

 
 
2 - 13

--------------------------------------------------------------------------------

 
 
The last payment will be the payment due immediately preceding his death.
 
(3)         In the event that the terminated Participant dies prior to his
Annuity Starting Date (without his having waived, in accordance with the
provisions of Section 2.4(A)(4)  below, the benefit provided under this Section
2.4(A)(3) and without his having received, prior to his death, the actuarially
equivalent value of the benefit provided on his behalf under Section 2.4(A)(l)
above), his Beneficiary will receive, subject to the provisions of Section
4.1(D) hereof regarding the Qualified Preretirement Survivor Annuity, the
monthly retirement income, beginning on the first day of the month coincident
with or next following the date of the terminated Participant's death, which can
be provided on an actuarially equivalent basis by the single-sum value of the
benefit determined in accordance with Section 2.4(A)(1) above to which the
terminated Participant was entitled as of the date of termination of his
service, accumulated with interest from such date to the date ofhis death. The
monthly retirement income payments under this Section 2.4(A)(3) shall, subject
to the provisions of Section 2.4(B)(4)  hereof, be payable for the life of the
Beneficiary designated or selected under Section 5.2 hereof to receive such
benefit, and, in the event of such Beneficiary's death within a period of 10
years after the Participant's death, the same monthly amount that was payable to
the Beneficiary shall be payable for the remainder of such 10-year period in the
manner and subject to the provisions of Section 5.3 hereof; provided, however,
in lieu of payment of such benefit in the form of monthly income described
above, the single-sum value of such benefit may be paid on an actuarially
equivalent basis to the Participant's designated  Beneficiary in such other
manner and form permitted under Section 2.4(B) hereof and commencing  on such
other date permitted under Section 2.4(B) hereof as the Participant may elect in
writing filed with the Committee or, in the event that a specific election has
not been made by the Participant and filed with the Committee prior to his
death, as the Beneficiary may elect in writing filed with the Committee.
 
 
2 - 14

--------------------------------------------------------------------------------

 
 
(4)         A terminated Participant may, with the consent ofhis spouse, if any,
elect in writing filed with the Committee at any time (and any number of times)
prior to his Annuity Starting Date, to waive prospectively the death benefit
provided under Section 2.4(A)(3) above and, in lieu thereof, an increased
retirement income, which reflects on an actuarially equivalent basis the period
that the death benefit coverage under Section 2.4(A)(3) is waived, will be
payable to the Participant under the provisions of Section 2.4(A)( I) if he
shall be living on his Annuity Starting Date.  Within one year after the date of
termination of service of a Participant who is entitled to a benefit under the
provisions of this Section 2.4(A), or as soon thereafter as is
administratively  practicable, the Committee shall furnish the Participant with
written notification informing him of his right to waive the death benefit
provided under Section 2.4(A)(3) above and the consequences of such a
waiver.  Any Participant who has waived the death benefit provided under Section
2.4(A)(3) may subsequently  revoke such waiver at any time (and any number
oftimes) prior to his Annuity Starting Date by filing written notice of such
revocation with the Committee prior to the date on which such revocation is to
become effective.  Any Participant who has waived the death benefit provided
under Section 2.4(A)(3) and who subsequently marries or remarries after such
waiver and prior to his Annuity Starting Date shall automatically be deemed to
have revoked his prior waiver of such death benefit effective as ofthe first
anniversary of the date of such marriage or remarriage unless his spouse
(following such marriage or remarriage) consents to the waiver of such death
benefit.
 
(5)         Any Participant, who is entitled to a benefit under the provisions
of Section 2.4(A)(l) above and who is married on his Annuity Starting Date or
who is married on the date of his death and on whose behalf a benefit is payable
under Section 2.4(A)(3) above, shall be assumed for the purposes of this Section
2.4(A) to have been married for the total period of time beginning on the date
of termination of his service and ending on his Annuity Starting Date or the
date of his death, whichever is earlier, except for such portions, if any, of
such period of time for which evidence is furnished to the Committee which, in
the opinion ofthe Committee, satisfactorily proves that the Participant was not
married.
 
 
2 - 15

--------------------------------------------------------------------------------

 
 
(6)           The provisions of Sections 3.1 and 4 hereof are applicable to the
benefits provided under this Section 2.4(A).
 
(7)           Except as specifically provided otherwise in any Supplement hereto
and except as provided in Section 2.3 with respect to disability retirement and
unless specifically provided otherwise in the Plan, the Participant whose
service is terminated prior to his Initial Vesting Date shall not be entitled to
any benefit under the Plan whatever, and the value of such Participant's accrued
benefit shall be forfeited as of the date of termination of his service and used
to reduce Employer contributions.



 
(B)
Benefit Payable in Event ofDeath While in Service:

 
(1)           If the service of a Participant is terminated by reason of his
death on and after April 1, 1998, but prior to April I, 2007, and on and after
his Initial Vesting Date and prior to his Required Beginning Date, there shall
be payable to the Participant's designated Beneficiary the monthly retirement
income, beginning on the first day of the month coincident with or next
following the date of the Participant's death, that can be provided on an
actuarially equivalent basis by the greater of:
 
(a)           an amount equal to:
 

 
(i)
if the Participant's service is terminated by reason of his death prior to his
Normal Retirement Date, the single-sum value, determined as of the date of his
death, of the Accrued Deferred Monthly Retirement Income Commencing at Normal
Retirement Date that the Participant has accrued to the date of his death;

 
or
 

 
(ii)
if the Participant's service is terminated by reason of his death on or after
his Normal Retirement Date, the single-sum value, determined immediately prior
to the Participant's death, of the monthly retirement income that the
Participant would have been entitled to receive under the provisions of Section
2.1 (B) hereof if he had retired from the service of the Employer on the date of
his death;

 
or
 
 
2 - 16

--------------------------------------------------------------------------------

 
 

 
(b)
an amount equal to the smaller of:

 

 
(i) 
either:

 



 
(aa)
24 times the Participant's Final Average Monthly Compensation at the date of his
death if he had not completed 10 years of Vesting Service as of the date of his
death;

 
or
 
 
(bb)
36 times the Participant's Final Average Monthly Compensation at the date of his
death if he had completed 10 years of Vesting Service as of the date of his
death;

 
or



 
(ii)
100 times the monthly retirement income to which the Participant would have been
entitled on his Normal Retirement Date in accordance with the provisions of
Section 2.l(B) hereof if he had remained in the service of the Employer, with no
change in his last regular monthly rate of Compensation, until his Normal
Retirement Date and based upon the Monthly Covered Compensation that applies to
him as of the date of his death instead of as of his Normal Retirement Date or,
if his Normal Retirement Date was on or prior to the date of his death, 100
times the monthly retirement income that the Participant would have been
entitled to receive under the provisions of Section 2.1(B) hereof if he had
retired from the service of the Employer on the date of his death.

 
If the service of a Participant is terminated by reason of his death on and
after April 1, 2007 and on and after his Initial Vesting Date and prior to his
Required Beginning Date, there shall be payable to the Participant's designated
Beneficiary the monthly retirement income, beginning on the first day of the
month coincident with or next following the date of the Participant's death,
that can be provided on an actuarially equivalent basis by the greater of:
 

 
(a) 
an amount equal to:

 
 
(i)
if the  Participant's service is terminated by reason of his
death prior to his Normal Retirement Date, the single-sum value, determined as
of the date ofhis death, of the Accrued Deferred Monthly Retirement Income
Commencing at Normal Retirement Date that the Participant has accrued to the
date of his death;



 
2 - 17

--------------------------------------------------------------------------------

 
 
or
 
 
(ii)
if the Participant's service is terminated by reason of his death on or after
his Normal Retirement Date, the single-sum value, determined immediately prior
to the Participant's death, of the monthly retirement income that the
Participant would have been entitled to receive under the provisions of Section
2.1(B) hereof if he had retired from the service of the Employer on the date of
his death;

 
or
 

 
(b) 
an amount equal to the smaller of:

 

 
(i) 
24 times the Participant's Final Average
MonthlyCompensation at the date ofhis death;

 
or
 

 
(ii) 
100 times the monthly retirement income to which the Participant would have been
entitled on his Normal Retirement Date in accordance with the provisions of
Section 2.1(B) hereof if he had remained in the service of the Employer, with no
change in his last regular monthly rate of Compensation, until his Normal
Retirement Date and based upon the Monthly Covered Compensation that applies to
him as of the date of his death instead of as of his Normal Retirement Date or,
if his Normal Retirement Date was on or prior to the date of his death, I 00
times the monthly retirement income that the Participant would have been
entitled to receive under the provisions of Section 2.1(B) hereof if he had
retired from the service ofthe Employer on the date of his death;

 
provided, however, that the provisions of Section 4.1(D) hereof relating to the
Qualified Preretirement Survivor Annuity shall apply with respect to a married
Participant whose service is terminated by reason of his death on or after his
Initial Vesting Date and whose designated Beneficiary is not his spouse.

 
2 - 18

--------------------------------------------------------------------------------

 
 
(2)            Except as provided in Section 2.4(8)(3) below and subject to the
provisions of Section 2.4(8)(4) below, the monthly retirement income payments
under this Section 2.4(B) shall be payable for the life of the Beneficiary
designated or selected under Section 5.2 hereof to receive such benefit, and, in
the event of such Beneficiary's death within a period of 1 0 years after the
Participant's death, the same monthly amount that was payable to the Beneficiary
shall be payable for the remainder of such 10-year period in the manner
and subject to the provisions of Section 5.3 hereof.
 
(3)            A Participant may elect, or, in the event that a specific
election has not been made by the Participant and filed with the Committee prior
to his death, his designated Beneficiary may elect, in writing filed with the
Committee,  that, in lieu of payment of the benefit provided under this Section
2.4(B) (or, if applicable, under Section 2.3(G) or 2.4(A)(3) hereof) in the
manner described above, such benefit will be paid on an actuarially equivalent
basis to the designated Beneficiary commencing on the first day of any month
that is on or after the date of the Participant's death and is on or prior to
the Participant's Required Beginning Date and is payable in accordance with one
of the options described below:
 

 
Option A:
A monthly retirement income in equal amounts that is payable to the Beneficiary
for his lifetime.

 

 
Option B:
A retirement income in equal amounts that is payable for a period certain of
five or 10 years whichever is specified by the Participant or his Beneficiary,
as the case may be, in his written election filed with the Committee.  In the
event of the Beneficiary's death prior to the expiration of such specified
period certain, the same amount shall be payable for the remainder of the
specified period certain in the manner and subject to the provisions of Section
5.3 hereof.

 
 
Option C:
A combination of Option A and Option B.

 
Provided, however,
that payment of any such benefit shall be subject to the provisions of Section
2.4(8)(4) below.
 
 
2 - 19

--------------------------------------------------------------------------------

 
 
(4)            Any form of payment applicable to the death benefit provided
under this Section 2.4(8)  (or, if applicable, under Section 2.3(G) or 2.4(A)(3)
hereof), which has been designated by a Participant prior to January 1, 1984
under the terms of the Superseded Plan and which satisfies the transitional rule
in Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act of 1982
(P.L. 97-248), will continue in effect on and after the Effective Date of the
Plan with respect to the death benefits provided under this Section 2.4(8) (or,
if applicable, under Section 2.3(0) or 2.4(A)(3) hereof) unless such designated
form of payment has been or is subsequently revoked or changed (a change of
Beneficiaries under the designation will not be considered to be a revocation or
change of such form of payment so long as the change in Beneficiaries does not
alter, directly or indirectly, the period over which distributions are to be
made under such form of payment); provided, however, if a Participant, whose
death occurs on or after his Initial Vesting Date, had been married to his
spouse throughout the one-year period immediately preceding his death and he had
designated a person other than his spouse as his Beneficiary and such spouse has
not consented to such other person being designated, the provisions of Section
4.1(D) hereof shall apply with respect to payments due his surviving spouse, if
any.
 
In the event that the Beneficiary to receive the death benefit payable under
Section 2.3(0), 2.4(A){3) or 2.4(B) hereof on behalf of a Participant whose
death occurs prior to his Normal Retirement Date is his surviving spouse, the
retirement income payable to such surviving spouse under Section 2.3(G),
2.4(A)(3) or 2.4(B) hereof shall be deferred and be payable on an actuarially
equivalent basis to such surviving spouse commencing on the Participant's Normal
Retirement Date, if such surviving spouse is then living, unless (i) the
surviving spouse consents or elects in writing to receive such benefit
commencing as of a date that is prior to the Participant's Normal Retirement
Date and is on or after the date of the Participant's death, (ii) the date of
death ofthe Participant is prior to his Initial Vesting Date, (iii) the
Participant had not been married to his surviving spouse throughout the one-year
period immediately preceding his death or (iv) a lump-sum payment is payable to
his surviving spouse under the provisions of Section 3.2 hereof.
 
 
2 - 20

--------------------------------------------------------------------------------

 
 
(5)           If the service of a Participant is terminated by reason of his
death on or after his Initial Vesting Date and on or after his Required
Beginning Date, there shall be payable to the Participant's designated
Beneficiary the monthly retirement income, payable in the manner described in
Section 2.4(B)(2) or 2.4(B)(3) above beginning on the first day of the month
coincident with or next following the date of the Participant's death, that can
be provided on an actuarially equivalent basis by an amount equal to the excess,
if any, of:
 

 
(a) 
the amount described in Section 2.4(B)(l)(a) or Section2.4(B)(l)(b), whichever
is applicable;

 
over
 

 
(b) 
the sum of:

 

 
(i)
the single-sum value, determined as of the Participant's Required Beginning
Date, of the retirement income that was payable on his behalf commencing on his
Required Beginning Date, accumulated with interest from his Required Beginning
Date until the date of his death;

 
plus
 

 
(ii) 
the sum of the single-sum values, determined as of each applicable Post Payment
Recalculation Date occurring after the Participant's Required Beginning Date, of
the additional retirement income, if any, payable to such Participant commencing
on such applicable Post Payment Recalculation Date, accumulated with interest
from the applicable Post Payment Recalculation Date to the date of his death.

 
Additional  retirement income payments may be payable after the Participant's
death to his joint pensioner or other Beneficiary, depending upon the form of
payment of the retirement income that the Participant was receiving immediately
prior to his death and taking into account the increase, if any, that would have
applied under the provisions of Section 2.1 (D) hereof to the amount of
retirement income payable to the Participant commencing as of the first day of
the month coincident with or next following the date of the Participant's death
if the Participant had retired immediately prior to his death and had survived
to such day.
 
 
2 - 21

--------------------------------------------------------------------------------

 
 
SECTION 3
 
SPECIAL PROVISIONS REGARDING PAYMENT OF BENEFITS
 
3.1 -        OPTIONAL FORMS OF RETIREMENT INCOME
 
In lieu of the amount and form of retirement income commencing on the
Participant's regularly scheduled Annuity Starting Date which is payable,
subject to the provisions of Section 4.1 hereof, in the event of his normal
retirement, early retirement, disability retirement or termination of service,
as determined and specified in Section 2.1, 2.2, 2.3 or 2.4(A) hereof, whichever
is applicable, such Participant may, subject to the requirements of this
section, elect, in writing filed with the Committee, to receive a retirement
income or benefit of equivalent actuarial value which is payable in accordance
with one of the options described below commencing on his regularly scheduled
Annuity Starting Date or which is payable in the manner specified in Section
2.1, 2.2, 2.3 or 2.4(A) or in accordance with one of the options described
below, whichever is applicable, commencing on such later date, which shall not
be later than his Required Beginning Date, as the Participant may specify in his
written election filed with the Committee.
 

 
Option 1:
A retirement income of modified monthly amount that is payable in equal monthly
amounts to the Participant for his lifetime, and, in the event that the
Participant predeceases a joint pensioner designated by him, a percentage, which
is not less than 50% nor greater than 100% and is specified by the Participant
in his written election filed with the Committee, of such modified monthly
amount will be payable after the death of the Participant to such designated
joint pensioner for the lifetime of such joint pensioner.  This option is
referred to herein as the "Qualified Joint and 50% Survivor Annuity Option" when
the spouseof the Participant is the designated joint pensioner and the specified
percentage is 50%. If the Participant is married and he elects 75% as the
specified percentage, this option is referred to herein as the "Qualified
Optional Survivor Annuity."

 

 
Option 2:
A retirement income of modified monthly amount that is payable in equal monthly
amounts to the Participant during the joint lifetime of the Participant and a
joint pensioner designated by him, and, following the death of either of them, a
percentage, which is not less than 50% nor greater than 1 00% and is specified
by the Participant in his written election filed with the Committee, of such
modified monthly amount will be payable to the survivor for the lifetime of the
survivor.

 
 
3- 1

--------------------------------------------------------------------------------

 
 

 
Option 3:
A retirement income that is payable in equal monthly amounts to the Participant
for his lifetime or in the manner described under Option 1 or Option 2,
whichever is elected by the Participant, with the added provision that payments
will be made for the remainder of a period certain, specified by the Participant
in his written election filed with the Committee, in the event of the death of
the Participant and, if applicable, his Beneficiary or joint pensioner prior to
the expiration of such specified period certain.

 
The amount of retirement income determined under any of the above optional forms
of payment must satisfy the requirements of Section 4.8 hereof and Section 401
(l) and/or Section 401(a)(4) ofthe Internal Revenue Code.  Any provisions
hereofto the contrary notwithstanding, any optional form of payment which would
otherwise be permitted under the provisions of this Section 3.1 shall not be
available to a Participant if:
 

 
(1)
the amount of retirement income payable under such option does not satisfy the
required distribution and incidental benefit requirements of Section 4.8 hereof;
or

 

 
(2)
the amount of retirement income payable under such option would result in the
amount of retirement income payable on behalf of such Participant under the Plan
being increased by a percentage that would cause the disparity in the rate of
employer-derived  benefits under the Plan to exceed the maximum disparity
permitted under Section 401(l) ofthe Internal Revenue Code and rulings and
regulations issued with respect thereto; provided, however, that the restriction
of this Subparagraph (2) shall not apply if there is no disparity within the
meaning of Section 401(I) of said Code included in the calculation of the
Participant's accrued benefit or if it has been determined  that the accrued
benefits under the Plan satisfy the general test for nondiscrimination in amount
of benefits (or any acceptable alternative test that may be available) under
Section 401(a)(4) ofthe Internal Revenue Code and rulings and regulations issued
with respect thereto.

 
A Participant who is not permitted to elect an optional form of payment
otherwise permitted under the provisions of this Section 3.1 because of the
incidental benefit requirements of Section 4.8 hereof and/or the permitted
disparity requirements of said Section 40I(1) of the Internal Revenue Code may
elect in accordance with the provisions above  to receive  an actuarially
equivalent form of payment which is similar  in form to the non-permissible
option  but which  is modified by increasing  or decreasing, as the case may be,
the period  certain  for which payments  will be made and/or the percentage of
income payable to the survivor, but not to exceed  1 00%, so that the
requirements of Section 4.8 hereof and/or Section  401(1) of the
Internal  Revenue  Code are satisfied .
 
 
3- 2

--------------------------------------------------------------------------------

 
 
Any optional  form of payment  designated by a Participant prior to January 1,
1984, which satisfies the transitional rule in Section  242(b)(2) of the Tax
Equity and Fiscal Responsibility Act of 1982 (P.L. 97-248), will continue in
effect on and after the Effective Date of the Plan unless such optional  form of
payment has been or is subsequently revoked or changed (a change of
Beneficiaries under the designation will not be considered  to be a revocation
or change of such optional  form of payment  so long as the change in
Beneficiaries does  not alter, directly or indirectly, the period over which
distributions are to be made under such  form of payment); provided, however,
that the provisions  of Section 4.1(C) hereof shall apply  if the Participant
has a spouse at the date on which his initial payment  under such optional form
is due and his spouse does not consent to such optional form of payment.
Subject  to the preceding sentence but notwithstanding any other provision of
this Section 3.1 to the contrary, any option elected  under this Section  3.1
must provide that the entire interest of the Participant will be expected to be
distributed to the Participant  and his Beneficiaries and joint  pensioners, in
a manner  that satisfies the restrictions of Section 4.8 of the Plan, over one
or a combination of the following  periods:
 

 
(a)
the life of the Participant;




 
(b) 
the lives of the Participant and his designated Beneficiary  or joint pensioner;

 

 
(c)
a period certain  not extending beyond the life expectancy of the Participant;

 
or
 

 
(d) 
a period certain not extending beyond the joint life and last survivor
expectancy of the Participant and his designated Beneficiary or joint pensioner.

 
 
3- 3

--------------------------------------------------------------------------------

 
 
Any amount that is payable to the child of a Participant under an optional form
of payment hereunder shall be treated for the purposes of satisfying the
requirements of this paragraph as if it had been payable to the surviving spouse
of the Participant if such amount that is payable to the child will become
payable to such surviving spouse upon such child's reaching majority (or upon
the occurrence of such other designated event permitted under regulations issued
with respect to Section 40I(a)(9) of the Internal Revenue Code).
 
If a Participant's retirement income benefits have commenced in either the form
and amount specified in Section 2 hereof or under an optional form elected under
the provisions of this Section 3.1, upon his written request to the Committee at
least 30 but not more than 90 days prior to the effective date thereof (or if
the Participant waives the 30-day notice period with any required spousal
consent, then more than 7 days but not more than 90 days prior to the effective
date thereof), he may elect to discontinue receiving his retirement income under
such form and amount of payment and, in lieu thereof, to receive on and after
such effective date a retirement income or benefit of equivalent actuarial value
that is payable to him for life or is payable in accordance with one of the
options provided above; provided, however, that (a) only one such change may be
made by any Participant after his retirement income payments have commenced (b)
a change after the Annuity Starting Date will not be permitted if the retirement
income or benefit payments are being made under the terms of an annuity contract
purchased on behalf of the Participant from an insurance company.  A Participant
who elects to change his form of payment after his Annuity Starting Date must
submit to the Committee such evidence of his good health as the Committee
requires and, if the Participant is receiving payments in a form in which a
joint pensioner is involved, such evidence of the good health of his joint
pensioner as the Committee requires; and any such change will not be permitted
if, in the opinion of the Committee, such Participant or, if applicable, such
joint pensioner is not in good health. The consent of the Participant's spouse
(which shall include, if applicable, his former spouse to whom he was married on
his Annuity Starting Date), if any, shall be required before any such change in
a form of payment that involves such spouse may become effective, including any
change that represents a change in a form of payment that was previously
consented to by such spouse, unless, to the extent permitted by law, the
previous consent acknowledged that the Participant may change the form of
payment without the further consent of said spouse.
 
 
3- 4

--------------------------------------------------------------------------------

 
 
The Participant upon electing any option of this section will designate the
joint pensioner or Beneficiary to receive the benefit, if any, payable under the
Plan in the event of his death and will have the power to change such
designation from time to time, subject to the provisions of this section.  Any
such designation will name a joint pensioner or one or more primary
Beneficiaries where applicable.  Any change in a joint pensioner after the
Participant's retirement income payments have commenced will be considered and
treated under the Plan in the same manner as, and will be subject to the same
restrictions that apply to, a change in the form of payment.  The consent of the
Participant's spouse (which shall include, if applicable, his former spouse to
whom he was married on his Armuity Starting Date), if any, shall be required
before any such change in a Beneficiary or joint pensioner, under an option in
which such spouse is not the primary Beneficiary or joint pensioner, may become
effective, unless, to the extent permitted by law, such spouse has previously
consented to and acknowledged that the Participant may change Beneficiaries or
joint pensioners without the further consent of said spouse.  A Participant who
wants to change any designated joint pensioner after his retirement income
payments have started must submit to the Committee such evidence of the good
health of any joint pensioner that is being removed as the Committee requires,
and any such change shall be denied if, in the opinion of the Committee, such
joint pensioner is not in good health. The amount of retirement income payable
to the Participant upon the designation of a new joint pensioner shall be
actuarially redetennined, taking into account the age of the former joint
pensioner, the new joint pensioner and the Participant.  Each such designation
will be made in writing on a form prepared by the Committee.  In the event that
no designated Beneficiary survives the Participant, such benefits as are payable
in the event of the death of the Participant subsequent to his retirement shall
be paid as provided in Section 5.2 hereof.
 
 
3- 5

--------------------------------------------------------------------------------

 
 
Retirement income payments will be made under the option elected in accordance
with the provisions of this section and will be subject to the following
limitations:
 

 
(A)
If a Participant's service is terminated by reason of his death prior to his
Annuity Starting Date, no benefit will be payable under the option to any
person, but a benefit may be payable on his behalf in accordance with the
provisions of Section 2.4(B) hereof.

 

 
(B) 
If a terminated Participant dies after the date of tem1ination of his service
and prior to his Annuity Starting Date, no benefit will be payable under the
option to any person, but a benefit may be payable on his behalf under the
provisions of Section 2.4(A)(3) hereof.

 

 
(C)
In the case of a Participant who is married and who elects an option under which
the commencement  of payment of his retirement income is deferred beyond his
regularly scheduled Annuity Starting Date, the option elected by such
Participant  must provide that a monthly lifetime income equal to or greater
than a qualified preretirement survivor annuity (within the meaning of Section
417(c) of the Internal Revenue Code) will be payable to his surviving spouse in
the event of his death after such regularly scheduled Annuity Starting Date and
prior to his elected Annuity Starting Date unless his spouse consents to the
option not providing such an income.

 

 
(D)
If the designated  Beneficiary or joint pensioner dies before the Participant's
Annuity Starting Date, the option elected will be cancelled automatically and
the retirement income payable to the Participant will be paid in the applicable
form described in Section 2 hereof unless a new election is made in accordance
with the provisions of this section or unless a new Beneficiary or joint
pensioner is designated by the Participant prior to the date that his retirement
income commences under the Plan.

 

 
(E)
If the Participant and, if applicable, his joint pensioner and his designated
Beneficiary all die after the Participant's Annuity Starting Date but before the
full payment has been effected under any option providing for payments for a
period certain and if the commuted value of the remaining payments is equal to
or less than the maximum amount that is permissible as an involuntary cash-out
of accrued benefits under Sections 411 (a)(ll) and 417(e) of the Internal
Revenue Code and regulations issued with respect thereto, the commuted value of
the remaining payments shall, subject to the provisions of Section 3.2 hereof,
be paid in a lump sum in accordance with the provisions of Section 5.3 hereof.

 



 
3- 6

--------------------------------------------------------------------------------

 
 

 
(F)
If the Participant dies after his Annuity Starting Date, payment of his
remaining interest, if any, shall be distributed, to the extent required by
Section 401(a)(9) of the Internal Revenue Code and regulations issued
thereunder, at least as rapidly as provided under the method of payment in
effect prior to his death.

 
3.2 -        LUMP-SUM PAYMENT OF SMALL RETIREMENT INCOME
 
Notwithstanding any provision of the Plan to the contrary, if the single-sum
value of the retirement income or other benefit payable on behalf of any
Participant hereunder whose retirement income or other benefit payments have not
commenced does not exceed $5,000, the following provisions shall apply.  A
distribution under this Section 3.2 will not be permitted after the Annuity
Starting Date and will not be permitted in the case of a Participant who is
entitled to disability retirement income payments.  For the purposes of the
Plan, a payment shall not be considered to occur after the Annuity Starting Date
merely because actual payment is reasonably delayed for calculation of the
benefit amount if all payments due are actually made.  Once a determination has
been made by the Committee as to whether or not a lump-sum  payment may be
payable as of the date of termination of the Participant's service under the
provisions of this Section 3.2, calculations shall not be required as of any
subsequent date to determine whether or not a lump-sum amount is payable under
this Section 3.2; provided, however, that the Committee shall have the right
(but shall be under no obligation) to establish, on a nondiscriminatory and
uniformly applied basis, subsequent dates as of which calculations shall be made
to determine whether or not (due to changes in the actuarial assumptions used to
compute lump-sum distributions or due to a change in the maximum permissible
involuntary cash-out amount) lump-sum amounts are payable under this Section 3.2
as of any such subsequent date on behalf of those Participants whose service had
been terminated prior to such date but whose retirement income or other benefit
payments have not commenced.
 
 
3- 7

--------------------------------------------------------------------------------

 
 
(A)           Involuntary Cash-Out:  If the single-sum value of the benefit
payable to the Participant does not exceed $1,000, or if the benefit is payable
to a Beneficiary and the single-sum value does not exceed $5,000, the actuarial
equivalent of such benefit shall be paid in a lump sum.
 
(B)           Voluntary Cash-Out:  Ifthe single-sum value of the benefit payable
to the Participant is greater than $1,000 but does not exceed $5,000, the
Participant may elect to receive the actuarial equivalent (determined using the
interest and mortality assumptions that are being used as of the Annuity
Starting Date to determine actuarially equivalent lump-sum distributions) of
such benefit in a lump-sum distribution.  Such election must be in writing and
must be filed with the Committee within 90 days after the date as of which the
Committee informs him in writing of the actuarially equivalent value of such
benefits. Payment of the elected benefit must be made or commence within 90 days
after such election.
 
(C)           Lump-Sum Cash-Out of Zero Vested Accrued Benefits:  For the
purposes of the Plan, if the present value of the vested accrued benefit that is
payable on behalf of any Participant whose service is or has been terminated
(either before, on or after the Effective Date of the Plan) is zero, the
Participant shall be deemed to have received a distribution of such vested
accrued benefit as of the date of termination of his service.
 
3.3 -        BENEFITS APPLICABLE TO PARTICIPANT WHO HAS
BEEN OR IS EMPLOYED BY TWO OR MORE EMPLOYERS


In the event that a Participant's service is terminated for any reason and such
Participant has been or is employed by any two or more Employers, his retirement
or termination benefit, if any, shall be computed by applying the benefit
formulas as if all the Employers were a single Employer; provided, however, if
the Plan does not represent an IRC 414(1) Single Pl an with respect to all such
Employers, there shall be a proper allocation (taking into account the Credited
Service and Compensation  applicable to each Employer or group of Employers with
respect to which the Plan represents an IRC 414(1) Single Plan) of the costs of
the resulting benefits among the Employers (with respect to which the Plan does
not represent an IRC 414(1) Single Plan) by which such Participant has been or
is employed.
 
 
3- 8

--------------------------------------------------------------------------------

 
 
3.4 -         NO DUPLICATION OF BENEFITS
 
Unless the context clearly provides otherwise, there shall be no duplication
ofbenefits under the Plan or under any Supplement hereto, and the benefits
payable under any section of the Plan to or on behalf of a Participant shall be
inclusive of the benefits, if any, concurrently payable to or on behalf of the
same Participant under all other sections of the Plan and under any Supplement
hereto.
 
3.5 -        FUNDING OF BENEFITS THROUGH PURCHASE OF LIFE INSURANCE CONTRACT OR
CONTRACTS
 
In lieu of paying benefits from the Trust Fund to a Participant or his
Beneficiary, upon direction of the Committee with specific prior authorization
in writing from the Employer, the Trustee shall enter into a contract or
contracts, or an agreement or agreements, with one or more legal reserve life
insurance companies for the purchase, with funds in the Trust, of a retirement
annuity or other form of life insurance contract which, as far as possible,
provides benefits equal to (or actuarially equivalent to) those provided in the
Plan for such Participant or Beneficiary, but provides no optional form of
retirement income or benefit which would not be permitted under Section 3.1
hereof, whereupon such contract shall thereafter govern the payment of the
amount of benefit, if any, represented by such contract, which is payable under
the Plan upon the Participant's retirement or termination of service, and the
liability of the Trust Fund and of the Plan will cease and terminate with
respect to such benefits that are purchased and for which the premiums are duly
paid.
 
 
3- 9

--------------------------------------------------------------------------------

 


Any policy or contract issued under this section shall be subject to the
provisions hereof pertaining to the Qualified Joint and 50% Survivor Annuity
Option, the Qualified Optional Survivor Annuity, and to the Qualified
Preretirement Survivor Annuity.
 
Any policy or contract issued under this section prior to the termination of the
Plan or prior to the distribution of the policy or contract to a Participant or
Beneficiary hereunder shall provide that the Trustee shall retain all rights of
ownership at all times except the right, unless such policy or contract provides
otherwise, to designate the Beneficiary to receive any benefits payable upon the
death ofthe Participant and shall further provide that all dividends or
experience rating credits shall be paid to the Trustee and applied to reduce
future Employer contributions to the Plan.
 
Any annuity contract distributed by the Trustee to a Participant or Beneficiary
hereunder shall contain a provision to the effect that the contract may not be
sold, assigned, discounted or pledged as collateral for a loan or as security
for the performance of an obligation or for any other purpose, to any person
other than the issuer thereof.
 
 
3- 10

--------------------------------------------------------------------------------

 
 
SECTION 4
 
GOVERNMENTAL REQUIREMENTS AFFECTING BENEFITS
 
4.1 -        SPECIAL PROVISIONS REGARDINGAMOUNT AND PAYMENT OF RETIREMENT INCOME
 
The amount and payment of retirement income determined under Sections 2. 1, 2.2,
2.3 and 2.4 hereof shall be subject to the following provisions of this Section
4.1.
 
(A)    Limitations Imposed by Section 415 of the Internal Revenue Code:
 
(1)         The limitations of this Section 4.1(A) shall apply to Limitation
Years beginning on and after July 1, 2007, except as otherwise provided herein.
 
(2)         The Annual Benefit otherwise payable to a Participant under the Plan
at any time shall not exceed the Maximum Permissible Benefit.  If the benefit
the Participant would otherwise accrue in a Limitation Year would produce an
Annual Benefit in excess of the Maximum Permissible Benefit, the benefit shall
be limited (or the rate of accrual reduced) to a benefit that does not exceed
the Maximum Permissible Benefit.
 
(3)         If the Participant is, or has ever been, a participant in another
qualified defined benefit plan (without regard to whether the plan has been
terminated) maintained by the employer or a predecessor employer, the sum of the
Participant's Annual Benefits from all such plans may not exceed the
Maximum  Permissible Benefit.  Where the Participant's
employer-provided  benefits under all such defined benefit plans (determined as
of the same age) would exceed the Maximum Permissible Benefit applicable at that
age, the maximum monthly retirement income applicable to all such defined
benefit plans of the employer shall be determined and allocated on a pro rata
basis in proportion to the actuarially equivalent amount of retirement income
otherwise accrued under each such defined benefit plan so that the Maximum
Permissible Benefit is not exceeded.
 
 
4- 1

--------------------------------------------------------------------------------

 
 
(4)         The application of the provisions of this section shall not cause
the Maximum Permissible Benefit for any Participant to be less than the
Participant's accrued benefit under all the defined benefit plans of the
employer or a predecessor employer as of the end of the last Limitation Year
beginning before July 1, 2007 under provisions of the plans that were both
adopted and in effect before April 5, 2007. The preceding sentence applies only
if the provisions of such defined benefit plans that were both adopted and in
effect before April 5, 2007 satisfied the applicable requirements of statutory
provisions, regulations, and other published guidance relating to Section 415 of
the Internal Revenue Code in effect as of the end of the last Limitation Year
beginning before July 1, 2007, as described in Section 1.415(a)-l (g)(4) of the
Treasury regulations.
 
(5)         The limitations of this Section 4.1(A) shall be determined and
applied taking into account the rules in Section 4.1(A)(7).  As used in this
Section 4.1(A), the "Applicable Mortality Table" shall mean:  (i) for any
annuity starting date that is on or after December 31, 2002 and prior to January
l, 2008, the mortality table prescribed in Revenue Ruling 2001-62; and (ii) for
any annuity starting date that is on or after January 1, 2008, the mortality
table as defined in Code Section 417(e)(3)(B), modified from time to time by the
Secretary of the Treasury.
 
(6)         Definitions.
 
(a)         "Annual Benefit" shall mean a benefit that is payable annually in
the form of a straight life annuity.  Except as provided below, where a benefit
is payable in a form other than a straight life annuity, the benefit shall be
adjusted to an actuarially equivalent straight life annuity that begins at the
same time as such other form of benefit and is payable on the first day of each
month, before applying the limitations of this Section 4.l(A).  For a
Participant who has or will have distributions commencing at more than one
annuity starting date, the Annual Benefit shall be determined as of each such
annuity starting date (and shall satisfy the limitations of this Section 4.1(A)
as of each such date), actuarially adjusting for past and future distributions
of benefits commencing at the other annuity starting dates.  For this purpose,
the determination of whether a new starting date has occurred shall be made
without regard to Section 1.401(a)-20, Q&A lO(d), and with regard to  Section
1.415(b)-l (b)(I)(iii)(B) and (C) of the Treasury regulations.
 
 
4- 2

--------------------------------------------------------------------------------

 


No actuarial  adjustment to the benefit shall be made for (1) survivor  benefits
payable to a surviving spouse  under a qualified  joint and survivor  annuity to
the extent such benefits would  not be payable if the Participant's benefit were
paid in another form; (2) benefits that are not directly  related to retirement
benefits (such as a qualified  disability  benefit, preretirement
incidental  death  benefits,  and postretirement medical benefits); or (3) the
inclusion in the form of benefit of an automatic benefit increase feature,
provided the form of benefit  is not subject  to Section  417(e)(3) of the
Internal Revenue Code and would otherwise satisfy  the limitations of this
Section 4.1 (A), and the Plan provides that the amount  payable under the form
of benefit  in any Limitation Year shall not exceed the limits of this Section
4.l(A) applicable at the annuity starting date, as increased in subsequent years
pursuant to Section 415(d)  of the Internal  Revenue Code.  For this purpose, an
automatic benefit increase feature  is included  in a form of benefit ifthe form
ofbenefit provides for automatic,  periodic increases to the benefits  paid in
that form.
 
The determination ofthe Annual Benefit shall take into account Social Security
supplements described in Section 411(a)(9) of the Internal Revenue Code and
benefits transferred from another  defined benefit plan, other than transfers of
distributable benefits pursuant  to Section  1.411(d)-4, Q&A-3(c), ofthe
Treasury  regulations,  but shall disregard benefits  attributable to employee
contributions or rollover contributions.
 
Effective  for distributions in Plan Years beginning after December 31, 2003,
the determination of actuarial  equivalence of forms of benefit other than a
straight  life annuity shall  be made in accordance with Section 4.1(A)(6)(a)(i)
or (ii) below.
 

 
(i)
Benefit  Forms Not Subject  to Section  417(e)(3)  of the Internal Revenue Code:
The straight  life annuity that is actuarially equivalent  to the
Participant's  form of benefit shall be determined under this subsection (i) if
the form of the Participant's benefit is either (1) a nondecreasing annuity
(other  than a straight life annuity) payable for a period of not less than the
life of the Participant  (or, in the case of a qualified  pre-retirement
survivor  annuity, the life of the surviving spouse), or (2) an annuity  that
decreases during the life of the Participant merely  because of (a) the death of
the survivor annuitant  (but only if the reduction is not below 50% of the
benefit payable before the death of the survivor annuitant), or (b) the
cessation  or reduction of Social Security supplements or qualified  disability
payments (as defined in Section  401(a)(ll) ofthe Internal  Revenue  Code).

 

 
(A)
Limitation Years beginning  before July l. 2007.  For Limitation  Years
beginning before July 1, 2007, the actuarially  equivalent  straight  life
annuity  is equal to the annual amount of the straight life annuity commencing
at the same annuity starting date that has the same actuarial present value as
the Participant's  form of benefit computed using whichever of the
following  produces the greater annual amount: (I) the interest rate
specified  in Section  1.1(B)(1 )(b) of the Plan and the mortality  table (or
other tabular factor) specified  in Section l.l(B)(l)(a) ofthe Plan for
adjusting benefits in the same form; and (II) a 5 percent interest rate
assumption and the Applicable Mortality Table for that annuity starting date.

 
 
4- 3

--------------------------------------------------------------------------------

 



 
(B) 
Limitation Years beginning on or after July 1, 2007.  For Limitation Years
beginning on or after July I, 2007, the actuarially equivalent straight life
annuity is equal to the greater of (I) the annual amount of the straight life
annuity (if any) payable to the Participant under the Plan commencing at the
same annuity starting date as the Participant's form of benefit; and (II) the
annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant's
fom1 ofbenefit, computed using a 5 percent interest rate assumption and the
Applicable Mortality Table for that annuity starting date.

 

 
(ii)
Benefit Forms Subject to Section 417(e)(3) of the Internal Revenue Code: The
straight life annuity that is actuarially equivalent to the Participant's form
of benefit shall be determined under this paragraph if the form of the
Participant's benefit is other than a benefit form described in subsection (i)
above.  In this case, the actuarially equivalent straight life annuity shall be
determined as follows:

 
 
(A)
Annuity Starting Date in Plan Years Beginning After 2005.  If the annuity
starting date of the Participant's form of benefit is in a Plan Year beginning
after 2005, the actuarially equivalent straight life annuity is equal to the
greatest of (I) the annual amount of the straight life annuity commencing at the
same annuity starting date that has the same actuarial present value as the
Participant's form of benefit, computed using the interest rate specified in
Section 1.1(B)(1)(b) of the Plan and the mortality table (or other tabular
factor) specified in Section l.l(B)(l)(a) of the Plan for adjusting benefits in
the same form; (II) the annual amount of the straight life annuity commencing at
the same annuity starting date that has the same actuarial present value as the
Participant's form ofbenefit, computed using a 5.5 percent interest rate
assumption and the Applicable Mortality Table; and (III) the annual amount of
the straight life armuity commencing at the same annuity starting date that has
the same actuarial present value as the Participant's form of benefit, computed
using the Applicable Interest Rate defined in Section  l .l(B)(2)(b) ofthe Plan
and the Applicable Mortality Table, divided by 1.05.

 
 
(B)
Annuity Starting Date in Plan Years Beginning in 2004 or 2005.  If the annuity
starting date of the Participant's form of benefit is in a Plan Year beginning
in 2004 or 2005, the actuarially equivalent straight life annuity is equal to
the annual amount ofthe straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the Participant's
form of benefit, computed using whichever of the following produces the greater
annual amount: (I) the interest rate specified in Section 1.1(B)(l)(b) ofthe
Plan and the mortality table (or other tabular factor) specified in Section
1.1(B)(l)(a) ofthe Plan for adjusting benefits in the same form; and (II) a 5.5
percent interest rate assumption and the Applicable Mortality Table.



 
4- 4

--------------------------------------------------------------------------------

 
 
If the annuity starting date of the Participant's benefit is on or after the
first day of the first Plan Year beginning in 2004 and before December 31, 2004,
the application of this subsection (ii) shall not cause the amount payable under
the Participant's form ofbenefit to be less than the benefit calculated under
the Plan, taking into account the limitations of this Section 4.1(A), except
that the actuarially equivalent straight life annuity is equal to the annual
amount of the straight life annuity commencing at the same annuity starting date
that has the same actuarial present value as the Participant's form of benefit,
computed using whichever of the following produces the greatest annual amount:
 

 
(i)
the interest rate specified in Section 1.1(B)(1)(b) of the Plan and the
mortality table (or other tabular factor) specified in Section 1.1(B)(l)(a) of
the Plan for adjusting benefits in the same form;

 

 
(ii)
the Applicable Interest Rate defined in Section  l.l(B)(2)(b) ofthe Plan and the
Applicable Mortality Table; or

 

 
(iii)
the Applicable Interest Rate defined in Section  l.l(B)(2)(b) of the Plan (as in
effect on the last day of the last Plan Year beginning before January 1, 2004,
under provisions of the Plan then adopted and in effect) and the Applicable
Mortality Table.

 
(b)           "IRC 415 Compensation" shall mean wages, salaries, and fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan to the extent that
the amounts are includible in gross income (including, but not limited to,
commissions  paid salespersons, compensation for services on the basis of a
percentage of profits, commissions  on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements, or other expense allowances under a nonaccountable
plan [as described in Section 1.62-2(c)  of the Treasury regulations]), and
excluding the following:
 

 
(i)
Employer contributions (other than elective contributions described in Sections
402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b) ofthe Internal Revenue Code) to
a plan of deferred compensation  (including a simplified employee pension
described in Section 408(k) or a simple retirement account described in Section
408(p) of the Internal Revenue Code, and whether or not qualified) to the extent
such contributions are not includible in the Employee's gross income for the
taxable year in which contributed, and any distributions (whether or not
includible in gross income when distributed) from a plan of deferred
compensation (whether or not qualified), other than, amounts received during the
year by an Employee pursuant to a nonqualified unfunded deferred
compensation  plan to the extent includible in gross income;

 
 
4- 5

--------------------------------------------------------------------------------

 
 

 
(ii)
amounts realized from the exercise of a nonstatutory stock option (that is, an
option other than a statutory stock option as defined in Section 1.421-1 (b) of
the Treasury regulations), or when restricted stock (or property) held by the
Employee either becomes freely transferable or is no longer subject to a
substantial  risk of forfeiture;

 

 
(iii)
amounts realized from the sale, exchange or other disposition of stock acquired
under a statutory stock option;

 

 
(iv)
other amounts that receive special tax benefits, such as premiums for group­
term life insurance (but only to the extent that the premiums are not includible
in the gross income of the Employee and are not salary reduction amounts that
are described in Section 125 ofthe Internal Revenue Code); and

 

 
(v) 
other items of remuneration that are similar to any of the items listed in (i)
through (iv).

 
For any self-employed individual, IRC 415 Compensation shall mean earned income.
 
Except as provided herein, for Limitation Years beginning after December 31,
1991, IRC 415 Compensation  for a Limitation Year is the IRC 415 Compensation
actually paid or made available during such Limitation Year.  IRC 415
Compensation for a Limitation Year shall include amounts earned but not paid
during the Limitation Year solely because of the timing of pay periods and pay
dates, provided the amounts are paid during the first few weeks of the next
Limitation Year, the amounts are included on a uniform and consistent basis with
respect to all similarly situated employees, and no compensation is included in
more than one Limitation Year.


For Limitation Years beginning on or after July 1, 2007, IRC 415 Compensation
for a Limitation  Year shall also include compensation  paid by the later
of2months after an Employee's severance from employment with the employer
maintaining the Plan or the end of the Limitation Year that includes the date
ofthe Employee's severance from employment with the employer maintaining the
Plan, if:
 

 
(i)
the payment is regular compensation for services during the Employee's regular
working hours, or compensation for services outside the Employee's regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments, and, absent a severance from employment, the payments
would have been paid to the Employee while the Employee continued in employment 
with the Employer;



 
4- 6

--------------------------------------------------------------------------------

 
 

 
(ii)
the payment is for unused accrued bona fide sick, vacation or other leave that
the Employee would have been able to use if employment had continued; or

 

 
(iii)
the payment is received by the Employee pursuant to a nonqualified unfunded
deferred compensation  plan and would have been paid at the same time if
employment  had continued,  but only to the extent includible in gross income.

 
Any payments not described above shall not be considered IRC 415 Compensation if
paid after severance from employment, even if they are paid by the later
of2months after the date of severance from employment or the end of the
Limitation Year that includes the date of severance from employment, except, (I)
payments to an individual who does not currently perform services for the
employer by reason of qualified military service (within the meaning of Section
414(u){l)  of the Internal Revenue Code) to the extent these payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the employer rather than entering qualified
military service, or (2) compensation  paid to a Participant who is permanently
and totally disabled, as defined in Section 22(e)(3) of the Internal Revenue
Code, provided that salary continuation applies to all Participants who are
permanently and totally disabled for a fixed or determinable period, or the
Participant was not a Highly Compensated Employee immediately before becoming
disabled.
 
Back pay, within the meaning of Section 1.415(c)-2(g)(8) ofthe Treasury
regulations, shall be treated as IRC 415 Compensation for the Limitation Year to
which the back pay relates to the extent the back pay represents wages and
compensation that would otherwise be included under this definition.
 
For Limitation Years beginning after December 31, 1997, IRC 415 Compensation
paid or made available during such Limitation Year shall include amounts that
would otherwise be included in IRC 415 Compensation  but for an election under
Section 125(a), 402(e)(3), 402(h)(l)(B), 402(k), or 457(b) of the Internal
Revenue Code.
 
For Limitation Years beginning after December 31, 2000, IRC 415 Compensation
shall also include any elective amounts that are not includible in the gross
income of the Employee by reason of Section 132(f)(4) ofthe Internal Revenue
Code.
 
For Limitation Years begitming after December 31, 2001, IRC 415 Compensation
shall also include deemed Section 125 compensation.  Deemed Section 125
compensation is an amount that is excludable under Section 106 of the Internal
Revenue Code that is not available to a participant in cash in lieu of group
health coverage under a Section 125 arrangement solely because the Participant
is unable to certify that he or she has other health coverage. Amounts are
deemed Section 125 compensation only if the employer does not request or
otherwise collect information regarding the Participant's other health coverage
as part of the enrollment process for the health plan.
 
For Limitation Years beginning after December 31, 2009, IRC 415 Compensation for
a Limitation Year also shall include differential wage payments as defined in
section 340l(h)(2) ofthe Code  that are paid by the Employer  during  a period
of qualified  military service.
 
 
4- 7

--------------------------------------------------------------------------------

 
 
IRC 415 Compensation shall  not include amounts paid as compensation to a
nonresident alien, as defined  in Section  7701(b)(l)(B) of the Internal Revenue
Code, who is not a Participant in the Plan to the extent  the compensation is
excludable from gross income and is not effectively connected  with the
conduct  of a trade or business  within the United States.
 
(c)           "Defined  Benefit Compensation Limitation"  shall mean 100 percent
of a Participant's High Three-Year Average  Compensation, payable in the form of
a straight  life annuity.
 
In the case of a Participant who has had a severance from employment with the
employer, the Defined  Benefit Compensation Limitation applicable to the
Participant in any Limitation  Year beginning  after the date of severance
shall  be automatically adjusted  by multiplying the limitation applicable to
the Participant in the prior Limitation Year by the annual  adjustment factor
under Section 415(d) of the Internal  Revenue Code; provided, however,  if the
Employer  maintains a plan for the purpose of restoring  benefits  that certain
Participants may not receive under the Plan due to the limitations on
contributions and benefits imposed  by Section 415 of the Internal  Revenue Code
and/or  due to the limitations imposed  on compensation under Section 401(a)(17)
of said Code, and if the Participant or his Beneficiary  receives or has
received  a benefit  or benefits under such restoration plan and a portion of
such  benefit or benefits  would  be duplicated by the cost-of-living adjustment
provided  under this paragraph, then such cost-of-living adjustment that would
represent  a duplication of benefits shall not apply to the Participant or
Beneficiary unless the value of the benefit payable from the restoration plan
that would  cause such duplication of benefits under the Plan is returned to the
Employer by the Participant or Beneficiary within 60 days of the effective  date
of such cost-of-living adjustment or the date that such cost-of-living
adjustment is annmmced  by the Internal Revenue Service,  whichever date is
later; and provided  further, however,  that such 60-day period may be
extended  by the Committee if, in its opinion, reasonable cause exists  for such
an extension. The adjusted  compensation limit shall apply to Limitation Years
ending  with or within the calendar  year of the date of the adjustment, but a
Participant's benefits shall not reflect the adjusted  limit prior to January  1
of that calendar year.
 
In the case of a Participant who is rehired after a severance from employment,
the Defined Benefit Compensation Limitation is the greater  of I 00 percent of
the Participant's High Three-Year Average Compensation, as determined prior  to
the severance from employment, as adjusted  pursuant to the
preceding  paragraph, if applicable; or 100 percent  of the Participant's High
Three-Year Average  Compensation, as determined after the severance from
employment under subsection (g) below.
 
(d)         "Defined  Benefit  Dollar  Limitation" shall  mean, effective for
Limitation Years ending after December  31, 2001, $160,000, automatically
adjusted under Section 415(d)  of the Internal  Revenue Code effective January l
of each year, and payable in the form of a straight  life annuity.  The new
limitation shall apply to Limitation Years ending with or within the calendar
year of the date of the adjustment, but a Participant's benefits shall not
reflect the adjusted  limit prior to January  1 of that calendar year.  The
automatic annual adjustment of the Defined  Benefit  Dollar  Limitation shall
apply to Participants who have had a separation from employment.
 
 
4- 8

--------------------------------------------------------------------------------

 
 
(e)         "employer" shall mean the employer  that adopts this Plan, and all
members of a controlled  group  of corporations, as defined in Section 414(b) of
the Internal Revenue Code, as modified by Section 415(h),  all commonly
controlled  trades or businesses (as defined  in Section  414(c)  ofthe
Internal  Revenue Code, as modified,  except in the case of a brother-sister
group  of trades  or businesses under common  control, by Section 4 I 5(h)), or
affiliated  service  groups  (as defined  in Section 414(m))  of which the
adopting employer is a part, and any other entity required  to be
aggregated  with the employer pursuant to Section  414(o) of the
Internal  Revenue Code.
 
(f)           "Formerly Affiliated  Plan of the Employer•• shall  mean a plan
that, immediately prior to the cessation of affiliation, was
actually  maintained by the employer and, immediately after the cessation of
affiliation, is not actually  maintained  by the employer.  For this purpose,
cessation of affiliation means the event that causes an entity to no longer  be
considered the employer, such as the sale of a member  of the controlled  group
of corporations, as defined  in Section 414(b)  of the Internal Revenue Code, as
modified by Section 415(h),  to an unrelated corporation, or that causes a plan
to not actually  be maintained by the employer, such as transfer of plan
sponsorship outside a controlled  group.
 
(g)           "High  Three-Year Average Compensation.. shall mean the average
compensation for the three consecutive years of service (or, if the Participant
has less than three consecutive years of service, the Participant's longest
consecutive period of service, including fractions  of years, but not less than
one year) with the employer  that produces the highest  average. A year of
service with the employer  is the 12-consecutive month period that begins on
January  1 of each calendar  year.  In the case of a Participant who is
rehired  by the employer after a severance from employment, the Participant's
high three­ year average compensation shall be calculated by excluding all years
for which the Participant performs  no services for and receives  no
compensation from the employer  (the break  period)  and by treating  the years
immediately preceding  and following the break period as consecutive. A
Participant's compensation for a year of service shall not include compensation
in excess of the limitation under Section  401(a)(l7) of the Internal Revenue
Code  that is in effect  for the calendar year in which such year of
service  begins.
 
(h)           "Limitation Year" shall mean the calendar  year unless a different
12-month period has been elected  by the employer  in accordance with
regulations or rulings issued  by the Internal  Revenue  Service.   All
qualified  plans maintained  by the employer must use the same Limitation
Year.  If the Limitation Year is amended  to a different 12-consecutive
month  period, the new Limitation Year must begin on a date within the
Limitation Year in which the amendment is made.


 
4- 9

--------------------------------------------------------------------------------

 
 
(i)           "Maximum Permissible Benefit"  shall mean the lesser of the
Defined Benefit  Dollar  Limitation or the Defined  Benefit Compensation
Limitation (both adjusted where required  as provided  below).
 

 
(i) 
Adjustment for Less Than 10 Years of Participation or Service:   If the
Participant has less than 10 Years of Participation in the Plan, the Defined
Benefit Dollar Limitation shall  be multiplied by a fraction, the numerator  of
which  is the number  of Years (or part thereof, but not less than one year) of
Participation in the Plan, and the denominator of which is 10. In the case of a
Participant who has less than 1 0 Years of Service with the employer, the
Defined Benefit  Compensation Limitation shall  be multiplied  by a fraction,
the numerator of which is the number of Years (or part thereof,  but not less
than 1 year) of Service with the employer, and the denominator of which is 10.

 

 
(ii)
Adjustment of Defined  Benefit  Dollar Limitation for Benefit Commencement
Before Age 62 or after Age 65:  Effective for benefits commencing in Limitation
Years ending  after December 31, 2001, the Defined  Benefit Dollar Limitation
shall  be adjusted  if the annuity  starting date ofthe Participant's benefit 
is before age 62 or after age 65. If the annuity starting date is before age 62,
the Defined  Benefit  Dollar Limitation shall be adjusted  under subsection (A)
below,  as modified  by subsection (C) below in this subsection (ii).  If the
annuity  starting  date is after age 65, the Defined Benefit  Dollar Limitation
shall  be adjusted  under subsection (B) below, as modified  by subsection (C)
below  in this subsection (ii).

 

 
(A) 
Adjustment of Defined  Benefit  Dollar Limitation for BenefitCommencement Before
Age 62:

 
I.            Limitation Years Beginning Before July l, 2007.  lfthe annuity
starting date for the Participant's benefit is prior to age 62 and occurs in a
Limitation Year beginning before July 1, 2007, the Defined Benefit  Dollar
Limitation for the Participant's annuity  starting date is the annual amount  of
a benefit payable in the form of a straight  life annuity commencing at the
Participant's annuity  starting date that is the actuarial equivalent of the
Defined Benefit  Dollar Limitation (adjusted for Years of Participation less
than 10, if required)  with actuarial  equivalence computed using
whichever  ofthe following produces the smaller  annual amount: (a) the interest
rate specified  in Section 1.1(B)(1)(b) of the Plan and the mortality  table (or
other tabular factor) specified in Section l.l(B)(l)(a) ofthe Plan; or (b) a
5-percent  interest rate assumption and the Applicable Mortality Table.
 
 
4- 10

--------------------------------------------------------------------------------

 
 
II.           Limitation Years Beginning on or After July 1, 2007.
 
(a)           Plan Does Not Have Immediately  Commencing Straight Life
Annuity  Payable  at Both Age 62 and the Age of Benefit Commencement.  If the
annuity starting date for the Participant's benefit is prior to age 62 and
occurs in a Limitation Year beginning on or after July 1, 2007, and the Plan
does not have an immediately commencing straight life annuity payable at both
age 62 and the age of benefit commencement, the Defined Benefit Dollar
Limitation for the Participant's annuity starting date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant's annuity starting date that is the actuarial equivalent of the
Defined Benefit Dollar Limitation (adjusted for Years of Participation less than
10, if required) with actuarial equivalence computed using a 5 percent interest
rate assumption and the Applicable Mortality Table (and expressing the
Participant's age based on completed calendar months as of the annuity starting
date).
 
(b)           Plan Has Immediately Commencing Straight Life Annuity Payable at
Both Age 62 and the Age of Benefit Commencement.  If the annuity starting date
for the Participant's benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan has an immediately commencing
straight life annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant's
annuity starting date is the lesser of the limitation determined under
subsection (a) immediately above and the Defined Benefit Dollar Limitation
(adjusted for Years of Participation less than 10, if required) multiplied by
the ratio of the annual amount of the immediately commencing straight life
annuity under the Plan at the Participant's annuity starting date to the annual
amount of the immediately commencing straight life annuity under the Plan at ag
62, both determined without applying the limitations of this Section 4.1(A).



 
(B) 
Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement  After
Age 65:

 
I.             Limitation Years Beginning Before July 1, 2007.  If the annuity
starting date for the Participant's benefit is after age 65 and occurs in a
Limitation Year beginning before July 1, 2007, the Defined Benefit Dollar
Limitation for the Participant's annuity starting date is the ammal amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant's annuity starting date that is the actuarial equivalent of the
Defined Benefit Dollar Limitation (adjusted for Years of Participation less than
10, if required) with actuarial equivalence computed using whichever of the
following produces the smaller annual amount: (1) the interest rate specified in
Section 1.1(B)(l )(b) of the Plan and the mortality table (or other tabular
factor) specified in Section 1. I (B)(l )(a) of the Plan; or (2) a 5-percent
interest rate assumption and the Applicable Mortality Table.
 
 
4- 11

--------------------------------------------------------------------------------

 


II.         Limitation Years Beginning On or After July 1, 2007.
 
(a)           Plan Does Not Have Immediately Commencing Straight Life Annuity
Payable at Both Age 65 and the Age of Benefit Commencement.   If the annuity
starting date for the Participant's benefit is after age 65 and occurs in a
Limitation Year beginning on or after July 1, 2007, and the Plan does not have
an immediately commencing straight life annuity payable at both age 65 and the
age of benefit commencement, the Defined Benefit Dollar Limitation at the
Participant's annuity starting date is the annual amount of a benefit payable in
the form of a straight life annuity commencing at the Participant's annuity
starting date that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted for Years of Participation less than 10, if required), with
actuarial equivalence computed using a 5 percent interest rate assumption and
the Applicable Mortality Table for that annuity starting date (and expressing
the participant's age based on completed calendar months as of the annuity
starting date).
 
(b)           Plan Has Immediately Commencing Straight Life Annuity Payable at
Both Age 65 and the Age of Benefit Commencement.   If the annuity starting date
for the Participant's benefit is after age 65 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan has an immediately commencing
straight life annuity payable at both age 65 and the age of benefit
commencement, the Defined Benefit Dollar Limitation at the Participant's annuity
starting date is the lesser of the limitation determined under subsection (a)
immediately above and the Defined Benefit Dollar Limitation (adjusted for Years
ofParticipation less than10, if required) multiplied by the ratio of the annual
amount of the adjusted immediately commencing straight life annuity under the
Plan at the Participant's annuity starting date to the annual amount of the
adjusted immediately commencing straight life annuity under the Plan at age 65,
both determined  without applying the limitations ofthis Section 4.1(A).  For
this purpose, the adjusted immediately commencing straight life annuity under
the Plan at the Participant's annuity starting date is the annual amount of such
annuity payable to the Participant, computed disregarding the Participant's
accruals after age 65 but including actuarial adjustments even ifthose actuarial
adjustments are used to offset accruals; and the adjusted immediately commencing
straight life annuity under the Plan at age 65 is the annual amount of such
annuity that would be payable under the Plan to a hypothetical participant who
is age 65 and has the same accrued benefit as the Participant.
 

 
(C)
Notwithstanding  the other requirements of this subsection (ii), in adjusting
the Defined Benefit Dollar Limitation for the participant's annuity starting
date under paragraphs (A)I, (A)II(a), (B)(I) or (B)II(a) of this Section 4.1
(A)(6)(i)(ii), no adjustment shall be made to the Defined Benefit Dollar
Limitation to reflect the probability of a Participant's death between the
annuity starting date and age 62, or between age 65 and the annuity starting
date, as applicable, if benefits are not forfeited upon the death of the
Participant prior to the annuity starting date.  To the extent benefits are
forfeited upon death before the annuity starting date, such an adjustment shall
be made. For this purpose, no forfeiture shall be treated as occurring upon the
Participant's death if the Plan does not charge Participants for providing a
qualified preretirement survivor annuity, as defined in Section 417(c) of the
Internal Revenue Code, upon the Participant's death.

 
 
4- 12

--------------------------------------------------------------------------------

 
 

 
(iii)
Minimum Benefit Permitted:  Notwithstanding anything else in this section to the
contrary, the benefit otherwise accrued or payable to a Participant under this
Plan shall be deemed not to exceed the Maximum Permissible Benefit if:

 

 
(A)
the retirement benefits payable for a Limitation Year under any form of benefit
with respect to such Participant under this Plan and under all other defined
benefit plans (without regard to whether a Plan has been terminated) ever
maintained by the employer do not exceed $10,000 multiplied  by a fraction, the
numerator of which is the Participant's number of Years (or part thereof, but
not less than one year) of Service (not to exceed 10) with the employer, and the
denominator of which is lO;and

 

 
(B)
the employer (or a predecessor employer) has not at any time maintained a
defined contribution plan in which the Participant participated  (for this
purpose, mandatory employee contributions under a defined benefit plan,
individual medical accounts under Section 40l(h) ofthe Internal Revenue Code,
and accounts for postretirement  medical benefits established under Section
419A(d)(l) of the Internal Revenue Code are not considered a separate defined
contribution  plan).

 
(j)            "Predecessor Employer" shall mean, if the employer maintains a
plan that provides a benefit which the Participant accrued while performing
services for a former employer, the former employer with respect to the
Participant in the plan.  A fonner entity that antedates the employer is also a
predecessor employer with respect to a participant if, under the facts and
circumstances, the employer constitutes a continuation of all or a portion of
the trade or business of the former entity.
 
(k)            "Severance from Employment" shall mean the Employee ceases to be
an employee of the employer maintaining the Plan.  An Employee does not have a
severance from employment if, in connection with a change of employment, the
Employee's new employer maintains the Plan with respect to the Employee.
 
 
4- 13

--------------------------------------------------------------------------------

 
 
(I)           "Year of Participation."  The Participant shall be credited with a
Year of Participation (computed to fractional parts of a year) for each accrual
computation period for which the following conditions are met: (1) the
Participant is credited with at least the number of hours of service (or period
of service if the elapsed time method is used) for benefit accrual purposes,
required under the terms of the Plan in order to accrue a benefit for the
accrual computation period, and (2) the Participant is included as a participant
under the eligibility provisions of the Plan for at least one day of the accrual
computation period. If these two conditions are met, the portion of a Year of
Participation credited to the Participant shall equal the amount of benefit
accrual service credited to the Participant for such accrual computation period.
A Participant who is permanently and totally disabled within the meaning of
Section 415(c)(3)(C)(i)  ofthe Internal Revenue Code for an accrual computation
period shall receive a Year of Participation with respect to that period.  Jn
addition, for a Participant to receive a Year of Participation (or part thereof)
for an accrual computation period, the Plan must be established no later than
the last day of such accrual computation period.  In no event shall more than
one Year of Participation  be credited for any 12-month period.
 
(m)           "Year of Service."  For purposes of Section 4.1(A)(6)(g), the
Participant shall be credited with a Year of Service (computed to fractional
parts of a year) for each accrual computation period for which the
Participant  is credited with at least the number of hours of service (or period
of service if the elapsed time method is used) for benefit accrual purposes,
required under the terms of the Plan in order to accrue a benefit for the
accrual computation period, taking into account only service with the employer
or a predecessor employer.
 
(7)           Other Rules.
 
(a)           Benefits Under Terminated Plans.  If a defined benefit plan
maintained by the employer has terminated with sufficient assets for the payment
of benefit liabilities of all plan participants and a Participant in the Plan
has not yet commenced benefits under the Plan, the benefits provided pursuant to
the annuities purchased to provide the Participant's benefits under the
terminated plan at each possible annuity starting date shall be taken into
account in applying the limitations of this Section 4.1 (A).  If there are not
sufficient assets for the payment of all participants' benefit liabilities, the
benefits taken into account shall be the benefits that are actually provided to
the Participant under the terminated plan.
 
(b)           Benefits Transferred From the Plan.  lf a participant's benefits
under a defined benefit plan maintained by the employer are transferred to
another defined benefit plan maintained by the employer and the transfer is not
a transfer of distributable benefits pursuant to Section 1.411(d)-4, Q&A-3(c),
ofthe Treasury regulations, the transferred benefits are not treated as being
provided under the transferor plan (but are taken into account as benefits
provided under the transferee plan).  If a participant's benefits under a
defined benefit plan maintained by the employer are transferred to another
defined benefit plan that is not maintained by the employer and the transfer is
not a transfer of distributable benefits pursuant to Section 1.411(d)-4,
Q&A-3(c), ofthe Treasury regulations, the transferred benefits are treated by
the employer's plan as if such benefits were provided under annuities purchased
to provide benefits under a plan maintained by the employer that terminated
immediately prior to the transfer with sufficient assets to pay all
participants' benefit liabilities under the plan.  If a participant's benefits
under a defined benefit plan maintained by the employer are transferred to
another defined benefit plan in a transfer of distributable benefits pursuant to
Section 1.411(d)-4, Q&A-3(c), ofthe Treasury regulations, the amount transferred
is treated as a benefit paid from the transferor plan.
 
 
4- 14

--------------------------------------------------------------------------------

 
 
(c)           Formerly Affiliated Plans of the Employer.  A Formerly Affiliated
Plan of the Employer shall be treated as a plan maintained by the employer, but
the Formerly Affiliated Plan of the Employer shall be treated as if it had
terminated immediately prior to the cessation of affiliation with sufficient
assets to pay participants' benefit liabilities under the plan and had purchased
annuities to provide benefits.
 
(d)           Plans of a Predecessor Employer.  lfthe employer maintains a
defined benefit plan that provides benefits accrued by a Participant while
performing services for a predecessor employer, the Participant's benefits under
a plan maintained by the predecessor employer shaH be treated as provided under
a plan maintained by the employer. However, for this purpose, the plan of the
predecessor employer shall be treated as if it had terminated immediately prior
to the event giving rise to the predecessor employer relationship with
sufficient assets to pay participants' benefit liabilities under the plan, and
had purchased annuities to provide benefits; the employer and the predecessor
employer shall be treated as if they were a single employer immediately prior to
such event and as unrelated employers immediately after the event; and if the
event giving rise to the predecessor relationship is a benefit transfer, the
transferred benefits shall be excluded in determining the benefits provided
under the plan of the predecessor employer.
 
(e)           Special Rules.  The limitations of this Section 4.l(A) shall be
determined and applied taking into account the rules in Section 1.415(f)-l(d),
(e) and (h) of the Treasury regulations.
 
(f)           Aggregation with Multiemployer Plans.
 
(i)           If the employer maintains a multiemployer plan, as defined in
Section 414(f) of the Internal Revenue Code, and the multiemployer plan so
provides, only the benefits under the multiemployer plan that are provided by
the employer shall be treated as benefits provided under a plan maintained by
the employer for purposes of this Section 4.1 (A).
 
(ii)          Effective for Limitation Years ending after December 31, 2001, a
multiemployer plan shall be disregarded for purposes of applying the
compensation limitation of Sections 4.1(A)(6)(c) and 4.1(A)(6)(i)(i)  to a plan
which is not a multiemployer plan.
 
 
4- 15

--------------------------------------------------------------------------------

 
 
   (8)           The foregoing provisions of this Section 4.1 (A) are intended
to implement and comply with the applicable requirements of Section 415 of the
Internal Revenue Code, which are incorporated herein by this reference, and in
the event that any provision herein fails to comply with an applicable
requirement of Section 415 of the Internal Revenue Code, such provision shall be
construed so as to comply at all times with the applicable requirement of
Section 415 of the Internal Revenue Code.


(B)           Minimum Benefits on Normal or Early Retirement:  Any provisions of
Section 2.1 or 2.2 hereof to the contrary notwithstanding, in the event of the
normal retirement or early retirement of a Participant in accordance with the
provisions of Section 2.1 or 2.2 hereof, his monthly retirement income
determined in accordance with the provisions of Section 2.1(8) or 2.2(B) hereof,
whichever is applicable, shall not be less than the monthly retirement income,
if any, determined in accordance with the provisions of Section 2.1 (B) or
2.2(B) hereof that such Participant would have received as of any earlier date
of retirement if he had retired under the provisions of Section 2.1 or 2.2 at
any time prior to his actual date of retirement.
 
(C)           Requirement With Respect to Form of Payment:  The Committee shall
provide each Participant, during the period beginning 90 days before his Annuity
Starting Date and ending 30 days before his Annuity Starting Date (or as soon
after the expiration of such period as is administratively  practicable), a
written notification of his optional f01ms of payment.  Such written
notification shall set forth an explanation of:
 

 
(1) 
if the Participant is married:

 

 
(a)
the terms and conditions of the Qualified Joint and 50% Survivor Annuity form of
payment;




 
(h)
the Participant's right to elect, and the effect of electing, to waive the
Qualified Joint and 50% Survivor Annuity form of payment;




 
(c)
the rights of the Participant's spouse; and

 

 
(d)
the right to revoke, and the effect of revoking, an election to waive the
Qualified Joint and 50% Survivor Annuity form of payment;

 
 
4- 16

--------------------------------------------------------------------------------

 



 
(2)
the eligibility conditions and material features of the optional forms of
payment available under the Plan;

 

 
(3) 
the financial effect of electing each optional fom1 of payment;

 

 
(4)
in the event the notification described herein is required and isprovided to the
Participant after his Annuity Starting Date, the Participant's right to elect a
retroactive Annuity Starting Date;

 

 
(5) 
the relative values of the optional forms of payment available under thePlan;
and

 

 
(6)
the right to defer distribution and the financial effect of deferring
distribution, including the tax consequences of failing to defer corrunencement
of benefits or any material affect on other non­ retirement benefits; and

 

 
(7)
such other information as may be required under applicable regulations.

 
The written notification described above shall not be required if the single-sum
value of the Participant's retirement income is less than or equal to $5,000.
 
In the event the written notification described above is required and is
provided to the Participant after the Participant's Annuity Starting Date, the
Participant's Annuity Starting Date shall be deemed to be his "retroactive
Annuity Starting Date," and the provisions of Section 4.1(1) shall apply.
 
Any provisions of Section 2.1, 2.2, 2.3, 2.4(A) or 3.1 hereof to the contrary
notwith- standing, if a Participant does not elect, in writing filed with the
Committee during the election period described below, to receive the retirement
income payable on his behalf on and after his Annuity Stat1ing Date either (i)
under the fonn of payment that is specified in Section 2.1(C), 2.2(C), 2.3(F) or
2.4(A)(2), whichever is applicable, or (ii) under an optional form of payment
described in and subject to the provisions of Section 3.1 hereof, such
Participant shall be deemed to have elected , and the retirement income payable
on and after his Annuity Starting Date shall automatically  be paid in
accordance with the provisions of, either:
 
 
4- 17

--------------------------------------------------------------------------------

 
 

 
(l)
if he does not have a spouse at his Annuity Starting Date, the form of payment
that is specified in Section 2.1 (C), 2.2(C), 2.3(F) or 2.4(A)(2), whichever is
applicable; or

 

 
(2)
if he has a spouse at his Annuity Starting Date, the Qualified Joint and 50%
Survivor Annuity Option.

 
Any Participant may make an election under this section at any time (and any
number of times) prior to the commencement of his retirement income or other
benefit payments and during the period beginning on the date which is 90 days
prior to his Annuity Starting Date and ending on the latest to occur of (i) his
Annuity Starting Date, (ii) the date which is 90 days after the date on which he
was provided with the general written explanation  described above or (iii) the
date which is 90 days after the date on which he was provided with any specific
detailed information concerning the payment of his retirement income that is
required to be furnished due to the request of the Participant.  If any such
Participant does not file his election with the Committee prior to the
expiration of the election period described above, the commencement of his
retirement income will be delayed and will be subject to the provisions of
Section 4.1 (J) of the Plan concerning retroactive Annuity Starting Dates. If
any Participant has elected a form of payment other than the automatic form
provided above and his retirement income or other benefit payments have not
commenced, he may subsequently revoke such election, in writing filed with the
Committee within the election period described above, in order to receive his
retirement income payable in accordance with the automatic form provided
above.  Any provisions of Section 3.1 hereof to the contrary notwithstanding, if
any Participant is not provided with the written notification described in the
first sentence of this section at least 30 days before his Annuity Starting Date
but is provided in the written notification a period of at least 30 days in
which to make his election under this section, he may waive such notice period
(with any applicable spousal consent) and file his election with the Committee,
and his retirement income or other  benefit  may commence  within 30 days after
the date on which he was provided  with such written  notification,  but more
than 7 days after such date.  Any provisions herein to the
contrary  notwithstanding, the written consent of the Participant's spouse
during  the applicable election  period shall be required in order for the
Participant to receive  his retirement income  in a form other than that
provided under a Qualified Joint and Survivor Annuity.
 
 
4- 18

--------------------------------------------------------------------------------

 
 
(D)           Qualified Preretirement Survivor Annuity: If a
deceased  Participant, whose death occurs on or after his Initial Vesting Date
and prior to his Annuity Starting  Date, had been married to his spouse
throughout the one-year  period  immediately preceding  his death and he had
designated a person  other than his spouse  as his Beneficiary and such spouse
has not validly consented to such other person being designated as the
Beneficiary,  the Participant shall be deemed  to have:
 

 
(1) 
revoked  his prior designation of Beneficiary;

 

 
(2) 
designated such spouse  as his Beneficiary to receive a portion of the death 
benefit  payable on his behalf  under Section 2.3(G), 2.4(A)(3)
or 2.4(B),whichever  is applicable;

 



 
(3) 
specified that the portion of the benefit provided  under Section 
2.3(G),2.4(A)(3) or 2.4(B) that is payable to his surviving spouse  will be
payable as an actuarially equivalent monthly income payable on the first day of
each month with the first payment being due (only if said spouse is then living)
on the Participant's Normal Retirement  Date or the first day of the
month  coincident with or next following the date of the Participant's death,
whichever is later, and with the last payment being the payment due immediately
preceding such spouse's death;

 

 
(4) 
specified that the portion of the benefit provided under Section 
2.3(G),2.4(A)(3) or 2.4(B) that is payable to the surviving spouse shall have an
actuarially equivalent single-sum value, determined  as of the date of his
death, equal to the single-sum value, determined as of the date of his death, of
the monthly  retirement  income that would be payable to his surviving spouse,
commencing on the Participant's Earliest Annuity Commencement Date, under the
Qualified  Joint and 50% Survivor Annuity Option if:



 
4- 19

--------------------------------------------------------------------------------

 
 

 
(a) 
the Participant's service  had been terminated  on the date of his death  for a
reason other  than disability retirement  or death (or, if the Participant is a
vested  terminated  Participant  entitled  to a benefit  under Section 2.4(A) 
hereof, he had survived to the Earliest  Annuity Commencement Date);

 

 
(b) 
the Participant had (for the purposes  of determining the amount of such
monthly  retirement income commencing at his Earliest Annuity  Commencement
Date) waived the death benefit coverage under Section  2.4(A)(3) hereof, if
applicable, during the period beginning on the date ofhis death and ending on
his Earliest  Annuity  Commencement Date; and

 

 
(c) 
the Participant had died immediately after such commencement of payments 
(one-half of the initial payment which would have been due the Participant on
his Earliest Annuity Commencement Date shall  be included  in the determination
of such single-sum value); and

 

 
(5) 
designated such other person (or persons) that was named as his Beneficiary
under such revoked  designation as the Beneficiary to receive the remaining
portion  of such benefit payable on his behalf under and in accordance with the
provisions  of Section 2.3(G), 2.4(A)(3) or 2.4(8) hereof.


In lieu of the payment  of such benefit  to the surviving spouse  of a
Participant in the form of the monthly income  described in Section  4.1
(D)(3)  above commencing at the Participant's Normal Retirement Date, such
benefit may be paid on an actuarially  equivalent basis to the Participant's
spouse  in such other  manner and form permitted  under Section  2.4(8) hereof
and commencing on such other date permitted  under Section 2.4(8) hereof as the
surviving spouse  may elect in writing  filed with the Committee. For the
purposes of Sections  4.1(D)(3) and 4.1(D)(4) above, the
Earliest  Annuity  Commencement Date of a deceased  disabled Participant on
whose  behalf a death benefit is payable w1der Section  2.3(G)  hereof and the
monthly retirement income  that would  be payable to his surviving spouse,
commencing on his Earliest  Annuity  Commencement Date, under the Qualified
Joint and 50% Survivor Annuity  Option,  shall be determined as though such
Participant had recovered  from his total and permanent  disability  and had
reentered  the service of the Employer immediately prior to his death.
 
 
4- 20

--------------------------------------------------------------------------------

 
 
Except to the extent that it is otherwise permissible w1der the provisions of
Section 41 7 (or any other applicable section) of the Internal  Revenue  Code or
regulations or rulings issued  pursuant thereto for such a spouse  to elect to
waive his right to the qualified preretirement survivor annuity, the consent  of
the Participant's spouse  to another  person  being designated as the
Beneficiary  ofthe Participant shall  be valid for the purposes of this Section
4.1(D) only if such consent satisfies  the requirements of Section  4.1(E)
hereof and the Participant was given a written explanation of the Qualified
Preretirement Survivor Annuity (containing the information  described in the
paragraph  below)  prior to obtaining such consent; provided, further, in the
event that the Participant's death occurs  on or after the beginning of the Plan
Year in which he attained  the age of35  years, such consent  in order to be
valid must have been given on or after the beginning  of the Plan  Year in which
the Participant attained  the age of 35 years or after his separation from
service.
 
The Committee shall provide  each Employee, who is a Participant in the Plan,
within the one-year  period immediately following (a) the beginning  ofthe Plan
Year in which he will attain the age of32 years or (b) the date on which  he
becomes  a Participant in the Plan, whichever is later, or, if his service  is
terminated on or after his Initial Vesting  Date and prior to his attaining  the
age of32 years, within the one-year  period immediately following the date of
termination of his service, or as soon thereafter as is administratively
practicable, with written  notification of (i) the terms and conditions upon
which the Qualified Preretirement Survivor Annuity described  above will be
payable to his surviving spouse,  (ii) the Participant's right to designate at
any time prior to his death a person other  than his spouse  as his Beneficiary
and the effect that such a designation will have on the Qualified Preretirement
Survivor Annuity,  (iii) the rights of the Participant's spouse  in the event
that the spouse  does not consent  to such designation and (iv) the right of the
Participant to change  his Beneficiary designation in accordance with the
provisions of Section 5.2 hereof at any time prior to his death and the effect
that such a change will have upon the Qualified Preretirement Survivor Annuity.


 
4- 21

--------------------------------------------------------------------------------

 
 
If the Beneficiary of a Participant is his spouse but the Participant elects,
pursuant to the provisions of Section 2.4(A)(3) or 2.4(B) hereof, whichever is
applicable, an actuarially equivalent form of payment of the benefit provided
under such applicable section that does not provide for monthly payments during
the lifetime of his spouse in an amount at least as great as the minimum
qualified preretirement survivor annuity required under Section 417 of the
Internal Revenue Code, the Committee shall inform such Participant that such
election will constitute an election not to receive a benefit which has the
effect of a qualified preretire­ ment survivor annuity provided under a
qualified joint and survivor annuity as described in Section 417 of the Internal
Revenue Code, and the consent of the Participant's spouse shall be required in
order for such an election to become effective.
 
There shall be no duplication  between the benefits provided under Sections
2.3(G), 2.4(A)(3) and 2.4(B) and under the Qualified Preretirement Survivor
Annuity described in this Section 4.1 (D), but the benefits under each shall be
inclusive of the benefits under the other.
 
(E)           Spousal Consent Requirement and Waiver: Any provisions herein to
the contrary notwithstanding,  if the consent of the spouse of the Participant
is required for any reason under the provisions hereof, such consent in order to
be effective must be in writing and witnessed by a Plan representative  or a
notary public.  In the event that such consent is with respect to the election
of a form of payment other than a Qualified Joint and Survivor Annuity or the
designation of a person other than the spouse as the Participant's Beneficiary,
such consent must acknowledge  the specific form of payment that has been
elected or the person who has been designated as Beneficiary, as the case may
be, and must acknowledge the effect of such consent.  Any of the above to the
contrary notwithstanding, such spousal consent for any reason hereunder shall,
unless otherwise required by the Committee or by applicable law, be waived for
the purposes of the Plan if:
 
 
4- 22

--------------------------------------------------------------------------------

 
 

 
(1)
the spouse has previously consented to such specified action in accordance with
the provisions above and such previous consent (a) permits changes with respect
to such specified action without any requirement of further consent by such
spouse and (b) acknowledges the effect of such consent by the spouse;

 

 
 
or

 

 
(2)
it is established to the satisfaction of the Committee that such consent may not
be obtained because there is no spouse, because the spouse cannot be located or
because of such other circumstances as the Secretary of the Treasury or his
delegate may prescribe by regulations as reasons for waiving the spousal consent
requirement.

 
Once spousal consent, which satisfies the requirements of this section, has been
given, such consent may not be revoked by the spouse without the consent of the
Participant.
 
(F)           Latest Date of Commencement  of Payments:  Except to the extent
otherwise permissible  under rules or regulations issued by the Internal Revenue
Service, distribution of the accrued benefit to which a Participant has a
nonforfeitable interest must commence on a date not later than the earlier to
occur of:
 

 
(1) 
his Required Beginning Date;

 

 
or
 

 

 
(2) 
the later of:

 

 
(a)
the date that is no later than the 60th day after the close of the Plan Year
during which (i) his service is terminated for any reason, (ii) he attains the
age of 65 years or (iii) the tenth anniversary of the date on which he initially
commenced participation in the Plan or Superseded Plan, whichever is latest,
occurs; or

 

 
(b)
the date that the Participant elects in accordance with the provisions of
Section 3.1 hereof as the date of commencement of his retirement income;

 
provided, however, if an election of a form ofpayment has been made by a
Participant prior to January 1, 1984 that provides for the commencement of his
benefit at a date later than the date applicable under (1) or (2) above and such
election both (i) satisfies the transitional rule in Section 242(b)(2) of the
Tax Equity and Fiscal Responsibility Act of 1982 (P.L. 97-248) and (ii) has not
been subsequently revoked or changed (a change of Beneficiaries  under the
designation will not be considered to be a revocation or change of such form of
payment so long as the change in Beneficiaries does not alter, directly or
indirectly, the period over which distributions are to be made under such form
of payment), distribution of the Participant's accrued benefit shall not be
required to commence prior to the date of commencement specified in such
election.
 
 
4- 23

--------------------------------------------------------------------------------

 
 
(G)           No Benefit Reduction Due to Post Termination Social Security
Changes: Benefits under the Plan shall not be decreased by reason of any
increase in the benefit levels payable under Title II of the Social Security Act
or by reason of any increase in the wage base under such Title II, if such
increase takes place after September 2, 1974 or (if later) the earlier of the
date of first receipt of such benefits or the date of the Participant's
separation from service, as the case may be.
 
(H)           Minimum Preserved Benefit Due to Certain Amendments:  In the event
that the Plan or Superseded Plan has been or is amended effective as of a date
on or after July 30, 1984 to eliminate or reduce a retirement-type subsidy or an
early retirement benefit or to change the actuarial assumptions used to
determine actuarially equivalent benefits payable thereunder, the monthly
retirement income or other benefit, if any, payable under the provisions of
Section 2.1, 2.2, 2.3 or 2.4 (and Section 3.1 if an optional form of payment is
applicable) to a Participant, who was a participant in the Plan or Superseded
Plan as of the day immediately preceding the date that the elimination,
reduction or change becomes effective or the date of adoption of such amendment,
whichever is later, (herein referred to as the "Preservation  Date") and who
retires or whose service is terminated after the Preservation Date, shall be at
least equal to the corresponding amount of the monthly retirement income or
other benefit, if any, payable to him under the provisions of such applicable
section of the Plan (or, if applicable, the section of the Superseded Plan that
corresponds to such applicable section of the Plan) as in effect on the
Preservation Date computed using his Credited Service, Final Average Monthly
Compensation and Monthly Covered Compensation (or, if applicable, the
corresponding terms used to compute his accrued benefit under the Superseded
Plan) determined as of the Preservation  Date under the provisions of the Plan
(or, if applicable, the Superseded  Plan) as in effect on such date and using,
if applicable, the mortality table and interest rate assumptions that applied
under the provisions of the Plan (or, if applicable, the Superseded Plan) as in
effect on the Preservation Date to compute actuarially equivalent benefits
payable to a Participant who retired or whose service was terminated on the
Preservation  Date; provided, however, such preservation shall not be required
if, under regulations or other official pronouncements of the Internal Revenue
Service, such reduction or elimination or such change in assumptions (without
the preservation described above in this subsection) may be made without
violating the anticutback rules of Section 411(d)(6) of the Internal Revenue
Code.
 
 
4- 24

--------------------------------------------------------------------------------

 
 
(1)           Direct Rollover Options for Eligible Rollover
Distributions:  Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee's election under this section, a
distributee  may elect, at the time and in the manner prescribed by the plan
administrator, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by
the distributee in a direct rollover.  The following
definitions apply to this section:
 

 
(I)
Eligible rollover distribution:  An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include:

 

 
(a)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of 10years or more;

 
 
4- 25

--------------------------------------------------------------------------------

 
 

 
(b)
any distribution to the extent such distribution is required under Section
40l(a)(9) of the Internal Revenue Code; and




 
(c)
any hardship distribution (if such hardship distribution should ever be
permitted under the Plan).

 

 
(2)
Eligible retirement plan:  An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Internal Revenue Code, an
individual retirement annuity described in Section 408(b) of said Code, a Roth
IRA described under Section 408A of the Code, an annuity plan described in
Section 403(a) or 403(b) of said Code, an eligible governmental plan described
in Section 457(b) of said Code(as long as it separately accounts for such
rollover amounts), (for distributions made after December 31, 2007), or a
qualified trust described in Section 401(a)  of said Code, that accepts the
distributee's eligible rollover distribution.  However, in the case of an
eligible rollover distribution that includes after-tax employee contributions,
an eligible retirement plan is an individual retirement account or annuity
described in Section 408(a) or (b) of the Internal Revenue Code, or a qualified
defined contribution plan described in Section 401 (a) or 403(a) of said Code
that agrees to account separately for amounts sotransferred, including
separately accounting for the portion of such distribution  which is includible
in gross income and the portion of such distribution which is not so
includible.  The definition of eligible retirement plan shall also apply in the
case of a distribution to a surviving spouse, or to a spouse or former spouse
who is the alternate payee under a qualified domestic relation order, as defined
in Section 414(p) of said Code.

 

 
(3) 
Distributee:  A distributee includes an employee or former employee.In addition,
the employee's or former employee's surviving spouse and the employee's or
former employee's spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Internal
Revenue Code, are distributees  with regard to the interest of the spouse or
former spouse.

 

 
(4) 
Direct rollover:  A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

 

 
(5) 
Direct Rollover Distributions by Nonspouse Beneficiaries.  Effective for Plan
Years beginning after December 31, 2009, a designated Beneficiary (as
defined  by Code section  40l(a)(9)(E)) who is not the surviving spouse of an
employee or former employee  may elect to rollover  his or her entire
interest  in the Plan; provided,  however, such direct rollover  must be made to
an individual  retirement  account  or annuity described in Section  408(a) or
408(b)  or 408A ("IRA") that is established on behalf of such designated
Beneficiary and that will be treated as an inherited  IRA within the meaning  of
Code section 408(d)(3)(C) pursuant  to the provisions  ofCode
section  402(c)(l1). The determination of any required minimum distribution
under Code section 401 (a)(9) that is ineligible for rollover shall be made in
accordance with Notice 2007-7, Q&A 17 and 18, 2007-5, I.R.B. 395.

 
 
4- 26

--------------------------------------------------------------------------------

 
 
Any options set forth in this section shall automatically become  inoperative
and of no effect upon a ruling by the Treasury  Department that the options  set
forth herein are no longer required.


(J)           Provisions Concerning Retroactive Annuity
Starting  Dates:  Notwithstanding any provision hereof to the contrary,  in the
event that the written  notification described  in Section 4.1(C) is
required  and is provided  to the Participant after the Participant's Annuity
Starting  Date, the Participant's Annuity Starting  Date shall be deemed  to be
his "retroactive Annuity Starting  Date" and payment  of the Participant's
retirement income  under Section  2.1, 2.2, 2.3, 2.4(A) or 3.I  hereof  shall be
made or commence in accordance with Section 417(a) of the Internal Revenue Code,
and regulations and rulings issued pursuant  thereto, and the following
provisions of this Section  4.1 (J).
 
(1)           Notification requirement: In the event of a retroactive  Annuity
Starting Date, the written  notification to the Participant required  by
Section  4.1(C)  shall set forth the information described  in Section  4.1 (C)
both as of his retroactive  Annuity  Starting Date and as of a date which is not
more than 90 days after the date on which such written notification is
provided  to the Participant.
 
(2)           Election of retroactive Annuity Starting Date:  In the event of a
retroactive  Annuity Starting Date, the Participant's retirement income shall be
determined and payable as of a date which  is not more than 90 days after the
date on which the written notification required  by Section 4.1 (C) is
provided  to the Participant, unless the Participant elects  to have such
retirement income determined  and payable as of such retroactive Annuity
Starting  Date.  The Participant may make such election  on the appropriate form
provided  by the Committee and filed with the Committee within the
election  period described  in Section 4.1(C).
 
 
4- 27

--------------------------------------------------------------------------------

 
 
(3)           Spousal  consent  requirement:  In the event that (a) a
Participant elects to receive his retirement income  under Section 2.1, 2.2,
2.3, 2.4(A), or 3.1 hereof determined as of a retroactive  Annuity  Starting
Date, and (b) under the form of payment elected  by such Participant, the
benefit payable to the Participant's  spouse upon the Participant's death would
be less than the benefit payable to such surviving spouse  after the
Participant's death if the Participant had elected  to receive  a
Qualified  Joint and 50% Survivor  Annuity  determined and payable as of the
date on which  his retirement  income  payments actually commence, then the
Participant's spouse must consent in writing to the Participant's election  of
such retroactive Annuity Starting Date.   Such spousal  consent  requirement
shall be satisfied  if the Participant's spouse consents in the manner
provided  in Section 4.1(C)  to the Participant's election  to receive his
retirement income in a form other than that provided  under a Qualified Joint
and Survivor  Annuity.
 
(4)           Make-up payments with interest:  In the event that a Participant
elects (with spousal  consent,  if applicable) to receive his retirement
income  under Section  2.1, 2.2, 2.3, 2.4(A), or 3.1 hereof determined as of a
retroactive  Annuity Starting  Date, the Participant shall  receive a
make-up  payment  to reflect  any missed  payment  or payments for the period
from  the retroactive  Annuity  Starting Date to the date of the actual
make-up  payment, with an appropriate adjustment for interest  from the date the
missed  payment  or payments would have been made (including, if applicable, a
payment ofthe single-sum value of the Participant's retirement  income)  to the
date ofthe actual make-up payment.
 
 
4- 28

--------------------------------------------------------------------------------

 


(5)           Future payment amount:  If the Participant elects (with spousal
consent, if applicable) to receive his retirement income determined as of a
retroactive Annuity Starting Date and the Participant receives his retirement
income in a form other than a single-sum  payment, the retirement income
payments that commence after he has received the notification  required by
Section 4.1 (C), other than any required make-up payment, shall be in an amount
that is equal to the amount that would have been paid to the Participant had
payments actually commenced on his retroactive Annuity Starting Date.
 
(6)           Section 415 compliance: Except in the case where payment of the
Participant's retirement income (other than a form of payment that is subject to
Section 417(e) of the Internal Revenue Code, including lump-sum distributions
and other forms of distribution  that provide payments in the form of a
decreasing annuity or for a period less than the life of the recipient)
commences  no more than 12 months after the retroactive Annuity Starting Date,
payment of the Participant's retirement income, including any interest
adjustments, shall satisfy the requirements of Section 415 of the Internal
Revenue Code if the date retirement income payments actually commence is
substituted for the retroactive Annuity Starting Date for all purposes,
including for purposes of determining the applicable interest rate and the
applicable mortality table described in Section 4.1(A)(6)(a)(ii)(A) hereof.


(7)           Section 417(e) compliance:  If the retirement income received by
the Participant is in a form of payment that would have been subject to Section
41 7(e} of the Internal Revenue Code if payment had commenced as of the
retroactive Annuity Starting Date, then the amount of payment as of the actual
commencement date shall be no less than the amount of payment produced by
applying the applicable interest rate and the applicable mortality table
(described in Section 1.1(B)(2) hereof), determined as of the date payment
actually commences, to the annuity form that was used to determine the amount of
retirement income as of the Participant's retroactive Annuity Starting Date.


 
4- 29

--------------------------------------------------------------------------------

 
 
4.2 -        LIMITATIONS ON BENEFITS REQUIRED BY THE INTERNAL REVENUE SERVICE
 
(A)           Limitation in the Event of Plan Termination:  In the event that
the Plan is terminated, the benefit of any Participant who is a Highly
Compensated Employee shall be limited to a benefit that is nondiscriminatory
under Section 401(a)(4) of the Internal Revenue Code and regulations issued with
respect thereto.
 
(B)           Limitation on Annual Payments:
 
(1)           The provisions ofthis Section 4.2(8) shall apply during each Plan
Year to those Participants who during such Plan Year (a) are Highly Compensated
Employees and (b) are among the 25 nonexcludable employees and former employees
of the Controlled Group Members with the largest amount of compensation in the
current or any prior year and whose annual payments under the Plan must be
restricted due to the provisions of Section 401(a)(4) ofthe Internal Revenue
Code and regulations issued with respect thereto.
 
(2)           To the extent required by Section 401(a)(4) of the Internal
Revenue Code and regulations issued with respect thereto, the annual benefit
payable under the Plan to any such Participant to whom the provisions of this
Section 4.2(8) are applicable shall not exceed an amount equal to the payments
that would be made on his behalf under a single life annuity that is the
actuarial equivalent of the sum of his accrued benefit and his other benefits
under the Plan; provided, however, that such restriction shall not apply if:
 

 
(a)
after payment of the "benefits" (as defined below) to the Participants to whom
the provisions ofthis Section 4.2(8) are applicable, the remaining value of Plan
assets equals or exceeds 11 0% of the value of current liabilities within the
meaning of Section 412(1)(7) ofthe Internal Revenue Code and regulations issued
with respect thereto;

 

 
(b)
the value of the "benefits" (as defined below) for such Participant is less than
1% of the value of current liabilities within the meaning of Section 412(1)(7)
ofthe Internal Revenue Code and regulations issued with respect thereto;

 
 
4- 30

--------------------------------------------------------------------------------

 
 

 
(c)
the value of the Participant's benefit does not exceed the maximum amount that
is permissible as an involuntary cash­ out of accrued benefits under Sections
41J(a)(ll) and 417(e) of the Internal Revenue Code and regulations issued with
respect thereto;

 

 
(d) 
an agreement, which is·expressly permitted under Section40l(a)(4) ofthe Internal
Revenue Code or regulations or rulings issued with respect thereto, is entered
into with the Trustee, adequately secured in conformity with the requirements of
said Code section, regulations or rulings, which  provides for the repayment, if
applicable and to the extent required under said Code section, regulations or
rulings, to the Trust Fund of any part of the distribution which is restricted
under the provisions of said Code section, regulations or rulings;

 
 
or

 

 
(e)
in the event of the termination of the Plan, there are sufficient assets to
satisfy all benefit liabilities of the Plan to Participants and their
Beneficiaries.

 
(3)           For the purposes of this Section 4.2(B), the term "benefit" shall
have the meaning assigned in Treasury Regulation  l.401(a)(4)-5(b) and shall
include loans in excess of the amounts set forth in Section 72(p)(2)(A) ofthe
Internal Revenue Code, any periodic income, any withdrawal values payable to a
living employee, and any death benefits not provided for by insurance on the
employee's life.
 
4.3 -        BENEFITS NONFORFEITABLE IF PLAN IS TERMINATED
 
In the event of the termination or partial termination of the Plan, the rights
of each affected Participant in the Plan to benefits accrued to such date of
termination, to the extent then funded, shall be nonforfeitable, where such
benefits shall be determined and distributed as provided in Section 4.5 hereof;
provided, however, ifthe participation in the Plan is terminated with respect to
one or more but not all Employers that are members of a group of Employers with
respect to which the Plan represents an IRC 414(1) Single Plan, the Plan shall
not be considered to have been terminated for the purposes of this Section 4.3
(although a partial  termination of the Plan may result because of such
termination  of participation). Unless specifically required  otherwise by law
or by rules or regulations of the Internal Revenue Service, the nonforfeitable
rights granted  to Participants under the provisions of this section  shall not
apply with respect to (i) any benefits (or portions thereof)  that have been
cashed  out, whether  voluntarily or involuntarily, under the provisions hereof
and that have not been reinstated (by repayment  or by the reinstatement of
Credited Service  accrued prior to the date of such  cash-out) in accordance
with the provisions hereof prior to the date of the termination or partial
termination of the Plan or (ii) any nonvested  benefits that are deemed
cashed  out and forfeited at the date oftermination of service of a
terminated  or retired Participant whose  service  was terminated prior to the
date of termination or partial termination of the Plan.
 
 
4- 31

--------------------------------------------------------------------------------

 
 
4.4 -        MERGER OF PLAN
 
In the case of the merger or consolidation of the Plan with, or the transfer of
assets or liabilities to, another  qualified  retirement plan, each Participant
must be entitled to receive a benefit, upon  termination of such
other  retirement plan after such merger, consolidation  or transfer, which  is
at least equal to the benefit  which he would have been entitled  to receive
immediately before the merger, consolidation or transfer if the Plan had been
terminated at that time.
 
4.5 -       TERMINATION OF PLAN  AND DISTRIBUTION OF TRUST  FUND
 
Upon  termination of the Plan in accordance with the provisions  hereof, the
share of the assets  of the Trust  Fund available  for distribution to the
affected  Participants and Beneficiaries shall  be allocated  and distributed in
accordance with the following  procedure.
 
(A)           The Committee shall determine the date of distribution and the
share in the value of the assets of the Trust  Fund that is attributable to each
Employer or group of Employers with respect to which the Plan represents an lRC
414(1) Single Plan.
 
 
4- 32

--------------------------------------------------------------------------------

 


(B)           The distribution of the asset value will, subject to the
provisions of Section 417(e)(l) of the Internal Revenue Code, be provided by the
purchase of insured annuities from a company or companies selected by the
Committee for each class of Participants and other persons entitled to benefits
under the Plan, as specified in (C) below. Any annuities purchased pursuant to
the provisions of this Section 4.5 will be subject to the provisions hereof
pertaining to the Qualified Joint and 50% Survivor Annuity Option and to the
Qualified Preretirement Survivor Annuity.
 
(C)           The Committee shall determine the asset value available for
distribution on behalf of each Employer or group of Employers with respect to
which the Plan represents an IRC 414(1) Single Plan after taking into account
the expenses of such distribution.  After having determined such asset value
available for distribution to each such Employer or group of Employers, as the
case may be, and subject to the applicable provisions of any Supplement hereto
pertaining to the distribution of assets upon the termination of the Plan, the
Committee shall allocate such asset value (allocated to the particular Employer
or group of Employers) as of the date of termination of the Plan in the manner
set forth below to determine the amount, if any, to which each affected
Participant or Beneficiary is entitled.  Such allocation shall be made using the
methods and actuarial assumptions that are being used as of the date of
termination of the Plan by the Pension Benefit Guaranty Corporation in
determining the value of plan benefits under terminating
non-multiemployer  pension plans covered by Title IV of the Employee
Retirement  Income Security Act of 1974, as amended, or, at the option of the
Committee, using such other methods and actuarial assumptions that are mutually
acceptable to the Committee, the Pension Benefit Guaranty Corporation and the
Internal Revenue Service.  In cases where an annuity is purchased to provide any
given retirement income, the single premium payable for such annuity shall be
deemed for the purposes of the allocations described below to be the single-sum
or present value of, or the amount otherwise required to provide, the amount of
retirement income represented by such annuity.
 
 
4- 33

--------------------------------------------------------------------------------

 
 

 
(1)
 Allocation shall first be made with respect to each active, retired or
terminated Participant and to each Beneficiary of a deceased Participant in an
amount equal to the present value of the portion, if any, of such individual's
accrued benefit which is derived from the Participant's employee
contributions  to the Plan which were not mandatory employee contributions;
provided, however, that if the asset value is less than the aggregate of such
amounts, such amounts shall be reduced pro rata among such individuals so that
the aggregate of such reduced amounts will be equal to the asset value; and
provided further, however, that the benefits on which the allocations specified
below are based shall exclude any portion thereof attributable to the
Participant's contributions to the Plan which were not mandatory.

 

 
(2)
If there is any asset value remaining after the allocation under (1) above,
allocation shall next be made with respect to each active, retired or terminated
Participant and to each Beneficiary of a deceased Participant in an amount equal
to the present value of the portion, if any, of such individual's accrued
benefit which is derived from the Participant's mandatory employee contributions
to the Plan; provided, however, that if such remaining asset value is less than
the aggregate of the amounts thus allocated hereunder, such latter amounts shall
be reduced pro rata among such individuals so that the aggregate of such reduced
amounts will be equal to the remaining asset value.

 

 
(3)
If there is any asset value remaining after the allocations under (1) and (2)
above, allocations shall next be made with respect to:

 

 
(a)
each retired or terminated Participant whose retirement income payments
commenced at least three years prior to the date of termination of the Plan in
an amount equal to the excess, if any, of (i) the amount required to provide
(after the date of termination of the Plan) the smallest amount of income
payable to such Participant during such three-year period immediately preceding
the date oftermination of the Plan, based upon the provisions of the Plan as in
effect during the five-year period immediately preceding the date of termination
of the Plan that would result in the least amount of income being payable to
such Participant over (ii) the amount of his allocation, if any, under (2)
above;

 

 
(b)
each person receiving a retirement income on such date of termination on account
of a deceased Participant or retired or terminated (but since deceased)
Participant whose retirement income payments commenced, either to such person or
to such retired or terminated (but since deceased) Participant, at least three
years prior to the date of termination of the Plan in an amount  equal to the
excess, if any, of (i) the amount required to provide  (after the date of
termination of the Plan) the smallest amount  of income  payable to such person
during such three-year period immediately preceding  the date of termination of
the Plan, based upon the provisions  of the Plan as in effect  during the
five-year  period immediately preceding the date of termination ofthe Plan that
would  result in the least amount  of income  being payable to such  person over
(ii) the amount  of his allocation, if any, under (2) above; and

 
 
4- 34

--------------------------------------------------------------------------------

 
 

 
(c)
each other active, retired or terminated  Participant who, at least three years
prior to the date of termination of the Plan either had become eligible for
normal retirement but had not yet retired or had satisfied the applicable age
and service requirements to be eligible  for an early retirement benefit, or the
Beneficiary of any such eligible  Participant whose service was terminated by
reason ofhis death during such three-year period, in an amount equal to the
excess, if any, of (i) the amount  required  to provide (after the date of
termination ofthe Plan) the monthly retirement income  that would have been
payable on behalf of such Participant if he had retired three years prior to the
date of termination of the Plan, based upon the provisions ofthe Plan as in
effect during the five-year period immediately preceding the date of termination
of the Plan which would result in the least amount  of income being payable  to
such Participant or Beneficiary over (ii) the amount of his allocation, if any,
under (2) above; provided, however, that if such remaining asset value is less
than the aggregate  of the amounts thus allocated  hereunder, such latter
amounts shall be reduced  pro rata among such individuals so that the aggregate
of such reduced  amounts will be equal to the remaining asset value.

 
provided, however, that if such remaining asset value is less than the
aggregate  of the amounts thus allocated  hereunder, such latter amounts shall
be reduced  pro rata among such individuals so that the aggregate of such
reduced  amounts will be equal to the remaining asset value.
 

 
(4)
If there is any asset value remaining  after the allocations under (1), (2) and
(3) above,  allocation shall  next be made with respect to each active, retired
or terminated Participant and to each Beneficiary  under the Plan in an
amount  equal to the excess,  if any, of (a) the amount required  to
provide  that portion  of the single-sum value of the Accrued
Deferred  Monthly  Retirement Income Commencing at Normal Retirement Date that
he had accrued  as ofthe date of termination of the Plan or, if applicable, that
he was receiving as of the date of termination of the Plan, which is not in
excess of the actuarially equivalent single-sum value of the benefit
guaranteed  on his behalf under the termination insurance provisions of the
Employee Retirement Income Security  Act of 1974 determined without  regard to
Sections 4022(b)(5) and 4022(b)(6) of said Act, over (b) the aggregate of the
allocations, if any, made on his behalf under (2) and (3) above; provided,
however, that if such remaining asset value is less than the aggregate of the
amounts thus allocated hereunder, such latter amounts shall be reduced pro rata
among such individuals so that the aggregate of such reduced amounts will be
equal to the remaining asset value.

 
 
4- 35

--------------------------------------------------------------------------------

 
 

 
(5)
If there is any asset value remaining after the allocations under (1), (2), (3)
and (4) above, allocation shall next be made with respect to each retired or
terminated Participant receiving a retirement income hereunder on such date,
each person receiving a retirement income on such date on account of a deceased
Participant or a retired or terminated (but since deceased) Participant and each
Participant who has, by such date, become eligible for normal retirement but has
not yet retired, in an amount equal to the excess, if any, of (a) the amount
required to provide the retirement income that such Participant or other person
is receiving or is entitled to receive under the Plan over (b) the aggregate of
the allocations made on behalf of such Participant or other person under (2),
(3) and (4) above; provided, however, that if such remaining asset value is less
than the aggregate of the amounts thus allocated hereunder, such latter amounts
shall be reduced pro rata among such individuals so that the aggregate of such
reduced amounts will be equal to the remaining asset value.

 

 
(6)
If there is any asset value remaining after the allocations under (1), (2), (3),
(4) and (5) above, allocation shall next be made with respect to:

 

 
(a)
each Participant in the service of the Employer on the date of termination of
the Plan whose Initial Vesting Date is on or prior to such date and who is not
entitled to an allocation under (5) above, in an amount equal to the excess, if
any, of (i) the amount required to provide the actuarially equivalentsingle-sum
value of the vested retirement income that he would have been entitled to
receive under the provisions of Section 2.4(A)(l) hereof if his service had been
terminated on the date of termination of the Plan over (ii) the aggregate of the
allocations made on behalf of such Participant under (2), (3) and (4) above;

 

 
(b)
each disabled Participant then entitled to a benefit under the provisions of
Section 2.3 hereof, who has not, by such date, reached his Disability Retirement
Income Commencement Date, in an amount equal to the excess, if any, of (i) the
amount required to provide the actuarially equivalent single-sum value of the
vested retirement income that he would have been entitled to receive under the
provisions of Section 2.1, 2.2 or 2.4(A)(1) hereof, whichever would be
applicable, if he had recovered from his total and permanent disability,
reentered the service of the Employer on the date of termination of the Plan and
his service had been terminated immediately after his reentry over (ii) the
aggregate of the allocations made on behalf of such Participant under (2), (3)
and (4) above; and

 
 
4- 36

--------------------------------------------------------------------------------

 
 

 
(c) 
each terminated Participant then entitled to a benefit under the provisions of
Section 2.4(A)( I) hereof, whose monthly income payments have not commenced by
such date, in an amount equal to the excess, if any, of (i) the amount required
to providethe actuarially equivalent single-sum value of the vested deferred
retirement income to which he is entitled under Section 2.4(A)(1) hereof over
(ii) the aggregate of the allocations made on behalf of such Participant under
(2), (3) and (4) above;

 
provided, however, that if such remaining asset value is less than the aggregate
of the amounts thus allocated hereunder, such latter amounts shall be reduced
pro rata among such individuals so that the aggregate of such reduced amounts
will be equal to the remaining asset value.
 

 
(7) 
If there is any asset value remaining after the allocations under (1 ), (2),
(3), (4), (5) and (6) above, allocation shall lastly be made with respect to
each Participant in the service of the Employer on the date of termination of
the Plan who is not entitled to an allocation under (5) above, in an amount
equal to the excess, if any, of (a) the amount required to provide the
actuarially equivalent single-sum value of the Accrued Deferred Monthly
Retirement Income Commencing atNormal Retirement Date that he had accrued as of
the date of termination of the Plan (assuming his Vested Percentage is 100%)
over (b) the aggregate of the allocations made on behalf of such Participant
under (2), (3), (4) and (6) above; provided, however, that if such remaining
asset value is less than the aggregate of the amounts thus allocated hereunder,
such latter amounts shall be reduced pro rata among such individuals so that the
aggregate of such reduced amounts will be equal to such remaining asset value.

 

 
(8)
In the event that there is asset value remaining after the full allocations
specified in (1), (2), (3), (4), (5), (6) and (7) above, such residual assets
shall be distributed to the Employer, except that, in the case of a group
ofEmployers with respect to which the Plan represents an IRC 414(1) Single Plan,
such residual assets shall remain in the Trust Fund if the Plan is not being
terminated with respect to all of such Employers.

 
 
4- 37

--------------------------------------------------------------------------------

 
 
(D)           The order of priorities for, and the amounts and methods of, the
distributions set forth in (C) above and the rights of Participants and their
Beneficiaries to benefits under the Plan shall be subject (i) to the
distribution rules set forth in the Plan, (ii) to the limitations provided by
Section 4.2 ofthe Plan, (iii) to any changes, including the recapture of any
prior distributions  to Participants, as may be ordered by the Pension Benefit
Guaranty Corporation and (iv) to any changes required by the Internal Revenue
Service as a condition for issuing a favorable determination letter stating that
the distribution of assets will not adversely affect the continued qualified
status of the Plan under Section 401(a) ofthe Internal Revenue Code.
 
(E)           As soon as practicable after both (a) the date that the assets may
be distributed under the rules and regulations of the Pension Benefit Guaranty
Corporation and (b) the date that a favorable determination  letter is received
from the Internal Revenue Service stating that in its opinion the method of
distribution will not adversely affect the continued qualified status ofthe Plan
under Section 401(a) of the Internal Revenue Code, the Committee shall direct
the Trustee to distribute the assets to the affected parties in accordance with
such method.
 
4.6 -        SPECIAL PROVISIONS THAT APPLY IF PLAN IS TOP-HEAVY
 
The provisions of this Section 4.6 shall apply ifthe Plan is a "top-heavy
plan11  within the meaning of Section 416(g) of the Internal Revenue Code with
respect to any Plan Year beginning after December 31, 1983.  Unless a different
meaning is plainly required by the context, the term "Plan" as used in this
Section 4.6 shall include the Retirement Plan for Employees of Capital Southwest
Corporation  and Its Affiliates as in effect during the Plan Years beginning
after December 31 , 1983 and before the Effective Date of the Plan.
 
(A)           Detennination  of Plan Years in Which Plan ls Top-Heavv:  The Plan
shall be top-heavy with respect to an applicable Plan Year if:
 
(1)           either:
 
 
4- 38

--------------------------------------------------------------------------------

 
 

 
(a)
any Participant, fanner Participant or Beneficiary in the Plan is a "key
employee" within the meanings of Sections 416(i)(I) and 416(i)(5) ofthe Internal
Revenue Code (hereinafter referred to in this Section 4.6 as "Key-Employees");
or

 

 
(b)
the Plan is required to be combined with any other plan, which is included in
the Aggregation Group (as defined below) and which has a participant who is a
Key Employee, in order to enable such other plan to meet the requirements of
Section 401(a)(4) or Section 410 of the Internal Revenue Code;

 
and
 

 
(2)
the ratio (determined in accordance with Section 416 ofthe Internal Revenue
Code) as ofthe last day ofthe preceding Plan Year or, in the case of the first
Plan Year, the last day of such first Plan Year (such day, whether applicable to
the first Plan Year or to subsequent Plan Years, is hereinafter referred to in
this Section 4.6 as the "Determination Date") of:

 

 
(a)
the sum of(i)  the present value of the cumulative accrued benefits for all Key
Employees under all defined benefit plans included in the Aggregation Group plus
(ii) the aggregate of the individual accounts of all Key Employees under all
defined contribution plans included in such Aggregation Group;

 
   to
 

 
(b)
a similar sum determined for all Participants, former Participants and
Beneficiaries under all defined benefit plans and defined contribution plans
included in such Aggregation Group, but excluding any such Participant or fanner
Participant (or his Beneficiary) who was a Key Employee for any prior Plan Year
but who is not currently a Key Employee and also excluding any Participant or
former Participant (or his Beneficiary) who has not at any time during the
one-year period ending on the Determination Date, performed services for any
employer maintaining a plan included in the Aggregation Group;

 
is greater than 60%.
 
 
4- 39

--------------------------------------------------------------------------------

 
 
For the purposes of this Section 4.6, the Aggregation Group shall mean the Plan
plus all other defined benefit plans and defined contribution plans (including
any such plans that terminated during the five-year period ending on the
Determination Date), if any, maintained by the Controlled Group Members;
provided, however, that any defined benefit plan or defined contribution plan of
any Controlled Group Member that (i) does not have any participant who is a Key
Employee and (ii) is not required to be combined with any other plan, which is
included in the Aggregation Group and which has a participant who is a Key
Employee, in order to enable such other plan to meet the requirements of Section
401(a)(4) or Section 410 of the Internal Revenue Code, shall be included in the
Aggregation Group only if such defined benefit plan or defined
contribution  plan, together with the other plans that are included in the
Aggregation Group, as a combined group satisfy the requirements of Sections 401
(a)(4) and 410 of the Internal Revenue Code.  In determining Key Employees under
the Plan, the compensation taken into account shall be "IRC 415 Compensation" as
defined above in Section 4.1(A).
 
The present value of an accrued benefit under the Plan shall, for the purposes
of this Section 4.6, be determined as of the most recent valuation date that (i)
is used for the Plan Year for computing Plan costs for minimum funding purposes
(regardless of whether a valuation is actually performed for that year) and (ii)
is within the 12-month period ending on the applicable Determination Date (such
valuation date is herein referred to in this Section 4.6 as the "Valuation
Date").  The present value of accrued benefits under the Plan and under each
other defined benefit plan included in the Aggregation Group shall be computed
using 5% interest and the mortality table used for such Plan Year for computing
Plan costs for minimum funding purposes.
 
The present value of the cumulative accrued benefits under the other defined
benefit plans included in the Aggregation Group and the aggregate of the
individual accounts under the defined contribution  plans included in such
Aggregation Group shall be determined separately for each such plan in
accordance with Section 416 of the Internal Revenue Code and regulations issued
with respect thereto as of the "determination date" that is applicable to each
such separate plan and that falls within the same calendar year that the
Determination Date applicable to the Plan falls.
 
 
4- 40

--------------------------------------------------------------------------------

 
 
Unless required otherwise under Section 416 ofthe Internal Revenue Code and
regulations issued thereunder, a Participant's (or Beneficiary's) accrued
benefit under the Plan shall be equal to the sum of:
 

 
(a) 
an amount equal to either:

 

 
(i)
if his service has not been terminated and he has not reached his Normal
Retirement Date as of the Valuation Date, the Accrued Deferred Monthly
Retirement Income Commencing at Normal Retirement Date that he has accrued as of
the Valuation Date;

 

 
(ii)
if his service has not been terminated and he has reached his Normal Retirement
Date as of the Valuation Date, the month!y retirement income to which he would
have been entitled under the normal retirement provisions of the Plan ifhe had
retired on the Valuation Date;

 
or
 

 
(iii)
if his service has been terminated as ofthe Valuation Date, the amount of
retirement income or other benefit that is payable on his behalf under the Plan
on and after the Valuation Date;

 
plus
 

 
(b)
the aggregate distributions made on his behalf during the one-year period ending
on the Determination Date (five-year period ending on the Determination Date,
with respect to any distribution made for any reason other than death,
disability, or severance from employment)



provided, however, that his estimated accrued benefit between the Valuation Date
and Determination Date applicable to the first Plan Year shall be included as
part of his accrued benefit with respect to the first Plan Year only.  Any
provisions hereofto the contrary notwithstanding  and solely for the purpose of
determining if the Plan is top-heavy with respect to an applicable Plan Year
beginning after December 31, 1986, the accrued benefit of any employee who is
not a Key Employee shall be determined under the method which isused for accrual
purposes for all defined benefit plans included in the Aggregation Group or, if
a single method is not used for all such defined benefit plans, the accrued
benefit of such employee shall be determined as though it accrued not more
rapidly than the slowest accrual rate permitted under the fractional accrual
rule of Section 4ll(b)(l)(C) of the Internal Revenue Code.
 
 
4- 41

--------------------------------------------------------------------------------

 
 
(B)           Minimum Vesting Provisions if Plan Becomes Top-Heavy:  Any other
provision ofthe Plan to the contrary notwithstanding, the Initial Vesting Date
of a Participant in the Plan, who has accrued an Hour of Service during any Plan
Year that is subsequent to the last Plan Year that the Plan was not top-heavy,
for the purpose of determining his eligibility for the benefit provided under
Section 2.4(A) hereof during any Plan Year that is subsequent to the last Plan
Year that the Plan was not top-heavy, shall not be later than (i) the date as of
which he completes two years of Vesting Service or (ii) the first day of the
Plan Year immediately following the last Plan Year that the Plan was not
top-heavy, whichever is later, but the Vested Percentage of the Participant for
the purposes of Section 2.4(A)(1) shall be 100% with respect to the portion
ofhis Accrued Deferred Monthly Retirement Income Commencing at Normal Retirement
Date that is attributable to his own contributions, if any, and shall not be
less than the percentage specified in the schedule below, based upon the
Participant's number ofyears (ignoring fractions) of Vesting Service as of the
date of termination of his service, with respect to the portion of his Accrued
Deferred Monthly Retirement Income Commencing at Normal Retirement Date that is
attributable to employer contributions:
 
Years of
Vesting Service
Vested
Percentage
Less than 2
0%
2
20%
3
40%
4
60%
5 or more  100%

                                       
 
4- 42

--------------------------------------------------------------------------------

 
 
In the event that the Plan ceases  to be top-heavy with respect to any
subsequent Plan Year, the following provisions will apply with respect  to the
minimum  benefits to which such a Participant is entitled  under
Section  2.4(A)  hereof during such subsequent Plan Years that the Plan is not
top-heavy:
 

 
(1)
if the Participant had not completed  at least two years of Vesting Service  as
of the last day of the last Plan Year during  which the Plan was top-heavy,  his
non forfeitable right to the benefits to which he is entitled  under Section
2.4(A)  hereof shall be determined as though the Plan had never  been top-heavy;

 

 
(2)
if the Participant had completed at least two but had not completed  at least
three years of Vesting  Service as of the last day of the last Plan Year during
which  the Plan was top-heavy,  he shall be eligible for a minimum benefit
payable  under Section  2.4(A) hereof; such minimum benefit provided  under
Section  2.4(A)(l) shall be based upon (a) 100% of the portion of his Accrued 
Deferred Monthly  Retirement Income Commencing at Normal  Retirement Date that
he has accrued as of the date of termination of his service  that is
attributable to his own contributions, if any, plus (b) the product of (i) the
portion of the Accrued  Deferred  Monthly Retirement Income Commencing at Normal
Retirement Date that he had accrued  as of the date of termination of his
service that is attributable to employer contributions multiplied  by (ii) his
Vested  Percentage determined as of the last day of the last Plan Year
during  which the Plan was top-heavy;

 

 
(3)
if the Participant had completed at least three years ofVesting Service as of
the last day of the last Plan Year during which the Plan was top-heavy, he
shall  be eligible  for the benefit provided  under Section 2.4(A)  hereof, but
the Participant's Vested Percentage shall be determined in the same manner  as
though the Plan had remained top-heavy;  and

 

 
(4)
the Accrued  DefetTed Monthly  Retirement Income Commencing at Normal 
Retirement Date that a Participant, whose Vesting Service includes service  that
was accrued  on or prior to the last day of the last Plan Year that the Plan was
top-heavy, has accrued  as of any given date shall  not be less than the
actuarial  equivalent of (a) the benefit provided  on his behalf under Section 
4.6(C)(1) below as of such given date plus (b) the benefit  provided  on his
behalf under Section 4.6(C)(2)(a) below as of the last day of the last Plan Year
during which the Plan was top-heavy less (c) the amount  of the benefit provided
on his behalf under Section  4.6(C)(2)(b) below as of such given date.

 
 
4- 43

--------------------------------------------------------------------------------

 
 
(C)         Minimum Benefit If Plan Becomes Top-Heavy:  In the event that the
service of a Participant, who is not a Key Employee, is terminated on or after
his Initial Vesting Date for any reason, the retirement income payable to the
Participant under the provisions of Section 2.1, 2.2, 2.3 or 2.4(A) hereof or,
if the service of the Participant is terminated by reason of his death, the
retirement income which he has accrued as of the date of his death that is used
to determine the benefit payable on his behalf under the provisions of Section
 
2.4(B) hereof, whichever is applicable, shall not be less than that amount
ofretirement income which is actuarially equivalent (based upon the interest and
mortality assumptions that are being used under the Plan as of the date of his
retirement or termination of service to determine actuarially equivalent
non-decreasing annuities) to an amount equal to:
 
 
(1)
100% ofthe portion ofhis Accrued Deferred Monthly Retirement Income Commencing
at Normal Retirement Date that he has accrued as of the date of his retirement
or termination of service that is attributable to his own contributions, if any;

 
 
 
plus

 
 
(2)
the excess, if any, of:

 
 
(a)
a monthly retirement income payable to the Participant for life (with no
ancillary benefits) commencing at his Nonnal Retirement Date in an amount equal
to (i) 2% ofhis "IRC 416 Final Average Monthly Compensation" multiplied by (ii)
his number of years of Vesting Service, not in excess of 10 years, that were
accrued during those Plan Years in which the Plan was top-heavy, with the
resulting product of (i) and (ii) multiplied by (iii) his Vested Percentage at
the date of his retirement or termination of service; provided, however, if the
Participant retires after his Normal Retirement Date, the amount ofthe monthly
retirement income determined under this Subparagraph (a) shall not be less than
the actuarial equivalent of the monthly retirement income determined in
accordance with this subparagraph  that would have been payable to the
Participant if he had retired on his Normal Retirement Date;

 
 
 
over

 



 
4-44

--------------------------------------------------------------------------------

 
 
 
(b)
the monthly retirement income payable to the Participant for life (with no
ancillary benefits) commencing at his Normal Retirement Date in an amount equal
to the sum of:

 



 
(i)
such amount of income, if any, that he has a nonforfeitable right to receive and
that is attributable to employer contributions and is payable to the Participant
under the other defined benefit plans, if any, which are included in the
Aggregation Group;

 
plus
 
 
(ii)
such amount of income that can be provided on an actuarially equivalent basis
(based upon the interest and mortality assumptions that are being used under the
Plan as of the date of his retirement or termination of service to determine
actuarially equivalent non-decreasing annuities) by the amounts, if any, that he
has a nonforfeitable right to receive and that are attributable to employer
contributions and forfeitures that are credited to his account under the defined
contribution plans, if any, included in the Aggregation Group;

 
provided, however, if the Aggregation Group includes one or more defined
contribution plans and if, with respect to each Plan Year that the Plan is
top-heavy, the Participant has received an allocation of employer contributions
and forfeitures to his account under such defined contribution plan or plans
which is equal to or greater than 5% of the IRC 415 Compensation that he
received during such Plan Year from the employers maintaining plans included in
the Aggregation Group, the minimum benefit described above in this Section
4.6(C) shall not apply to such Participant.   For purposes of Section
4.6(C)(2)(a) above, a Participant's service with a Controlled Group Member which
occurs during a Plan Year in which the Plan does not benefit (within the meaning
of Section 41O(b) of the Internal Revenue Code) any Key Employee or former Key
Employee shall be ignored or excluded in determining such Participant's Vesting
Service.
 
 
4-45

--------------------------------------------------------------------------------

 
 
For the purposes of this Section 4.6(C), subject to the limitations of Section
401(a)(17) of the Internal Revenue Code, a Participant's "IRC 416 Final Average
Monthly Compensation" shall be equal to his average monthly rate of IRC 415
Compensation for the five consecutive calendar years, which are prior to the
January 1st immediately following (i) the date of the Participant's retirement
or termination of service or (ii) the close of the last Plan Year in which the
Plan is top-heavy, whichever is earlier, during which he received the highest
aggregate IRC 415 Compensation.  Such average monthly rate will be determined by
dividing the total of such IRC 415 Compensation that he received during such
five-consecutive-calendar year period from the employers maintaining plans
included in the Aggregation  Group by the product equal to 12 times the number
of years of Vesting Service which he accrued during such
five-calendar-year  period.  In the event that the Participant does not receive
both IRC 415 Compensation  and Vesting Service during a calendar year or
calendar years, such calendar year or calendar years during which he did not
receive both IRC 415 Compensation  and Vesting Service shall be ignored and
excluded in determining the five consecutive calendar years during which he
received the highest aggregate IRC 415 Compensation.
 
4.7           TRANSFERS
 
Notwithstanding any provision in this Plan to the contrary, assets held by the
Trust may be transferred between the Trust and any other trust which is exempt
from tax under Section 501(a) of the Internal Revenue Code and which is used in
connection with a plan that complies with the qualification  requirements of
Section 401(a) of the Internal Revenue Code, provided that proper notice is
given to the Internal Revenue Service as may be required. The Committee shall
determine whether to allow any such transfer and shall inform the Trustee of the
determination  made by the Committee regarding any such transfer and direct the
Trustee accordingly.   If any assets are transferred from the Trust on behalf of
Participants pursuant to a direction described in this section, the assets
transferred shall be determined based upon the requirements of Section 414(1) of
the Internal Revenue Code and the accrued benefits of those Participants under
the Plan shall be reduced to zero.  In the event of a transfer received by the
Trust, the Committee shall take all necessary steps to ensure that any optional
form of benefit applicable to the assets subject to such a transfer remain
applicable to the transferred assets after the transfer pursuant to the
requirements of Section 41l(d)(6) of the Internal Revenue Code and Section
1.411(d)-4 of the Treasury Regulations.  Any transfer made pursuant to the
provisions of this section shall be made in a manner consistent with the
requirements of Sections 401(a)(12) and 414(1) of the Internal Revenue Code,
Section 208 of the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.  Any transfer of assets or liabilities will, for
purposes of Section 414(1) of the Internal Revenue Code, be considered as a
combination of separate mergers and spinoffs using the rules of Section
1.414(1)-1 of the Treasury Regulations.
 
 
4-46

--------------------------------------------------------------------------------

 
 
4.8  - MINIMUM DISTRIBUTION REQUIREMENTS
 
 
(A)
General Rules:

 
(1)           Effective Date: The provisions ofthis Section 4.8 will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.
 
(2)           Precedence:  The requirements of this Section 4.8 will take precedence
over any inconsistent provisions of the Plan.
 
(3)           Requirements ofTreasury Regulations Incorporated:  All
distributions required under this Section 4.8 will be determined and made in
accordance with Sections 1.40l(a)(9)-l through 1.401(a)(9)-9 ofthe Treasury
regulations under Section 401(a)(9) of the Internal Revenue Code, including the
incidental death benefit requirement in Code Section 401(a)(9)(G), and the
Income Tax Regulations thereunder.
 
 
4-47

--------------------------------------------------------------------------------

 
 
(B)           Time and Manner of Distribution:
 
(1)           Reguired Beginning Date:  The Participant's entire interest will
be distributed, or begin to be distributed, to the Participant no later than the
Participant's Required Beginning Date.
 
(2)           Death of Participant Before Distributions Begin:  If the
Participant dies before distributions  begin, the Participant's entire interest
will be distributed, or begin to be distributed, no later than as follows:
 
(a)           If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 7012, iflater.
 
(b)           If the Participant's surviving spouse is not the Participant's
sole designated Beneficiary as of September 30 of the year following the year of
the Participant's death, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
 
(c)           Ifthere is no designated Beneficiary as of September 30 ofthe year
following the year of the Participant's death, the Participant's entire interest
will be distributed  by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.
 
(d)           If the Participant's surviving spouse is the Participant's sole
designated Beneficiary as of September 30 of the year following the year of the
Participant's death, and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 4.8(B)(2),
other than Section 4.8(B)(2)(a),  will apply as if the surviving spouse were the
Participant.
 
For purposes of this Section 4.8(8)(2) and Section 4.8(E), distributions are
considered to begin on the Participant's Required Beginning Date (or, if Section
4.8(8)(2)(d) applies, the date distributions are required to begin to the
surviving spouse under Section 4.8(B)(2)(a)).  If annuity payments irrevocably
commence to the Participant before the Participant's Required Beginning Date (or
to the Participant's surviving spouse before the date distributions are required
to begin to the surviving spouse under Section 4.8(B)(2)(a)), the date
distributions are considered to begin is the date distributions  actually
commence.  Any amount payable to the surviving child of the Participant in
accordance with the requirements of Q&A-15 of Section 1.401 (a)(9)-6 of the
Treasury regulations shall be treated for purposes of this Section 4.8 as if it
had been paid to such Participant's surviving spouse to the extent such amount
that is payable to the child will become payable to the Participant's surviving
spouse upon such child reaching majority (or upon the occurrence of such other
event specified in Q&A-15 of Section 1.401(a)(9)-6  of the Treasury regulations
or otherwise specified in IRS guidance under Section 401(a)(9) of the Internal
Revenue Code.)
 
 
4-48

--------------------------------------------------------------------------------

 
 
(3)           Form of Distribution:  Unless the Participant's interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
Sections 4.8(C), (D), and (E) hereof.  If the Participant's interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Section 401(a)(9) of the Internal Revenue Code and the Treasury regulations. Any
part of the Participant's interest which is in the form of an individual account
described in Section 414(k) ofthe Internal Revenue Code will be distributed in a
manner satisfying the requirements of Section 401 (a)(9) of the Internal Revenue
Code and the Treasury regulations that apply to individual accounts.
 
(4)           Change in Annuity Payment Period:  Once payments have commenced
over a period, the period may only be changed in accordance with Q&A-13 of
Section 1.40l(a)(9)-6 ofthe Treasury regulations under the following
circumstances, or as may be expressly permitted in other IRS guidance under
Section 401(a)(9) of the Internal Revenue Code, if permitted  under applicable
provisions of the Plan:
 
(a)           at the time the Participant retires or in connection with
termination of the Plan;
 
(b)           where distribution  prior to the change is being made in the form
of a period-certain-only  annuity without life contingencies; or
 
 
4-49

--------------------------------------------------------------------------------

 
 
(c)           where the annuity payments after the change are paid under a
Qualified Joint and Survivor Annuity over the joint lives of the Participant and
a designated beneficiary, the Participant's spouse is the sole designated
beneficiary, and the change occurs in connection with the Participant becoming
married to such spouse.
 
(C)           Determination of Amount to be Distributed Each Year:
 
(1)           General Annuity Requirements:  If the Pm1icipant's interest is
paid in the form of annuity distributions  under the Plan, payments under the
annuity will satisfy the following requirements:
 
(a)           the annuity distributions will be paid in periodic payments
made at intervals not longer than one year;
 
(b)           the distribution period will be over a life (or lives) or over a
period certain not longer than the period described in Section 4.8(D) or (E)
below;
 
(c)           once payments have begun over a period certain, the period certain
will not be changed even if the period certain is shorter than the maximum
permitted; and
 
(d)           payments will either be nonincreasing or increase only as follows:
 
(i)            by an annual percentage increase that does not exceed the annual
percentage increase in an eligible cost-of-living index, as defined in Q&A-14(b)
of Section 1.401(a)(9)-6 ofthe Treasury regulations, for a 12-month period
ending in the year during which the increase occurs or the prior year, that is
based on prices of all items and issued by the Bureau of Labor Statistics;
 
(ii)           by a percentage increase that occurs at specified times, such as
at specified ages, and does not exceed the cumulative total of annual percentage
increases in an eligible cost-of-living  index as defined in clause (i) above
since the annuity starting date or, if later, the date of the most recent
percentage increase, provided that in cases providing such a cumulative increase
an actuarial increase may not be provided to reflect the fact that increases
were not provided in the interim years;
 
(iii)          to the extent ofthe reduction in the amount of the Participant's
payments to provide for a survivor benefit upon death, but only if the
Beneficiary whose life was being used to determine the distribution  period
described in Section 4.8(D) dies or is no longer the Participant's  Beneficiary
pursuant to a qualified domestic relations order within the meaning of Section
414(p) of the Internal Revenue Code;
 
 
4-50

--------------------------------------------------------------------------------

 


(iv)           to pay increased benefits that result from a Plan amendment;
 
(v)           to allow a beneficiary to convert the survivor portion of a joint
and survivor annuity into a single-sum distribution  upon the employee's death;
or
 
(vi)           to the extent increases are permitted in accordance with
paragraph (c) or (d) ofQ&A-14 of Section 1.401(a)(9)-6 ofthe Treasury
regulations.
 
(2)           Amount Required to be Distributed by Required Beginning Date:  The
amount that must be distributed  on or before the Participant's Required
Beginning Date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under Section 4.8(B)(2)(a) or (b)) is the
payment that is required for one payment interval. The second payment need not
be made until the end of the next payment interval even if that payment interval
ends in the next calendar year. Payment intervals are the periods for which
payments are received, e.g., bi-monthly, monthly, semi-annually, or annually.
All of the Participant's benefit accruals as of the last day of the first
distribution calendar year will be included in the calculation of the amount of
the annuity payments for payment intervals ending on or after the Participant's
Required Beginning Date.
 
(3)           Additional  Accruals After First Distribution Calendar Year:  Any
additional benefits accruing to the Participant in a calendar year after the
first distribution calendar year will be distributed  beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.


 
4-51

--------------------------------------------------------------------------------

 
 
(D)           Requirements for Annuity Distributions That Commence During
Participant's Lifetime:
 
(1)           Joint Life Annuities Where the Beneficiary Is Not the
Participant's Spouse:  Ifthe Participant's interest is being distributed in the
form ofajoint and survivor arumity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant's
Required Beginning Date to the designated Beneficiary after the Participant's
death shall not at any time exceed the applicable percentage of the arulUity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of Section 1.401 (a)(9)-6 of the Treasury
regulations.  If the fonn of distribution combines a joint and survivor annuity
for the joint lives of the Participant and a nonspouse  Beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated Beneficiary after the expiration of the
period certain.
 
(2)           Period Certain Annuities:  Unless the Participant's spouse is the
sole designated  Beneficiary and the form of distribution is a period certain
and no life annuity, the period certain for an annuity distribution commencing
during the Participant's lifetime shall not exceed the applicable
distribution  period for the Participant under the Uniform Lifetime Table set
forth in Section 1.40l(a)(9)-9 of the Treasury regulations for the calendar year
that contains the Annuity Starting Date. If the Annuity Starting Date precedes
the year in which the Participant reaches age 70, the applicable distribution
period for the Participant is the distribution  period for age 70 under the
Uniform Lifetime Table set forth in Section 1.40 I (a)(9)-9 of the Treasury
regulations plus the excess of 70 over the age of the Participant as of the
Participant's birthday in the year that contains the Annuity Starting Date. If
the Participant's spouse is the Participant's sole designated Beneficiary and
the form of distribution is a period certain and no life annuity, the period
certain may not exceed the longer of the Participant's applicable
distribution  period, as determined under this Section 4.8(D)(2), or the joint
life and last survivor expectancy  of the Participant and the Participant's
spouse as determined under the Joint and Last Survivor Table set forth in
Section 1.401 (a)(9)-9 of the Treasury regulations, using the Participant's and
spouse's attained ages as of the Participant's and spouse's birthdays in the
calendar year that contains the Annuity Starting Date.
 
 
4-52

--------------------------------------------------------------------------------

 
 
(E)           Requirements for Minimum Distributions
Where Participant Dies Before Date Distributions Begin:
 
(1)           Participant Survived by Designated Beneficiary:  If the
Participant dies before the date distribution of his or her interest begins and
there is a designated Beneficiary, the Participant's entire interest will be
distributed, beginning no later than the time described in Section 4.8(B)(2),
over the life of the designated  Beneficiary or over a period certain not
exceeding:
 
(a)           unless the Annuity Starting  Date is before the first distribution
calendar year, the life expectancy of the designated Beneficiary determined
using the Beneficiary's age as of the Beneficiary's birthday in the calendar
year immediately following the calendar year of the Participant's death; or
 
(b)           if the Annuity Starting Date is before the first distribution
calendar year, the life expectancy of the designated Beneficiary determined
using the Beneficiary's age as of the Beneficiary's birthday in the calendar
year that contains the Annuity Starting Date.
 
(2)           No Designated Beneficiary:  If the Participant dies before the
date distributions begin and there is no designated Beneficiary as of September
30 of the year following the year of the Participant's death, distribution of
the Participant's entire interest will be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant's death.
 
(3)           Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin:  If the Participant dies before the date distribution  of his or her
interest begins, the Participant's surviving spouse is the Participant's sole
designated Beneficiary, and the surviving spouse dies before distributions to
the surviving spouse begin, this Section 4.8(E) will apply as if the surviving
spouse were the Participant, except that the time by which distributions must
begin will be determined without regard to Section 4.8(B)(2)(a).
 
 
4-53

--------------------------------------------------------------------------------

 
 
(F)           Definitions:
 
(1)           Designated Beneficiary:  The individual who is designated as the
Beneficiary under Section 5.2 or 5.3 of the Plan and is the designated
beneficiary under Section 40J(a)(9) ofthe Internal Revenue Code and Section
1.401(a)(9)-4, Q&A-1, ofthe Treasury regulations.
 
(2)           Distribution calendar year: A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to Section 4.8(B)(2).
 
(3)           Life expectancy:  Life expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 ofthe Treasury regulations.
 
(4)           Required Beginning Date: The date specified in Section 1 .1(A) of
the Plan.


4.9  -       FUNDING-BASED  LIMITATIONS
 
Notwithstanding  any provision of the Plan to the contrary, effective for Plan
Years beginning after December 31, 2007, the Plan shall apply the following
funding-based limitations. Such limitations shall be based on the Plan's
adjusted funding target attainment percentage as certified by the Plan's
enrolled actuary except to the extent the presumptions under section 436(h) of
the Code shall apply.
 
(A)          Shutdown and Other Unpredictable Contingent Events.
 
(I)           In General.  If a Participant is otherwise entitled to an
unpredictable contingent event benefit payable with respect to any event
occurring during any Plan Year. such  benefit shall not be provided  if the
adjusted  funding target attainment percentage (as defined in section 430(d)(2)
of the Code) for such Plan Year:
 
 
4-54

--------------------------------------------------------------------------------

 


(a)           is less than 60 percent, or
 
 
(b)
would  be less than 60 percent taking into account such occurrence.

 
(2)       Exemption. The limitation  in ( 1) above shall cease to apply with
respect  to any Plan Year, effective as of the first day of the Plan Year, upon
payment by the Employer of a contribution (in addition  to any
minimum  required  contribution under section 430  ofthe Code) equal to:
 
 
(a)
in the case of paragraph  (l)(a), the amount of the increase in the funding
target of the Plan (under section  430 of the Code) for the Plan Year
attributable to the occurrence referred to in paragraph  (1 ), and

 
 
(b)
in the case of paragraph (1)(b), the amount sufficient  to result in an
adjusted  funding target attainment percentage of 60 percent.

 
(3)       Unpredictable Contingent Event Benefit.   For purposes of this
subsection, the term "unpredictable contingent event benefit"  means any benefit
payable solely  by reason of:
 
(a)           a plant shutdown  (or similar event, as determined  by the
Secretary), or
 
 
(b)
an event  other than the attainment  of any age, performance of any service,
receipt or derivation  of any compensation, or occurrence of death or
disability.

 
 
(B)
Limitations On Plan Amendments Increasing Liability For Benefits.

 
(1)         In General.   No amendment which has the effect of increasing
liabilities of the Plan by reason of increases  in benefits, establishment of
new benefits, changing the rate of benefit accrual, or changing  the rate at
which benefits become nonforfeitable may take effect during any Plan Year if the
adjusted funding target attainment percentage for such Plan Year is:
 
 
4-55

--------------------------------------------------------------------------------

 
 

 
(a) 
less than 80 percent, or

 
 
(b)
would be less than 80 percent taking into account such amendment.

 
(2)           Exemption.  Paragraph (1) above shall cease to apply with respect
to any Plan Year, effective as of the first day ofthe Plan Year (or iflater, the
effective date of the amendment), upon payment by the Employer of a contribution
(in addition to any minimum required contribution  under section 430 of the
Code) equal to:
 
 
(a)
in the case of paragraph (l)(a), the amount of the increase in the funding
target of the Plan (under section 430 of the Code) for the
Plan Year attributable to the amendment, and

 
 
(b)
in the case of paragraph (I )(b), the amount sufficient to result in an adjusted
funding target attainment percentage of 80 percent, taking into account such
amendment.

 
(3)           Exception  For Certain Benefit Increases.  Paragraph (1) above
shaH not apply to any amendment which provides for an increase in benefits under
a formula which is not based on a Participant's Compensation, but only if the
rate of such increase is not in excess of the contemporaneous  rate of increase
in average wages of Participants covered by the amendment.
 
(4)           Exception For Required Changes to the Vesting Schedule. Paragraph
( 1) above shall not apply to any amendment which provides for a mandatory
acceleration of the vesting of benefits to the extend necessary to enable the
Plan to continue to satisfy the requirements for qualified plans under the Code
and ERJSA.
 
(C)           Limitations On Accelerated Benefit Distributions.
 
 
4-56

--------------------------------------------------------------------------------

 
 
(l)            Funding Percentage Less Than Sixty Percent (60%).  In any case in
which the Plan's adjusted funding target attainment percentage for a Plan Year
is less than 60 percent, the Plan may not pay any prohibited payment after the
valuation date for the Plan Year.
 
(2)           Bankruptcy.  During any period in which the Plan sponsor is a
debtor in a case under title 11, United States Code, or similar Federal or State
law, the Plan may not pay any prohibited payment. The preceding sentence shall
not apply on or after the date on which the enrolled actuary of the Plan
certifies that the adjusted funding target attainment percentage of the Plan is
not less than 100 percent.
 
(3)           Limited Payment If Percentage At Least Sixty Percent {60%) But
Less l11an Eighty Percent (80%).
 
 
(a)
In General.  In any case in which the Plan's adjusted funding target attainment
percentage for a Plan Year is 60 percent or greater but less than 80 percent,
the Plan may not pay any prohibited payment after the valuation date for the
Plan Year to the extent the amount of the payment exceeds the lesser of:

 
 
(i)
fifty percent (50%) of the amount of the payment which could be made without
regard to this section, or



 
(ii)
the present value (determined under guidance prescribed by the Pension Benefit
Guaranty Corporation, using the interest and mortality assumptions  under
section 417(e) of the Code) of the maximum guarantee with respect to the
Participant under section 4022 of the Employee Retirement Income Security Act of
1974.



 
4-57

--------------------------------------------------------------------------------

 
 
(b)           One-Time Application.
 
 
(i)
In General.  Only one prohibited payment meeting the requirements of
subparagraph (a) may be made with respect to any Participant during any period
of consecutive Plan Years to which the limitations under either paragraph (I) or
(2) above or this paragraph (3) applies.

 
 
(ii)
Treatment of Beneficiaries.  For purposes ofthis subparagraph (C)(3)(b), a
Participant and any beneficiary on his behalf (including an alternate payee, as
defined in section 414(p)(8) of the Code) shall be treated as one
Participant.  If the accrued benefit of a Participant is allocated to such an
alternate payee and one or more other persons, the amount under subparagraph
(C)(3)(a) shall be allocated among such persons in the same manner as the
accrued benefit is allocated unless the qualified domestic relations order (as
defined in section 414(p)(l)(A) ofthe Code) provides otherwise.

 
(4)           Exception.  This subsection (C) shall not apply to any Plan for
any Plan Year if the terms of such Plan (as in effect for the period beginning
on September 1, 2005, and ending with such Plan Year) provide for no benefit
accruals with respect to any Participant  during such period.
 
(5)           Prohibited  Payment.  For purposes of this subsection, the term
"prohibited  payment" means:
 
 
(a)
any payment, in excess of the monthly amount paid under a single life annuity
(plus any social security supplements described in the last sentence of section
4ll(a)(9) ofthe Code), to a Participant or beneficiary whose annuity starting
date (as defined in section 417(f)(2) ofthe Code) occurs during any period a
limitation under paragraph (1) or (2) is in effect,

 
 
(b)
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits, and

 
 
(c)
any other payment specified by Income Tax Regulations issued by the Secretary of
the Treasury.

 
The term "prohibited payment' shall not include the payment of a benefit which
under section 41l(a)(ll) of the Code may be immediately distributed without the
consent of the Participant.  In the case of a beneficiary that is not an
individual, the amount that is a prohibited payment is determined  by
substituting for the amount in paragraph (5)(a) above the monthly amount payable
in installments over 240 months that is actuarially equivalent to the benefit
payable to the beneficiary.


 
4-58

--------------------------------------------------------------------------------

 


(6)           Bifurcation If Option Unavailable. If an optional form of payment
is unavailable due to the limitation under this Section 4.9(C), then the
Participant shall have the option to elect to:
 
 
(a)
defer both the election of form of payment and the commencement of any payment
of benefits (subject to the usual qualification requirements applicable to the
timing of benefit payments under the Plan, including, but not limited to, those
under sections 4ll(a)(ll) and 401(a)(9) of the Code),

 
 
(b)
commence payment of the entire portion of the benefit in any optional form of
payment under the Plan that is not a prohibited payment, or

 
 
(c)
for purposes of the limitation  under Section 4.9(C)(3), bifurcate the payment
and receive the restricted portion of the benefit under any form of payment
available under the Plan in a form that is not a prohibited payment and the
unrestricted portion of the benefit in the form of payment which is prohibited.

 
(D)          Limitation On Benefit Accruals For Plans With Severe Funding Shortfalls.
 
 
(1)
In General.  In any case in which the Plan's adjusted funding target attainment
percentage for a Plan Year is less than 60 percent, benefit accruals under the
Plan shall cease as of the valuation date for the Plan Year.

 
Effective for a Plan Year beginning during the period beginning on October 1,
2008 and ending on September 30, 2009, this paragraph ( 1) shall be applied by
substituting the adjusted funding target attainment percentage for the preceding
Plan Year for such percentage for such Plan Year but only if the adjusted
funding target attainment percentage for the preceding Plan Year is greater.
 



 
(2)
Exemption.  Paragraph (1) above shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the Plan
Sponsor of a contribution (in addition to any minimum required contribution
under section 430 ofthe Code) equal to the amount sufficient to result in an
adjusted funding target attainment percentage of 60 percent.

 
 
4-59

--------------------------------------------------------------------------------

 



 
(E)           Contributions To Avoid Benefit Limitations.  In addition to the
contributions made under subsections (A)(2), (B)(2) and (D)(2), to the extent
permitted under section 436(f) of the Code, contributions  may be made or
security may be provided to avoid the limitations described in this Section 4.9.
 
(F)           Treatment of Plan as of Close of Prohibited or Cessation
Period.  The following provisions apply for purposes of applying this Section
4.9.
 
 
(1)
Operation of the Plan after Period. Payments and accruals will resume effective
as of the day following the close of the period for which any required
limitation of payment or accrual ofbenefits  under this Section 4.9 applies. In
addition, accruals for the period during which the limitations under this
Section 4.9 applied shall be restored effective as of the day following the
close of the period for which any required limitation applied.  Participants
whose payment of benefits were restricted shall have the opportunity to make a
new election.

 
 
(2)
Treatment of Affected Benefits.  Nothing in this subsection shall be construed
as affecting the Plan's treatment of benefits which would have been paid or
accrued except as provided under this Section 4.9.

 
(G)          Definitions.  The following words shall have the following meanings
for purposes of this Section 4.9.
 

 
(1)
Funding Target Attainment Percentage.  The term "funding target attainment
percentage" has the same meaning given such term by section 430(d)(2) ofthe
Code.

 
 
(2)
Adjusted Funding Target Attainment  Percentage.  The term "adjusted funding
target attainment percentage" means the funding target attainment percentage
which is determined under paragraph (1) by increasing each of the amounts under
subparagraphs (A) and (B) of section 430(d)(2) of the Code by the aggregate
amount of purchases of annuities for employees other than highly compensated
employees (as defined  in section 414(q) of the Code) which were made by the
Plan during the preceding two Plan Years.



 
4-60

--------------------------------------------------------------------------------

 
 
(3)           Application To Plans Which Are Fully Funded Without Regard To
Reductions For Funding Balances.
 

 
(a)
In General.  ln the case of a Plan for any Plan Year, if the funding target
attainment percentage is 1 00 percent or more (determined  without regard to the
reduction in the value of assets under section 430(£)(4) of the Code), the
funding target attainment  percentage for purposes of Plan Sections 4.9(G)(1)
and (2) shall be determined without regard to such reduction.

 

 
(b) 
Transition Rule. Subparagraph (a) shall be applied to Plan Years beginning after
2007 and before 2011 by substituting for "100 percent" the applicable percentage
determined in accordance with the following table:

 

Plan Year Applicable Percentage 2008 92% 2009 94%  2010 96%

 
 
(c)
Limitation.  Subparagraph (b) shall not apply with respect to any Plan Year
beginning after 2008 unless the funding target attainment percentage (determined
without regard to the reduction in the value of assets under section 430(£)(4)
ofthe Code) of the Plan for each preceding Plan Year after 2007 was not less
than the applicable percentage with respect to such preceding Plan Year
determined under subparagraph (b).

 

 
(4) 
Special Rule For 2008.  For purposes of this section, in the case of Plan Years
beginning in 2008, the funding target attainment percentage and the adjusted
funding target attainment percentage for the preceding Plan Year may be
determined using such methods of estimation as the Secretary may provide.  To
the extent the Plan's enrolled actuary has not certified timely the adjusted
funding target attainment percentage using such methods, the benefit
restrictions described in Sections 4.9(A) and (B) shall be applicable as of
April I, 2008 and the benefit restrictions described in Sections 4.9(C) and (D)
shall be applicable as of July 1, 2008.

 
 
4-61

--------------------------------------------------------------------------------

 
 
(H)          This Section 4.9 is intended to comply with Section 436 of the Code
and the regulations and guidance issued thereunder, and shall, to the extent
practicable, be construed in accordance  therewith and, effective April I, 2010
shall be interpreted in a manner that is consistent with Treasury Regulation
section 1.436-1, the terms of which are incorporated herein by reference.  The
Plan Sponsor reserves the right to amend the provisions of this Section 4.9 to
the extent necessary to comply with subsequent guidance issued by the Internal
Revenue Service regarding the applicable requirements of Section 436 of the
Internal Revenue Code.
 
 
4-62

--------------------------------------------------------------------------------

 
 
SECTION 5
 
MISCELLANEOUS  PROVISIONS  REGARDING PARTICIPANTS
 
5.1  -       PARTICIPANTS TO FURNISH REQUIR ED INFORMATION
 
Each Participant, his spouse and his Beneficiaries and joint pensioners will
furnish to the Committee such information  as the Committee considers necessary
or desirable for purposes of administering the Plan, and the provisions of the
Plan respecting any payments thereunder are conditional upon the
Participant's,  Beneficiary's or joint pensioner's furnishing promptly such
true, full and complete information  as the Committee may request.
 
Each Participant will submit proof of his age and marital status and proof of
the age and continued life of each Beneficiary and joint pensioner designated or
selected by him to the Committee at such time as required by the
Committee.   The Committee will, if such proof of age, marital status or
continued life is not submitted as required, use as conclusive evidence thereof,
such information as is deemed by it to be reliable, regardless of the source of
such information.  Any adjustment required by reason of lack of proof or the
misstatement ofthe age of persons entitled to benefits hereunder, by the
Participant or otherwise, will be in such manner as the Committee deems
equitable.
 
Any notice or information  which, according to the terms of the Plan or the
rules of the Committee, must be filed with the Committee, shall be deemed so
filed at the time that it is actually received by the Committee.
 
The Employer, the Committee, and any person or persons involved in the
administration of the Plan shall be entitled to rely upon any certification,
statement, or representation made or evidence furnished by an employee,
Participant, Beneficiary or joint pensioner with respect to his age or other
facts required to be determined under any of the provisions of the Plan and
shall not be liable on account of the payment of any monies or the doing of any
act or failure to act in reliance thereon.  Any such certification, statement,
representation or evidence, upon being duly made or furnished, shall be
conclusively binding upon the person furnishing same;  but it shall not be
binding  upon the Employer,  the Committee, or any other person or
persons  involved  in the administration of the Plan, and nothing  herein
contained shall be constmed to prevent any of such parties from contesting any
such certification, statement, representation or evidence  or to relieve the
Employee, Participant, Beneficiary or joint pensioner from the duty of
submitting satisfactory proof of any such fact.
 
 
5-1

--------------------------------------------------------------------------------

 
 
Any Participant, Beneficiary, joint pensioner  or other person who receives an
incorrect payment  from the Trust  Fund (whether  an erroneous benefit
amount,  a payment made after a Participant's death or other reason) shall be
responsible to notify the Committee or the Trustee  of such  receipt  of
incorrect payment and to promptly  return such payment to the Trustee.
 
5.2  -       BENEFICIARIES
 
Subject to the provisions of the following paragraphs of this section,  each
Participant may, on a form provided  for that purpose, signed  and filed with
the Committee, designate a Beneficiary to receive the benefit,  if any, which
may be payable to his Beneficiary  under the Plan in the event  of his death,
and each designation may be revoked by such Participant by signing  and filing
with the Committee a new designation of Beneficiary form.
 
If a deceased  Participant, who has been married to his spouse  tluoughout the
one-year period immediately preceding  his death, has designated  a person other
than his spouse as his Beneficiary and such spouse  has not validly consented in
accordance with the provisions  of Sections 4.1 (D) and 4.1(E) hereof to such
other person being designated as the Beneficiary, the provisions of Section
4.1(D) hereof, relating  to the Qualified Preretirement Survivor
Annuity  payable  to his surviving spouse, will apply in the event  ofhis death
on or after his Initial Vesting  Date, and the Participant will automatically be
deemed  to have changed his designation of Beneficiary to the extent necessary
to comply with the provisions of Section 4.1 (D).
 
 
5-2

--------------------------------------------------------------------------------

 
 
If a deceased Participant who had a spouse at the date of his death failed to
designate a Beneficiary in accordance with the provisions of this section, he
shall be deemed to have designated his spouse as his Beneficiary.  If a deceased
Participant who had no spouse at the date of his death failed to designate a
Beneficiary in accordance with the provisions of this section, or if such a
deceased Participant had previously designated a Beneficiary but no designated
Beneficiary is surviving at the date of his death, the death benefit, if any,
that may be payable under the Plan with respect to such deceased Participant
shall be paid to the estate of such deceased Participant.  In any of such cases,
if the commuted value of the remaining monthly income payments is equal to or
less than the maximum amount that is permissible as an involuntary cash-out of
accrued benefits under Sections 4ll(a)(ll) and 417(e) ofthe Internal Revenue
Code and regulations issued with respect thereto, the commuted value of the
remaining payments shall, subject to the provisions of Section 3.2 hereof, be
paid in a lump sum.  Any payment made to any person pursuant to the provisions
of this Section 5.2 shall operate as a complete discharge of all obligations
under the Plan with respect to such deceased Participant and shall not be
subject to review by anyone but shall be final, binding and conclusive on all
persons ever interested hereunder.
 
5.3  -       CONTINGENT BENEFICIARIES
 
In the event of the death of a Beneficiary who survives the Participant and who,
at the Beneficiary's death, is receiving benefits pursuant to the provisions of
the Plan within any certain period specified under the Plan with respect to
which death benefits are payable under the Plan after the Participant's death,
the same amount of monthly retirement income that the Beneficiary was receiving
shall be payable for the remainder of such specified certain period to a person
designated by the Participant (in the manner provided in Section 5.2) to receive
the remaining death benefits, if any, payable in the event of such contingency
or, if no person was so named, then to a person designated  by the Beneficiary
(in the manner provided in Section 5.2) of the deceased Participant to receive
the remaining death benefits, if any, payable in the event of such
contingency;  provided, however, that if no person so designated is living upon
the occurrence of such contingency, or if there has been no such designation,
then the remaining death benefits, if any, shall be payable for the remainder of
such specified certain period to the estate of such deceased  Beneficiary, or
the Committee may elect to have a court of applicable jurisdiction determine  to
whom a payment or payments shall be paid. In any of such cases, if the commuted
value of the monthly income payments due for the remainder ofthe specified
certain period is equal to or less than the maximum amount that is permissible
as an involuntary cash-out of accrued benefits under Sections 41l(a)(ll) and
417(e) ofthe Internal Revenue Code and regulations issued with respect thereto,
the commuted value of the remaining payments shall, subject to the provisions of
Section 3.2 hereof, be paid in a lump sum.  Any payments made to any person
pursuant to the provisions of this Section 5.3 shall operate as a complete
discharge of all obligations under the Plan with respect to such deceased
Beneficiary and shall not be subject to review by anyone but shall be final,
binding and conclusive on all persons ever interested hereunder.
 
 
5-3

--------------------------------------------------------------------------------

 
 
5.4  -       PARTICIPANTS'  RIGHTS IN TRUST FUND
 
No Participant or other person shall have any interest in or any right in, to or
under the Trust Fund, or any part of the assets held thereunder, except as to
the extent expressly provided in the Plan.
 
5.5  -       BENEFITS NOT ASSIGNABLE
 
Except to the extent required to comply with a qualified domestic relations
order as described in Sections 40l(a)(l3) and 414(p) ofthe Internal Revenue
Code, no benefits, rights or accounts shall exist under the Plan which are
subject in any manner to voluntary or involuntary anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, and any attempt so to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be null and void; nor shall any such benefit, right or account under
the Plan be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, torts or other obligations of the person entitled to
such benefit, right or account; nor shall any benefit, right or account under
the Plan constitute an asset in case of the bankruptcy, receivership or divorce
of any person entitled to a benefit under the Plan; and any such benefit, right
or account under the Plan shall be payable only directly to the Participant or
Beneficiary, as the case may be.  Where a qualified domestic relations order has
been received by the Committee, the terms and benefits of the Plan will be
considered to have been modified with respect to the Participant affected to the
extent that such order requires benefits to be paid to specified individuals
other than the Participant.
 
 
5-4

--------------------------------------------------------------------------------

 
 
5.6  -       BENEFITS PAYABLE TO MINORS AND INCOMPETENTS
 
Whenever any person entitled to payments under the Plan shall be a minor or
under other legal disability or in the sole judgment of the Committee shall
otherwise be unable to apply such payments to his own best interest and
advantage (as in the case of illness, whether mental or physical, or where the
person not under legal disability is unable to preserve his estate for his own
best interest), the Committee may in the exercise of its discretion direct all
or any portion of such payments to be made in any one or more of the following
ways unless claim shall have been made therefor by an existing and duly
appointed guardian, tutor, conservator, committee or other duly appointed legal
representative, in which event payment shall be made to such representative:
 
 
(A)
directly to such person unless such person shall be an infant or shall have been
legally adjudicated incompetent at the time of the payment;

 
 
(B)
to the spouse, child, parent or other blood relative to be expended on behalf of
the person entitled or on behalf of those dependents as to whom the person
entitled has the duty of support; or

 
 
(C)
to a recognized charity or governmental institution to be expended for the
benefit of the person entitled or for the benefit of those dependents as to whom
the person entitled has the duty of support.



 
5-5

--------------------------------------------------------------------------------

 
 
The decision ofthe Committee will, in each case, be final and binding upon all
persons, and the Committee shall not be obliged to see to the proper application
or expenditure of any payments so made.  Any payment made pursuant to the power
herein conferred upon the Committee shall operate as a complete discharge of the
obligations of the Trustee and of the Committee.
 
5.7  -       CONDITIONS OF EMPLOYMENT NOT AFFECTED  BY PLAN
 
The establishment and maintenance of the Plan will not be construed as
conferring any legal rights upon any Participant to the continuation of his
employment with the Employer, nor will the Plan interfere with the right of the
Employer to discipline, lay off or discharge any Participant.  The adoption and
maintenance of the Plan shall not be deemed to constitute a contract between the
Employer and any employee or to be a consideration for, inducement to, or
condition of employment of any person.
 
5.8  -       NOTIFICATION OF MAILING ADDRESS
 
Each Participant and other person entitled to benefits hereunder shall file with
the Committee from time to time, in writing, his post office address and each
change of post office address, and any check representing payment hereunder and
any communication addressed to a Participant, a former Participant, a
Beneficiary or a pensioner hereunder at his last address filed with the
Committee (or, if no such address has been filed, then at his last address as
indicated on the records of the Employer) shall be binding on such person for
all purposes of the Plan, and neither the Committee nor the Trustee shall be
obliged to search for or ascertain the location of any such person.
 
If the Committee, for any reason, is in doubt as to whether retirement income
payments are being received by the person entitled thereto, it may, by
registered mail addressed to such person and to such person's designated
Beneficiary, if any, at their address last known to the Committee, notify such
person and his Beneficiary that all unmailed and future retirement income
payments shall be henceforth withheld until the Committee is provided  with
evidence of such person's continued life and his proper mailing address or with
evidence  of such person's death.  In the event that (i) such notification is
mailed to such person and his designated Beneficiary, (ii) the Committee is not
furnished  with evidence  of such person's continued  life and proper  mailing
address or with evidence  of his death within three years of the date such
notification was mailed and (iii) the Committee is unable to find any person to
whom  payment  is due under the provisions  of the Plan within three years of
the date such notification was mailed, all retirement income and other benefit
payments due shall be forfeited  at the end of such three-year period following
the date such notification  was mailed;  provided,  however,  if claim for any
forfeited  benefit is subsequently made by any such person  to whom  payment is
due under the Plan, such forfeited  benefits due such person shall  be
reinstated.
 
 
5-6

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision of the Plan to the contrary,  in the event that
the Plan is terminated, the benefits of any missing participants shall be
transferred to the Pension Benefit Guaranty Corporation in accordance with
Section  4050 of the Employee Retirement Income Security Act of 1974, as
amended.
 
5.9  -       WRITTEN COMMUNICATIONS REQUIRED
 
Any notice, request, instruction, or other communication to be given or made
hereunder  shall be in writing and may be delivered to the addressee personally,
may be delivered to the addressee by electronic delivery  provided  within the
rules under the Code and ERISA as applicable, may be delivered to the
addressee  by a commercial delivery service at the last address for notice
shown  on the Committee's records, or may be deposited in the United
States  mail fully postpaid  and properly addressed  to such addressee at the
last address for notice shown  on the Committee's records.
 
5.10 -      BENEFITS PAYABLE AT OFFICE OF TRUSTEE
 
All benefits
 hereunder, and installments thereof, shall be payable at the office of the
Trustee.


 
5-7

--------------------------------------------------------------------------------

 
 
5.11 -      APPEAL TO COMMITTEE
 
A Participant or Beneficiary who feels he is being denied any benefit or right
provided under the Plan must file a written claim with the Committee.  AH such
claims shall be submitted on a form provided by the Committee which shall be
signed by the claimant and shall be considered filed on the date the claim is
received by the Committee.
 
The Committee shall establish claims procedures in compliance with applicable
law, and such claims procedures shall be set forth in the summary plan
description for the Plan.
 
 
5-8

--------------------------------------------------------------------------------

 
 
SECTION 6
 
MISCELLANEOUS PROVISIONS REGARDING THE EMPLOYER
 
6.1  -       CONTRIBUTlONS
 
No contributions shall be required of or permitted to be made by any
Participant.  The Employer intends, but does not guarantee, to make annual
contributions in amounts at least equal to the amounts, if any, required to meet
the minimum funding requirements of Section 412 of the lnternal Revenue Code, as
specified in the actuary's valuation reports for the applicable periods of
time.  Subject to applicable provisions of law, neither the Employer nor any of
its officers, agents or employees, nor any member of its board of directors, nor
any partner or sole proprietor, guarantees, in any manner the payment of
benefits under the Plan.
 
6.2  -       EMPLOYER'S CONTRIBUTIONS IRREVOCABLE
 
The Employer shall have no right, title or interest in the Trust Fund or in any
part thereof, and no contributions made thereto shall revert to the Employer
except such part of the Trust Fund, if any, that remains therein after the
satisfaction of all liabilities to persons entitled to benefits under the Plan
and except as provided in the following paragraph.
 
All contributions to the Plan are made subject to the qualification of the Plan
under Section 401 of the Internal Revenue Code and to their deductibility under
Section 404 of said Code.  [n the event that (1) the Plan represents a newly
established retirement plan (and not an amendment of an existing retirement
plan) with respect to an Employer, (2) an application for the detetmination  of
the qualification ofthe Plan is made by the time prescribed by law for filing
the Employer's return for the taxable year in which the Plan was adopted by such
Employer, or by such later date as the Secretary of Treasury may prescribe, and
(3) such qualification of the Plan is denied, the total contributions of the
Employer, adjusted for any earnings or losses of the Trust Fund attributable
thereto, shall be returned to the Employer within one year of the date of denial
of qualification.  In the event that a contribution either is made by a good
faith mistake of fact or is disallowed as a tax deductible expense under Section
404 of the Internal Revenue Code, the excess of the amount contributed over
either the amount that would have been contributed if there had not been such a
mistake or the amount that is allowed as a tax deductible expense, as the case
may be, with such excess reduced by tqe net losses, if any, of the Trust Fund
attributable thereto (but without any increase due to the net earnings, if any,
of the Trust Fund attributable thereto), shall be returned to the Employer
within one year of the date ofthe mistaken payment or the disallowance  of the
deduction, as the case may be.
 
 
6-1

--------------------------------------------------------------------------------

 
 
6.3  -       FORFEITURES
 
Forfeitures shall not be used to increase the benefits that any Participant
would otherwise receive under the Plan at any time prior to the termination of
the Plan but shall be anticipated in determining the costs under the Plan.
 
6.4  -       AMENDMENT OF PLAN
 
The Plan may be amended from time to time in any respect whatever by formal
action on the part of the Sponsoring Employer in the malUler described in
Section 6.7 hereof specifying such amendment, subject only to the following
limitations:
 
 
(A)
Under no condition shall such amendment result in or permit the return or
repayment to any Employer of any property held or acquired by the Trustee
hereunder or the proceeds thereof or result in or permit the distribution of any
such property for the benefit of anyone other than the Participants and their
Beneficiaries or joint pensioners, except to the extent provided in Section 6.2
hereof with respect to contributions that are returnable to the Employer because
they are made by a mistake of fact or are disallowed as a tax deductible expense
under Section 404 ofthe Internal Revenue Code or because the Plan is denied
qualification under Section 401(a) of said Code and except to the extent
provided by Section 4.5 and Section 6.6 hereof with respect to termination of
the Plan and expenses of administration, respectively.

 
 
(B)
Under no condition shall such amendment change the duties or responsibilities of
the Trustee hereunder without its written consent.

 

 
(C) 
No amendment  shall be effective to the extent it eliminates or reduces anyPlan
benefits or rights that are protected under Section 41l(d)(6) ofthe Internal
Revenue Code unless such protected benefits or rights are preserved with respect
to benefits accrued to the date of such amendment or unless such reduction or
elimination  is otherwise permitted by the Internal Revenue Service.


 
 
6-2

--------------------------------------------------------------------------------

 
 
 
 
(D)
No amendment to the Plan (including a change in the actuarial basis for
determining optional or early retirement benefits) shall be effective to the
extent that it has the effect of decreasing a Participant's accrued benefit. For
purposes of this paragraph, a Plan amendment that has the effect of (i)
eliminating or reducing an early retirement benefit or a retirement-type
subsidy, or (ii) eliminating an optional form of benefit, with respect to
benefits attributable to service before the amendment shall be treated as
reducing accrued benefits. In the case of a retirement-type subsidy, the
preceding sentence shall apply only with respect to a Participant who satisfies
(either before or after the amendment) the preamendment conditions for the
subsidy. Notwithstanding  the preceding sentences, a Participant's accrued
benefit, early retirement benefit, retirement-type subsidy, or optional form of
benefit may be reduced to the extent permitted under Code section 412(c)(8) (for
Plan years beginning on or before December 31, 2007) or Code section 412(d)(2)
(for plan years beginning after December 31, 2007), or to the extent permitted
under sections 1.4ll(d)-3 and 1.4ll(d)-4 of the regulations.

 
Except to the extent permissible to comply with any laws or regulations of the
United States or of any state to qualify this as a tax-exempt plan and trust, no
amendment may be made that would result in a slower rate of vesting under the
Plan for any Participant who has completed at least three years of Vesting
Service as of the effective date of such amendment or, iflater, as of the date
such amendment is adopted, unless such amendment provides that each such
Participant may elect, during the period described below, to retain the rate of
vesting in effect under the Plan prior to such amendment in lieu of the new rate
of vesting. The period during which the election described in the preceding
sentence may be made shall begin no later than the date the Plan amendment is
adopted and shall end no earlier than 60 days after (i) the date the amendment
is adopted, (ii) the effective date of such amendment or (iii) the date the
Participant is notified in writing of the amendment by the Committee, whichever
is the latest date to occur
 
 
6-3

--------------------------------------------------------------------------------

 
 
Subject  to the foregoing limitations, any amendment  may be made retroactively
which, in the judgment of the Committee, is necessary  or advisable
provided  that such retroactive amendment does not deprive  a Participant,
without his consent,  of a right to receive benefits  hereunder which have
already vested and matured in such Participant, except such modification or
amendment as shall  be necessary  to comply with any laws or regulations of the
United States or of any state to qualify this as a tax-exempt  plan and trust.
 
The participation in the Plan of Employers other than the Sponsoring Employer
shall not limit the power of the Sponsoring Employer under the
foregoing  provisions, and all amendments by the Sponsoring Employer  to the
Plan shall be binding upon all other Employers. The Sponsoring Employer, on
behalf of an Employer,  may modify the provisions of the Plan as it pertains
only to such Employer's  Employees by the adoption, by formal action on its part
in the manner  described  in Section  6.7 hereof, of a Supplement to the Plan
specifying such modifications that shall pertain  only to such Employer's
Employees.  Any such Supplement to the Plan shall  not affect the continued
operation of the Plan with respect to any other Employers.
 
6.5  -       TERMINATION OF PLAN
 
The Plan may be terminated by the Sponsoring Employer at any time by formal
action,  in the manner  described in Section  6.7 hereof, specifying  (a) that
the Plan is being terminated and (b) the date as of which the termination is to
be effective.  In the event the Plan is to be terminated, the Sponsoring
Employer shall notify the Committee and the Trustee of such termination.
 
The Plan or participation in the Plan may be terminated  in the manner described
above  with respect  to one or more, but less than all, of the Employers
theretofore parties hereto and the Plan continued for the remaining Employer  or
Employers.   The Plan or participation in the Plan shall automatically terminate
as to a particular  Employer  only upon dissolution of such Employer or upon its
liquidation, merger or consolidation without provisions being made by its
successor, if any, for the continuation of the Plan.
 
 
6-4

--------------------------------------------------------------------------------

 
 
In the event of the liquidation, dissolution, merger or consolidation of the
Employer under such circumstances that there shall be a successor  person, firm
or corporation continuing and carrying on all or a substantial  part of its
business,  such successor  may be substituted for the Employer  under the terms
of the Plan by formal action on the pm1of such successor in the manner described
in Section 6.7 hereof specifying  its election  to continue  the Plan.
 
Any provisions  herein to the contrary  notwithstanding, in the event of
termination  of the Plan the following will apply:
 

 
(a)  
a disability retirement benefit shall not be payable on behalf of any
Participant whose service  is terminated on or after the date of termination  of
the Plan by reason of his total and permanent  disability;  and

 
 
(b)
the death  benefits provided  under Sections  2.3(0), 2.4(A)(3) and 2.4(8)
hereof (or under any Supplements hereto) shall not be payable on behalf of any
Participant whose  death occurs on or after the date of termination  of the
Plan; provided,  however,  if the death of the Participant occurs after the date
of termination of the Plan and prior to (i) the date as of which an annuity is
purchased  on his behalf to provide the benefit to which he is entitled  as a
result of the termination of the Plan or (ii) the date as of which distribution
is made on his behalf in some other manner as a result of the termination of the
Plan, as the case may be, the amount  required to provide the distribution to
which he is entitled  as a result of termination  ofthe Plan shall, subject to
the provisions hereof relating  to the Qualified  Preretirement
Survivor  Annuity, be used to provide  a benefit  to his Beneficiary;  and
provided further, however, the minimum qualified  preretirement survivor annuity
required under Section 417 of the Internal  Revenue Code shall be provided  on
behalf of any such Participant  who is married and whose death occurs prior to
his Annuity Starting Date and on or after the date on which an annuity has been
purchased to provide  the benefit  to which he is entitled  as a result of
termination  of the Plan.

 
 
6-5

--------------------------------------------------------------------------------

 
 
6.6  -       EXPENSES OF ADMINISTRATION
 
The Employer may pay all expenses incurred in the establishment and
administration of the Plan, including expenses and fees of the Trustee, but it
shall not be obligated to do so, and any such expenses not so paid by the
Employer shall be paid from the Trust Fund.  The Trustee, upon direction from
the Committee, shall reimburse the Employer for expenses properly and actually
paid by the Employer on behalf of the Plan.
 
6.7  -       FORMAL ACTION BY EMPLOYER
 
Any formal action herein permitted or required to be taken by an Employer shall
be:
 
 
(a)
if and when a partnership, by written instrument executed by one or more ofits
general partners or by written instrument executed by a person or group of
persons who has been authorized by written instrument executed by one or more
general partners as having authority to take such action;

 
 
(b)
if and when a proprietorship, by written instrument executed by the proprietor
or by written instrument executed by a person or group of persons who has been
authorized by written instrument executed by the proprietor as having authority
to take such action;

 
 
(c)
if and when a corporation, by resolution  of its board of directors or other
governing board, or by written instrument executed by a person or group of
persons who has been authorized by resolution of its board of directors or other
governing board as having authority to take such action; or

 
 
(d)
if and when a joint venture, by formal action on the part of the joint venturers
in the manner described above.



 
6-6

--------------------------------------------------------------------------------

 
 
SECTION 7
 
ADMINISTRATION
 
7.1  -       ADMINISTRATION BY COMMITTEE
 
The Plan will be administered by the Retirement Committee appointed by the
Sponsoring  Employer by formal action on its part in the manner described in
Section 6.7 hereof.  Such Committee will consist of (a) a chairman and at least
two additional members or (b) a single individual.  Each member may, but need
not, be a director, proprietor, partner, officer or employee of any Employer,
and each such member shall be appointed by the Sponsoring Employer to serve
until his successor shall be appointed in like manner.  Any member of the
Committee may resign by delivering his written resignation to the Sponsoring
Employer and to the other members, if any, of the Committee.  The Sponsoring
Employer by formal action on its part in the manner described in Section 6.7
hereof may remove any member of the Committee by so notifying the member and
other Committee members, if any, in writing.  Vacancies on the Committee shall
be filled by formal action on the part of the Sponsoring  Employer in the manner
described in Section 6.7 hereof.
 
The Committee, in its discretion, may delegate all or any part of its
responsibilities of administering the provisions of the Plan with respect to any
Employer or group ofEmployers to an administrative committee which will be
appointed by such Employer or group of Employers by formal action on its or
their part in the manner described in Section 6.7 hereof. In such event,
references to the "Committee" in any provisions hereof which apply with respect
to such delegated responsibilities shall refer to such administrative committee
instead of the Retirement Committee.


 
7-1

--------------------------------------------------------------------------------

 
 
7.2  -       OFFICERS AND EMPLOYEES OF COMMITTEE
 
The Committee may appoint a secretary who may, but need not, be a member of the
Committee and may employ such agents, clerical and other services, legal
counsel, accountants and actuaries as may be required for the purpose of
administering the Plan.  Any person or firm so employed may be a person or firm
then, theretofore or thereafter serving the Employer in any capacity.  The
Committee and any individual member of the Committee and any agent thereof shall
be fully protected when relying in good faith upon the advice of the following
professional consultants or advisors employed by the Employer or the Committee:
any attorney insofar as legal matters are concerned, any certified public
accountant insofar as accounting matters are concerned and any enrolled actuary
insofar as actuarial matters are concerned.
 
7.3  -       ACTION BY COMMITTEE
 
A majority ofthe members of the Committee shall constitute a quorum for the
transaction  of business and shall have full power to act hereunder.  The
Committee may act either at a meeting at which a quorum is present or by a
writing subscribed by at least a majority of the members of the Committee then
serving.  Any written memorandum signed by the secretary or any member of the
Committee who has been authorized to act on behalf of the Committee shall have
the same force and effect as a formal resolution adopted in open
meeting.  Minutes of all meetings of the Committee and a record of any action
taken by the Committee shall be kept in written fonn  by the secretary appointed
by the Committee or, if no secretary has been appointed by the Committee, by an
individual member of the Committee.  The Committee shall give to the Trustee any
order, direction, consent or advice required under the terms of the Trust
Agreement, and the Trustee shall be entitled to rely on any instrument delivered
to it and signed by the secretary or any authorized member of the Committee as
evidencing the action of the Committee.


 
7-2

--------------------------------------------------------------------------------

 
 
A member of the Committee may not vote or decide  upon any matter relating
solely to himself or vote in any case in which his individual  right or claim to
any benefit under the Plan is particularly involved.  If, in any case in
which  any Committee member  is so disqualified  to act, the remaining members
cannot  agree or ifthere is only one individual member  of the Committee, the
Sponsoring Employer, by formal action on its part in the manner described  in
Section  6.7 hereof, will appoint  a temporary  substitute member  to
exercise  all of the powers of a qualified  member  concerning the matter in
which  the disqualified member  is not qualified  to act.
 
7.4  -       RULES AND REGULATIONS OF COMMITIEE
 
The Committee shall  have the authority  to make such rules and regulations and
to take such action as may be necessary  to carry out the provisions of the Plan
and will, subject to the provisions of the Plan, decide any questions
arising  in the administration, interpretation and application of the Plan,
which decisions shall be conclusive and binding  on all parties.  The Committee
may allocate or delegate any part of its authority and duties as it
deems  expedient.
 
7.5  -       POWERS OF COMMITTEE
 
In order to effectuate the purposes of the Plan, the Committee shall have the
full power and authority to construe and interpret any and all provisions of the
Plan, to reconcile any inconsistencies and resolve  any ambiguities in the terms
of the Plan and to make equitable acljustments for any mistakes or errors made
in the administration of the Plan, and all such actions  or determinations made
by the Committee in good faith shall not be subject to review by anyone.   The
Committee shall have the power to appoint, in its discretion, one or more
Investment Managers to manage, including the power to acquire or dispose  of,
all or any portion of the assets of the Plan and Trust Fund.   The Committee
shall also have the power to serve as paying agent  for the Trust Fund,  if it
so desires, or to appoint, in its discretion, a paying agent or agents  to
disburse  the benefits  payable from the Trust  Fund and to authorize and direct
the Trustee to make distribution to the Committee as paying agent or to such
other paying agent as the Committee shall direct in writing.
 
 
7-3

--------------------------------------------------------------------------------

 
 
7.6  -       DUTIES OF COMMITTEE
 
The Committee shall, as a part of its general duty to supervise and administer
the Plan:
 
 
(A)
determine all facts and maintain records with respect to any Employee's age,
amount of Compensation, length of service, Hours of Service, Vesting Service,
Credited Service and date of initial coverage under the Plan, and by application
of the facts so determined and any other facts deemed material, determine the
amount, if any, of benefit payable under the Plan on behalf of a Participant;

 



 
(B)
establish, carry out and periodically review a funding policy and method
consistent with the objectives of the Plan and the applicable lawful
requirements ofTitle I of the Employee Retirement Income Security Act of 1974;
provided, however, that any decisions pertaining to the amount and timing of
contributions  by the Employer to the Trust Fund are delegated to the Employer;

 

 
(C) 
give the Trustee specific directions in writing with respect to:

 

 
(1) 
the making of distribution payments, giving the names of the payees, the amounts
to be paid and the time or times when payments shall be made; and

 
 
(2)
the making of any other payments which the Trustee is not by the terms of the
Trust Agreement authorized to make without a direction in writing of the
Committee;

 
 
(D)
furnish the Trustee with such information (including information relative to the
liquidity needs of the Plan) as is deemed necessary for the Trustee to carry out
the purposes of the Trust Agreement;

 

 
(E) 
comply with all applicable lawful reporting and disclosure requirements of
theEmployee Retirement Income Security Act of 1974;

 
 
(F)
comply (or transfer responsibility for compliance to the Trustee) with all
applicable Federal income tax withholding requirements for distribution payments
imposed by the Tax Equity and Fiscal Responsibility Act of 1982;



 
7-4

--------------------------------------------------------------------------------

 
 
 
G)
engage on behalf of all Plan Participants an independent qualified public
accountant to examine the financial statements and other records of the Plan for
the purposes of an annual audit and opinion as to whether the financial
statements and schedules in the annual report of the Plan are presented fairly
in conformity with generally accepted accounting principles, unless such audit
is waived by the Secretary of Labor or his delegate or unless such audit is
otherwise not required; and

 
 
(H)
engage on behalf of all Plan Participants an enrolled actuary to prepare
required actuarial statements, unless this requirement is waived by the
Secretary of Labor or his delegate or unless such actuarial statements are
otherwise not required.

 
The foregoing list of express duties is not intended to be either complete or
conclusive, and the Committee shall, in addition, exercise such other powers and
perform such other duties as it may deem necessary, desirable, advisable or
proper for the supervision and administration  of the Plan.
 
7.7  -       INDEMNIFICATION OF CERTAIN FIDUCIARIES
 
To the extent not covered by insurance or if there is a failure to provide full
insurance coverage for any reason and to the extent permissible under corporate
by-laws and other applicable laws and regulations, the Employers agree to hold
harmless and indemnify the members of the Committee against any and all claims
and causes of action by or on behalf of any and all parties whomsoever, and all
losses therefrom, including, without limitation, costs of defense and attorneys'
fees, based upon or arising out of any act or omission relating to or in
connection with the Plan and Trust Agreement other than losses resulting from
any such person's fraud or willful misconduct.
 
7.8  -       ACTUARY
 
The actuary will do such technical and advisory work as the Committee or the
Employer may request, including analysis of the experience of the Plan from time
to time, the preparation of actuarial tables for the making of computations
thereunder, and the submission of actuarial reports to the Sponsoring Employer
or the Committee, which reports shall contain an actuarial valuation showing the
financial condition of the Plan, a statement of the contributions to be made by
the Employers and such other information as may be required by the Committee.
The actuary shall be appointed by the Committee with the approval of the
Sponsoring Employer to serve as long as it is agreeable to the Committee, the
Sponsoring Employer and the actuary.
 
 
7-5

--------------------------------------------------------------------------------

 
 
7.9  -       FIDUCIARIES
 
The Trustee is the named fiduciary hereunder with respect to the powers. duties
and responsibilities of investment of the Trust Fund; the board of directors of
the Sponsoring Employer is the named fiduciary with respect to the powers,
duties and the responsibilities of (a) appointing the members of the Committee
in the manner set out in Section 7.1 hereof, (b) appointing the Trustee or
Trustees in the manner set out in the Trust Agreement, (c) amending and
terminating the Plan and Trust in accordance with the provisions of the Plan and
Trust Agreement and (d) reviewing annually the annual report of the Trustee and
the activities of the Trustee, any Investment Manager and the Committee relating
to the Plan in order to determine whether any replacement of those persons is
necessary; and the Committee is the plan administrator and is the named
fiduciary hereunder with respect to the other powers, duties and
responsibilities ofthe administration  of the Plan; provided, however, that
certain powers, duties and responsibilities of each of said named fiduciaries
are specifically delegated to others under the provisions of the Plan and Trust
Agreement, and other powers, duties and responsibilities of any fiduciaries may
be delegated by written agreement to others to the extent permitted  under the
provisions of the Plan and Trust Agreement.
 
The powers and duties of each fiduciary hereunder, whether or not a named
fiduciary, shall be limited to those specitically delegated to each of them
under the terms of the Plan and Trust Agreement.  It is intended that the
provisions of the Plan and Trust Agreement allocate to each fiduciary the
individual responsibilities for the prudent execution of the functions assigned
to each fiduciary.  None of the allocated responsibilities or any other
responsibilities shall be shared by two or more fiduciaries  unless such sharing
shall be provided by a specific provision in the Plan or the Trust
Agreement.  If any of the enumerated responsibilities  of a fiduciary are
specifically waived by the Secretary of Labor, then such enumerated
responsibilities shall also be deemed to be waived for the purposes of the Plan
and Trust Agreement.  Whenever one fiduciary is required by the Plan or the
Trust Agreement to follow the directions of another fiduciary, the two
fiduciaries shall not be deemed to have been assigned a share of any
responsibility, but the responsibility of the fiduciary giving the directions
shall be deemed to be his sole responsibility and the responsibility of the
fiduciary receiving those directions shall be to follow same insofar as such
instructions on their face are proper under applicable law.  Any fiduciary may
employ one or more persons to render advice with respect to any responsibility
such fiduciary has under the Plan or Trust Agreement.
 
 
7-6

--------------------------------------------------------------------------------

 
 
Each fiduciary may, but need not, be a director, proprietor, partner, officer or
employee of the Employer.  Nothing in the Plan shall be construed to prohibit
any fiduciary from:
 
 
(a)
serving in more than one fiduciary capacity with respect to the Plan and
TrustAgreement;

 
 
(b)
receiving any benefit to which he may be entitled as a Participant or
Beneficiary in the Plan, so long as the benefit is computed and paid on a basis
that is consistent  with the terms ofthe Plan as applied to all other
Participants and Beneficiaries; or

 



 
(c)
receiving any reasonable compensation for services rendered, or for the
reimbursement of expenses properly and actually incurred in the performance of
his duties with respect to the Plan, except that no person so serving who
already receives full-time pay from an Employer shall receive compensation from
the Plan, except for reimbursement  of expenses properly and actually incurred.

 
 
7-7

--------------------------------------------------------------------------------

 
 
Each fiduciary shall be bonded as required by applicable law or statute of the
United States, or of any state having appropriate jurisdiction, unless such bond
may under such law or statute be waived by the parties to the Trust
Agreement.  The Employer shall pay the cost of bonding any fiduciary who is an
employee of the Employer.
 
7.10 -      APPLICABLE LAW
 
The Plan will, unless superseded by federal law, be construed and enforced
according to the laws of the State of Texas, and all provisions of the Plan
will, unless superseded by federal law, be administered according to the laws of
the said state.


 
7-8

--------------------------------------------------------------------------------

 
 
SECTION 8
 
TRUST FUND
 
8.1  -       PURPOSE OF TRUST FUND
 
The Trust Fund has been created and will be maintained for the purposes of the
Plan, and the moneys thereof will be invested in accordance with the terms of
the agreement and declaration of trust which forms a part of the Plan.  All
contributions will be paid into the Trust Fund, and all benefits under the Plan
will be paid from the Trust Fund, except to the extent provided by Section 3.5
hereof.
 
8.2  -       BENEFITS SUPPORTED ONLY BY TRUST FUND
 
Subject to applicable provisions of law, any person having any claim under the
Plan will look solely to the assets ofthe Trust Fund for satisfaction.
 
8.3  -       TRUST FUND APPLICABLE ONLY TO PAYMENT OF BENEFITS
 
The Trust Fund will be used and applied only in accordance with the provisions
of the Plan, to provide the benefits thereof, and no part of the corpus or
income of the Trust Fund will be used for, or diverted to, purposes other than
for the exclusive benefit of Participants and other persons thereunder entitled
to benefits, except to the extent provided in Section 6.2 hereof with respect to
contributions that are returnable to the Employer because they are made by a
mistake of fact or are disallowed as a tax deductible expense under Section 404
of the Internal Revenue Code or because the Plan is denied qualification under
Section 401(a) of said Code and except to the extent provided in Section 4.5 and
Section 6.6 hereof with respect to termination of the Plan and expenses of
administration, respectively.
 
 
8-1

--------------------------------------------------------------------------------